Exhibit 10.2

AMENDMENT NO. 1 AND LIMITED WAIVER TO

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1 AND LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), dated as of May 9, 2013, is entered into by and among ENCORE
CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors
indentified on the signature pages hereto, certain Lenders (as defined in the
Credit Agreement (as defined below)) party hereto, and SUNTRUST BANK, as
Administrative Agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Swingline Lender and Issuing Lender.

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of November 5, 2012
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have extended
revolving credit and term loan facilities to the Borrower; and

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
set forth herein, and the Administrative Agent and each of the undersigned
Lenders (the “Consenting Lenders”) have agreed to such requests, subject to the
terms and conditions of this Amendment;

WHEREAS, Sections 5.10 and 5.11 of the Credit Agreement require the Loan Parties
to deliver certain Collateral Documents and certain other documentation with
respect to new Subsidiaries formed or acquired after the Closing Date; and

WHEREAS, Midland Credit Management, Inc., a Loan Party, has established two
Immaterial Subsidiaries previously identified to the Administrative Agent (each,
a “New Subsidiary” and collectively, the “New Subsidiaries”) and, in each case,
has not satisfied the requirements of Sections 5.10 and 5.11 of the Credit
Agreement regarding the delivery of such collateral documents resulting in an
Event of Default under Section 8.1(c) (collectively, the “Specified Events of
Default”).

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended by this Amendment.

2. Amendments to Credit Agreement and Guaranty Agreement. Subject to the terms
and conditions hereof and with effect from and after the Amendment Effective
Date (as defined below) the Credit Agreement (including Exhibits and Schedules
thereto) shall be amended so that, after giving effect to all such amendments,
it reads in its entirety as set forth in Exhibit A as attached hereto. The
parties hereto (including the Guarantors) further agree that the defined term
“Guaranteed Obligations” in the Guaranty Agreement shall be deemed to exclude
any and all “Excluded Swap Obligations” (as such term is defined in the Credit
Agreement, as amended by this Amendment).

3. Waiver. Subject to the terms and conditions set forth herein and in reliance
on the representations and warranties of the Loan Parties made herein, the
Administrative Agent and the Lenders signatory hereto hereby (i) waive the
Specified Events of Default, and (ii) consent to the delivery of the relevant
collateral documents with respect to each New Subsidiary on or before the date
that is forty-five (45) days following the Amendment Effective Date (which time
period may be extended by the Collateral Agent in its reasonable discretion).



--------------------------------------------------------------------------------

The waiver set forth in this Section 3 is a one time waiver and is limited to
the extent specifically set forth above and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document are intended to be
affected hereby all of which remain in full force and effect. The Loan Parties
acknowledge and agree that the waiver contained above in this Section 3 shall
not waive (or be deemed to be or constitute a waiver of) any other covenant,
term or provision in the Credit Agreement or hinder, restrict or otherwise
modify the rights and remedies of the Lenders and the Administrative Agent
following the occurrence of any other present or future Default or Event of
Default (whether or not related to the Specified Events of Default) under the
Credit Agreement or any other Loan Document.

4. Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent and the Lenders as follows:

(a) Except for the Specified Events of Default, no Default or Event of Default
has occurred and is continuing as of the date hereof, nor will any Default or
Event of Default exist immediately after giving effect to this Amendment.

(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Amendment has been duly executed and delivered by each Loan
Party. Each of this Amendment and the Credit Agreement, as amended hereby,
constitute the valid and binding obligations of the Loan Parties, enforceable
against them in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

(c) The execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
organizational documents of, or any law applicable to, any Loan Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Credit Agreement, the Prudential Senior Secured
Note Agreement, any Material Indebtedness Agreement, any other material
agreement or other material instrument binding on any Loan Party or any of their
assets or give rise to a right thereunder to require any payment to be made by
any Loan Party, (iv) will not result in the creation or imposition of any Lien
on any asset of any Loan Party, except Liens (if any) created under the Loan
Documents and/or (v) will not result in a material limitation on any licenses,
permits or other governmental approvals applicable to the business, operations
or properties of the Loan Parties.

(d) The execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.

 

- 2 -



--------------------------------------------------------------------------------

5. Effective Date.

(a) This Amendment will become effective on the date on which each of the
following conditions has been satisfied (the “Amendment Effective Date”) to the
satisfaction of the Administrative Agent:

(i) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Loan Parties and the Required Lenders;

(ii) the Administrative Agent shall have received a certificate of a Responsible
Officer, in form and substance acceptable to Administrative Agent, certifying
that (1) before and immediately after giving effect to this Amendment, except
with respect to the Specified Events of Default, (a) the representations and
warranties contained in Article IV of the Credit Agreement are true and correct
in all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the Amendment Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date
and (b) no Default or Event of Default exists and is continuing and (2) attached
thereto is a revised Schedule 4.14 to the Credit Agreement setting forth the
information required under Section 4.14 of the Credit Agreement, which is a true
and correct listing thereof as of the Amendment Effective Date;

(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer, in form and substance acceptable to Administrative Agent,
certifying that attached thereto are true and complete copies of (A) the
resolutions adopted by Borrower approving this Amendment and (B) such
certificates, documents or other action as the Administrative Agent may
reasonably require to evidence that Loan Parties are duly organized or formed,
validly existing and in good standing;

(iv) favorable opinion of, Pillsbury Winthrop Shaw Pittman LLP, counsel to the
Loan Parties, in form and substance acceptable to the Administrative Agent and
as to such matters as the Administrative Agent shall reasonably request
(including enforceability of this Amendment and the Credit Agreement (as amended
hereby) attached hereto under New York law);

(v) the Administrative Agent shall have received evidence that an amendment fee
in the amount of $10,000 for each Consenting Lender has been paid to the
Administrative Agent for distribution to those Consenting Lenders for whom the
Administrative Agent (or its counsel) shall have received an executed signature
page to this Amendment (which signature pages shall be released without
condition or restriction) on or before 5:00 p.m. EDT on May 3, 2013;

(vi) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to or on the Amendment Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings;

(vii) the Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations and filings and orders
required or advisable to be made or obtained under applicable laws in connection
with the execution, delivery,

 

- 3 -



--------------------------------------------------------------------------------

performance, validity and enforceability of this Amendment, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired;

(viii) the Administrative Agent shall have received a certified copy of an
amendment to, or an amendment and restatement of, the Prudential Senior Secured
Note Agreement duly executed by each party thereto, in form and substance
acceptable to the Administrative Agent; and

(ix) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Amendment.

(b) For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required under Section 4
to be consented to or approved by or acceptable or satisfactory to such Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Amendment Effective Date specifying its objection thereto.

(c) From and after the Amendment Effective Date, the Credit Agreement is amended
as set forth herein. Except as expressly amended pursuant hereto, the Credit
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed in all respects.

(d) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment Effective Date.

6. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Loan Document are and shall remain in full
force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Amendment. Nothing in this Amendment or in any of the transactions contemplated
hereby is intended, or shall be construed, to constitute a novation or an accord
and satisfaction of any of the Obligations of the Borrower under the Credit
Agreement or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND 10.7 OF THE
CREDIT AGREEMENT (AS AMENDED HEREBY) RELATING TO GOVERNING LAW, JURISDICTION AND
WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
INCORPORATED HEREIN IN FULL.

(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided

 

- 4 -



--------------------------------------------------------------------------------

in Section 4, this Amendment shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties required to be a party hereto. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment. This Amendment may not be amended except in
accordance with the provisions of Section 10.2 of the Credit Agreement.

(e) If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents, or
constitute a course of conduct or dealing among the parties. The Administrative
Agent and the Lenders reserve all rights, privileges and remedies under the Loan
Documents.

(f) The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

(g) In consideration of the amendments contained herein, each of the Loan
Parties hereby waives and releases each of the Lenders, the Administrative Agent
and the Collateral Agent from any and all claims and defenses, known or unknown
as of the date hereof, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent and as Lender By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Christopher D. Pannacciulli

Name:   Christopher D. Pannacciulli Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By:  

/s/ Gregory J. Vollmer

Name:   Gregory J. Vollmer Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Lender By:  

/s/ Mary Forstner

Name:   Mary Forstner Title:   Director

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Penny Tsekouras

Name:   Penny Tsekouras Title:   Authorized Signatory

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Roey Eyal

Name:   Roey Eyal Title:   Director By:  

/s/ Denise Chen

Name:   Denise Chen Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as Lender By:  

/s/ Michael Powell

Name:   Michael Powell Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Rita Raychaudhuri

Name:   Rita Raychaudhuri Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

BANK LEUMI USA, as Lender By:  

/s/ Alex Menache

Name:   Alex Menache Title:   A.T.

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

FIRST BANK, as Lender By:  

/s/ Susan J. Pepping

Name:   Susan J. Pepping Title:   Senior Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

AMALGAMATED BANK, as Lender By:  

/s/ Jackson Eng

Name:   Jackson Eng Title:   First Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

UNION BANK, as Lender By:  

/s/ Edmund Ozorio

Name:   Edmund Ozorio Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

CATHAY BANK, CALIFORNIA BANKING CORPORATION, as Lender By:  

/s/ Shahid Kathrada

Name:   Shahid Kathrada Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as Lender By:  

/s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   V.P. & General Manager

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as Lender By:  

/s/ Sandy Lee

Name:   Sandy Lee Title:   Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Patrick Kerner

Name:   Patrick Kerner Title:   Assistant Vice President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment, each reference in the Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by this Amendment, (b) confirms and agrees that
the pledge and security interest in the Collateral granted by it pursuant to the
Collateral Documents to which it is a party shall continue in full force and
effect, and (c) acknowledges and agrees that such pledge and security interest
in the Collateral granted by it pursuant to such Collateral Documents shall
continue to secure the Obligations purported to be secured thereby, as amended
or otherwise affected hereby.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MIDLAND CREDIT MANAGEMENT, INC. By:
 

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MIDLAND FUNDING LLC By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MIDLAND FUNDING NCC-2 CORPORATION
By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MIDLAND INTERNATIONAL LLC By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

MIDLAND PORTFOLIO SERVICES, INC. By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MRC RECEIVABLES CORPORATION By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MIDLAND INDIA LLC By:  

/s/ James A. Syran

Name:   James A. Syran Title:   President PROPEL ACQUISITION, LLC By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

 

Encore Capital Group, Inc.

Signature Pages



--------------------------------------------------------------------------------

Exhibit A

Amended and Restated Credit Agreement

See attached.

Exhibit A to Amendment No. 1



--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 5, 2012

among

ENCORE CAPITAL GROUP, INC.

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK

as Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.

as Syndication Agent

FIFTH THIRD BANK

ING CAPITAL LLC

and

MORGAN STANLEY BANK, N.A.

as Co-Documentation Agents

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

AMENDED AND RESTATED CREDIT AGREEMENT

     1   

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

     1   

Section 1.1.

 

Definitions.

     1   

Section 1.2.

 

Classifications of Loans and Borrowings.

     37   

Section 1.3.

 

Accounting Terms and Determination.

     37   

Section 1.4.

 

Terms Generally.

     38   

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

     39   

Section 2.1.

 

General Description of Facilities.

     39   

Section 2.2.

 

Revolving Loans.

     39   

Section 2.3.

 

Procedure for Revolving Borrowings.

     39   

Section 2.4.

 

Swingline Commitment.

     40   

Section 2.5.

 

Term Loan Commitments.

     41   

Section 2.6.

 

Funding of Borrowings.

     42   

Section 2.7.

 

Interest Elections.

     43   

Section 2.8.

 

Optional Reduction and Termination of Commitments.

     44   

Section 2.9.

 

Repayment of Loans.

     44   

Section 2.10.

 

Evidence of Indebtedness.

     45   

Section 2.11.

 

Optional Prepayments.

     46   

Section 2.12.

 

Mandatory Prepayments.

     46   

Section 2.13.

 

Interest on Loans.

     48   

Section 2.14.

 

Fees.

     49   

Section 2.15.

 

Computation of Interest and Fees.

     50   

Section 2.16.

 

Inability to Determine Interest Rates.

     50   

Section 2.17.

 

Illegality.

     51   

Section 2.18.

 

Increased Costs.

     51   

Section 2.19.

 

Funding Indemnity.

     53   

Section 2.20.

 

Taxes.

     53   

Section 2.21.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     57   

Section 2.22.

 

Letters of Credit.

     58   

Section 2.23.

 

Defaulting Lenders.

     62   

Section 2.24.

 

Incremental Credit Extensions.

     65   

Section 2.25.

 

Maturity Extensions.

     67   

Section 2.26.

 

Mitigation of Obligations.

     70   

Section 2.27.

 

Replacement of Lenders.

     71   

Section 2.28.

 

Cash Collateral For Defaulting Lenders.

     71   

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     72   

Section 3.1.

 

Conditions To Effectiveness.

     72   

Section 3.2.

 

Each Credit Event.

     76   

Section 3.3.

 

Delivery of Documents.

     76   

Section 3.4.

 

Effect of Amendment and Restatement.

     76   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     78   

Section 4.1.

 

Existence and Standing.

     78   

Section 4.2.

 

Authorization and Validity.

     78   

Section 4.3.

 

No Conflict; Government Consent.

     79   

Section 4.4.

 

Financial Statements; No Material Adverse Change.

     79   

Section 4.5.

 

Litigation and Contingent Obligations.

     79   

Section 4.6.

 

Compliance with Laws.

     80   

Section 4.7.

 

Investment Company Act.

     80   

Section 4.8.

 

Taxes.

     80   

Section 4.9.

 

Regulation U.

     80   

Section 4.10.

 

ERISA.

     80   

Section 4.11.

 

Ownership of Property.

     81   

Section 4.12.

 

Accuracy of Information.

     81   

Section 4.13.

 

Environmental Matters.

     81   

Section 4.14.

 

Subsidiaries.

     82   

Section 4.15.

 

Solvency.

     82   

Section 4.16.

 

Insurance.

     82   

Section 4.17.

 

SDN List Designation.

     82   

Section 4.18.

 

Patriot Act.

     82   

Section 4.19.

 

Plan Assets; Prohibited Transactions.

     83   

Section 4.20.

 

Material Agreements.

     83   

Section 4.21.

 

No Default or Event of Default.

     83   

ARTICLE V

 

AFFIRMATIVE COVENANTS

     83   

Section 5.1.

 

Financial Statements and Other Information.

     83   

Section 5.2.

 

Notices of Default and Material Events.

     86   

Section 5.3.

 

Conduct of Business.

     86   

Section 5.4.

 

Compliance with Laws.

     87   

Section 5.5.

 

Taxes.

     87   

Section 5.6.

 

Maintenance of Properties.

     87   

Section 5.7.

 

Inspection; Keeping of Books and Records.

     87   

Section 5.8.

 

Insurance.

     88   

Section 5.9.

 

Use of Proceeds.

     88   

Section 5.10.

 

Guarantors.

     88   

Section 5.11.

 

Collateral.

     89   

Section 5.12.

 

Post-Closing Obligations.

     90   

ARTICLE VI

 

FINANCIAL COVENANTS

     90   

Section 6.1.

 

Cash Flow Leverage Ratio.

     90   

Section 6.2.

 

Minimum Net Worth.

     90   

Section 6.3.

 

Interest Coverage Ratio.

     91   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

 

NEGATIVE COVENANTS

     91   

Section 7.1.

 

Indebtedness.

     91   

Section 7.2.

 

Liens.

     93   

Section 7.3.

 

Merger or Dissolution.

     95   

Section 7.4.

 

Investments and Acquisitions.

     95   

Section 7.5.

 

Restricted Payments.

     98   

Section 7.6.

 

Sale of Assets.

     98   

Section 7.7.

 

Transactions with Affiliates.

     99   

Section 7.8.

 

Subsidiary Covenants.

     99   

Section 7.9.

 

Sale and Leaseback Transactions.

     99   

Section 7.10.

 

Financial Contracts.

     99   

Section 7.11.

 

Acquisition of Receivables Portfolios.

     100   

Section 7.12.

 

Subordinated Indebtedness and Amendments to Subordinated Note Documents.

     100   

Section 7.13.

 

Government Regulation.

     101   

Section 7.14.

 

Rentals.

     101   

Section 7.15.

 

Contingent Obligations.

     101   

Section 7.16.

 

Capital Expenditures.

     102   

Section 7.17.

 

Most Favored Lender Status.

     102   

Section 7.18.

 

Use of Proceeds.

     102   

ARTICLE VIII

 

EVENTS OF DEFAULT

     102   

Section 8.1.

 

Events of Default.

     102   

Section 8.2.

 

Acceleration.

     105   

ARTICLE IX

 

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     106   

Section 9.1.

 

Appointment; Nature of Relationship.

     106   

Section 9.2.

 

Powers.

     107   

Section 9.3.

 

General Immunity.

     107   

Section 9.4.

 

No Responsibility for Loans, Recitals, Etc.

     107   

Section 9.5.

 

Action on Instructions of Lenders.

     108   

Section 9.6.

 

Employment of Agents and Counsel.

     108   

Section 9.7.

 

Reliance on Documents; Counsel.

     108   

Section 9.8.

 

Agent’s Reimbursement and Indemnification.

     109   

Section 9.9.

 

Notice of Default.

     109   

Section 9.10.

 

Rights as a Lender.

     109   

Section 9.11.

 

Lender Credit Decision.

     110   

Section 9.12.

 

Successor Administrative Agent.

     110   

Section 9.13.

 

Delegation to Affiliates.

     111   

Section 9.14.

 

Co-Agents, Documentation Agent, Syndication Agent.

     111   

Section 9.15.

 

Collateral Documents.

     111   

Section 9.16.

 

Reports.

     113   

Section 9.17.

 

Withholding Tax.

     113   

Section 9.18.

 

Administrative Agent May File Proofs of Claim.

     113   

 

iii



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

     114   

Section 10.1.

 

Notices.

     114   

Section 10.2.

 

Waiver; Amendments.

     117   

Section 10.3.

 

Expenses; Indemnification.

     118   

Section 10.4.

 

Successors and Assigns.

     120   

Section 10.5.

 

Performance of Obligations.

     125   

Section 10.6.

 

Governing Law; Jurisdiction; Consent to Service of Process.

     125   

Section 10.7.

 

WAIVER OF JURY TRIAL.

     126   

Section 10.8.

 

Right of Setoff.

     127   

Section 10.9.

 

Counterparts; Integration.

     127   

Section 10.10.

 

Survival.

     127   

Section 10.11.

 

Severability.

     128   

Section 10.12.

 

Confidentiality.

     128   

Section 10.13.

 

Interest Rate Limitation.

     129   

Section 10.14.

 

Waiver of Effect of Corporate Seal.

     130   

Section 10.15.

 

Patriot Act.

     130   

Section 10.16.

 

Independence of Covenants.

     130   

Section 10.17.

 

No Advisory or Fiduciary Relationship.

     130   

Schedules

 

Schedule I-A

  -   Applicable Margin and Applicable Percentage

Schedule I-B

  -   Applicable Margin (Term Loan A-1)

Schedule II-A

  -   Revolving Commitment and Term Loan A Commitment Amounts

Schedule II-B

  -   Term Loan A-1 Commitment Amount

Schedule 2.22

  -   Existing Letters of Credit

Schedule 4.8

  -   Taxes

Schedule 4.14

  -   Subsidiaries

Schedule 4.20

  -   Material Agreements

Schedule 5.12

  -   Post-Closing Obligations

Schedule 7.1(a)

  -   Equipment Financing Transactions

Schedule 7.1(b)

  -   Outstanding Indebtedness

Schedule 7.2

  -   Liens

Schedule 7.4(a)

  -   Permitted Investments

Schedule 7.4(b)

  -   Existing Investments

Exhibits

 

Exhibit A

  -   Form of Assignment and Acceptance

Exhibit B

  -   Form of Borrowing Base Certificate

Exhibit C

  -   Form of Revolving Credit Note

Exhibit D

  -   Form of Swingline Note

Exhibit E-1

  -   Form of Term Note A

Exhibit E-2

  -   Form of Term Note A-1

 

iv



--------------------------------------------------------------------------------

Exhibit F-1

  -   Form of U.S. Tax Compliance Certificate

Exhibit F-2

  -   Form of U.S. Tax Compliance Certificate

Exhibit F-3

  -   Form of U.S. Tax Compliance Certificate

Exhibit F-4

  -   Form of U.S. Tax Compliance Certificate

Exhibit 2.3

  -   Form of Notice of Revolving Borrowing

Exhibit 2.4

  -   Form of Notice of Swingline Borrowing

Exhibit 2.7

  -   Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(vi)

    Form of Intercreditor Agreement

Exhibit 3.1(b)(vii)

  -   Form of Secretary’s Certificate

Exhibit 3.1(b)(x)

  -   Form of Officer’s Certificate

Exhibit 5.1(c)

  -   Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made and entered into
as of November 5, 2012, by and among ENCORE CAPITAL GROUP, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as collateral agent for the Secured Parties, as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain financial institutions and SunTrust Bank, as the
Administrative Agent and Collateral Agent, were parties to that certain Credit
Agreement dated as of February 8, 2010 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Existing Credit Agreement was amended and restated as of
November 5, 2012 (the “Amended Credit Agreement”); and

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Amended Credit Agreement to: (a) provide for a restricted/unrestricted
subsidiary group structure with respect to the Borrower and its subsidiaries;
and (b) modify the Amended Credit Agreement in certain other respects; and
subject to the terms and conditions of this Agreement, the Administrative Agent,
the Collateral Agent, the Lenders, the Issuing Bank and the Swingline Lender,
are willing to do so;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swingline Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions.

In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):

“2010 Prudential Senior Secured Notes” means the 7.75% Senior Secured Notes due
September 17, 2017 issued by the Borrower pursuant to the terms of the
Prudential Senior Secured Note Agreement in connection with the Prudential
Financing described in clause (i) of the definition thereof, as the same may be
amended, restated, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“2011 Prudential Senior Secured Notes” means the 7.375% Senior Secured Notes due
February 10, 2018 issued by the Borrower pursuant to the terms of the Prudential
Senior Secured Note Agreement in connection with the Prudential Financing
described in clause (ii) of the definition thereof, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Accounts” means and includes all of the Borrower’s and each Restricted
Subsidiary’s presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower or such
Restricted Subsidiary to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guarantees with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Acquisition” means any transaction or any series of related transactions, other
than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Borrower or any of its Restricted Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered “Acquisitions”:
(a) any asset purchase consisting solely of Receivables Portfolios and (b) the
purchase of stock of an entity (1) the assets of which consist solely of
Receivables, (2) which has not engaged in the conduct of business and (3) which
has no Indebtedness.

“Additional Lender” shall have the meaning given to such term in
Section 2.24(d).

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the greater of (a) the rate per annum obtained by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage and (b) 0%.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof, and any successor Administrative Agent appointed
pursuant to the terms of this Agreement.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

2



--------------------------------------------------------------------------------

“Advance Rate” means, for the period commencing on the Closing Date to the first
Advance Rate Measurement Date, 33%, and, thereafter, for the period from (but
not including) each Advance Rate Measurement Date to the immediately succeeding
Advance Rate Measurement Date, the percentage obtained by subtracting from the
Advance Rate in effect immediately prior to the first day of such period the
difference (the “Cost Differential”, and which may be a positive or negative
number) between:

(a) the average “Cost Per Total Dollar Collected” percentage as shown on the
Borrower’s consolidated financial statements for the most recent four
consecutive fiscal quarters (for which financial statements have been delivered
in accordance with Section 5.1(a) or Section 5.1(b)) ending on or before such
Advance Rate Measurement Date; and

(b) the average “Cost Per Total Dollar Collected” percentage as shown on the
Borrower’s consolidated financial statements for the most recent four
consecutive fiscal quarters (for which financial statements have been delivered
in accordance with Section 5.1(a) or Section 5.1(b)) ending on or before the
Advance Rate Measurement Date immediately preceding such Advance Rate
Measurement Date;

;provided that if the resulting Cost Differential includes a fractional amount,
the fractional portion thereof shall be ignored when determining the Cost
Differential on the applicable Advance Rate Measurement Date but shall be added
(or subtracted, as applicable) to the Cost Differential obtained on the
following Advance Rate Measurement Date (with any resulting fractional portion
again being ignored and added (or subtracted, as applicable) subsequently);
provided further that, except as set forth in the immediately following proviso,
in no event shall the Advance Rate ever be lower than 30% or higher than 35% and
provided further that the Advance Rate to be applied with respect to the
Estimated Remaining Collections from Debtor Receivables shall in all events be
55%. The Borrower shall set forth in reasonable detail the calculations of the
Advance Rate on the Borrowing Base Certificate when delivered in accordance with
the terms of this Agreement.

“Advance Rate Measurement Date” means each date on which the Borrower’s
financial statements required to be delivered pursuant to Section 5.1(a) or
Section 5.1(b) have been delivered.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.

“Agents” means the Administrative Agent and the Collateral Agent.

“Aggregate Revolving Commitment” means the aggregate principal amount of the
Revolving Commitments of all the Lenders, as may be increased or reduced from
time to time pursuant to the terms hereof. The Aggregate Revolving Commitment as
of the Closing Date is $425,000,000.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
outstanding Revolving Credit Exposure of all the Lenders.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 4.4.

“Amended Credit Agreement” shall have the meaning assigned to such term in the
second recital hereof.

“Amendment Effective Date” means May 9, 2013.

“Amortized Collections” means, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles, that are not included in consolidated revenues by reason of the
application of such collections to principal of such receivable portfolios (for
purposes of illustration only, the Amortized Collections have been most recently
identified in the amount of $312,297,000 as the aggregate of “Collections
applied to investment in receivable portfolios, net” and “Provision for
allowances on receivable portfolios, net” in the Borrower’s consolidated
statement of cash flows for the period ended December 31, 2011 as reflected in
the Borrower’s Form 10-K for such period).

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean (a) with respect to interest on all Revolving
Loans and Term Loan A outstanding on such date, a percentage per annum
determined by reference to the applicable Cash Flow Leverage Ratio in effect on
such date as set forth on Schedule I-A and (b) with respect to interest on Term
Loan A-1 outstanding on such date, a percentage per annum determined by
reference to the applicable Cash Flow Leverage Ratio in effect on such date as
set forth on Schedule I-B; provided, that a change in the Applicable Margin
resulting from a change in the Cash Flow Leverage Ratio shall be effective on
the second Business Day after the date on which the Borrower delivers the
financial statements required by Section 5.1(a) or (b) and the Compliance
Certificate required by Section 5.1(c); provided further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
III as set forth on Schedule I-A and Schedule I-B, respectively, until such time
as such financial statements and

 

4



--------------------------------------------------------------------------------

Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending September 30, 2012 are required to be
delivered shall be at Level II as set forth on Schedule I-A and Schedule I-B,
respectively.

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Cash Flow Leverage Ratio in effect on such date as set forth
on Schedule I-A; provided, that a change in the Applicable Percentage resulting
from a change in the Cash Flow Leverage Ratio shall be effective on the second
Business Day after the date on which the Borrower delivers the financial
statements required by Section 5.1(a) or (b) and the Compliance Certificate
required by Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Percentage shall be at Level III as
set forth on Schedule I-A until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the Fiscal Quarter ending
September 30, 2012 are required to be delivered shall be at Level II as set
forth on Schedule I-A.

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a 100% pledge would cause a
Deemed Dividend Problem or a Financial Assistance Problem.

“Applicable Revolver Percentage” means with respect to any Lender holding
Revolving Commitments, the percentage of the total Revolving Commitments
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Revolver Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“Approved Fund” shall mean any Person (other than a natural Person) that (a) is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arrangers” shall mean, collectively, SunTrust Robinson Humphrey, Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as joint
lead arrangers.

“Asset Acceptance Acquisition” means the acquisition by the Borrower of Asset
Acceptance Capital Corp., a Delaware corporation, for a Purchase Price in an
amount not to exceed $480,000,000.

“Asset Acceptance Merger Agreement” means that certain Agreement and Plan of
Merger dated as of March 6, 2013 among the Borrower, Pinnacle Sub, Inc. and
Asset Acceptance Capital Corp, together with all schedules and exhibits thereto.

 

5



--------------------------------------------------------------------------------

“Asset Sale” means, with respect to the Borrower or any Restricted Subsidiary,
the sale, lease, conveyance, disposition or other transfer by such Person of any
of its assets (including by way of a Sale and Leaseback Transaction, and
including the sale or other transfer of any of the capital stock or other equity
interests of such Person or any Restricted Subsidiary of such Person) to any
Person other than the Borrower or any of its Wholly-Owned Subsidiaries other
than (i) the sale of Receivables in the ordinary course of business (so long as,
after giving effect to each such sale, the Borrower makes the required
prepayments and/or reinvestment of proceeds required under Section 2.12(a)),
(ii) the sale or other disposition of any obsolete, excess, damaged or worn-out
Equipment disposed of in the ordinary course of business, (iii) leases of assets
in the ordinary course of business consistent with past practice and (iv) sales
or dispositions of assets outside the ordinary course of business with an
aggregate fair market value not to exceed, during the term of this Agreement,
$20,000,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.

“Authorized Officer” means any of the President and Chief Executive Officer,
Chief Financial Officer, Chief Operating Officer, Treasurer, Assistant Treasurer
or Controller of the Borrower, or such other officer of the Borrower as may be
designated by the Borrower in writing to the Administrative Agent from time to
time, acting singly.

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any of its Restricted Subsidiaries by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any of its Restricted Subsidiaries in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any of its Restricted Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum, (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one
(1) month, plus one percent (1.00%) per annum and (iv) zero. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make

 

6



--------------------------------------------------------------------------------

commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate. Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.

“Blocked Propel Subsidiary” shall mean any Subsidiary of Propel Acquisition LLC
which is subject to any of the encumbrances or restrictions described in
Section 7.8.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such date, equal to (i) the lesser of (1) the Advance Rate
of Estimated Remaining Collections (exclusive of any Receivables in any
Receivables Portfolio that are not Eligible Receivables) as of the last day of
the month for which such Borrowing Base Certificate was provided and (2) the
product of the net book value of all Receivables Portfolios acquired by any Loan
Party on or after January 1, 2005 multiplied by 95%, minus (ii) the sum of
(x) the aggregate principal amount outstanding in respect of the Prudential
Senior Secured Notes plus (y) the aggregate principal amount outstanding in
respect of the Term Loans (it being understood that the Borrowing Base
Certificate provided on the date of any Credit Extension may include, on a pro
forma basis, the Receivables Portfolio(s) being acquired in connection with such
Credit Extension); provided, however, that, for purposes of calculating the
amount specified in clause (1) above (the “Total ERC Amount”), the Advance Rate
of Estimated Remaining Collections attributable to Debtor Receivables shall not
at any time exceed an amount equal 35% of the Total ERC Amount (without regard
to this proviso).

“Borrowing Base Certificate” means a certificate, in substantially the form of
Exhibit B, setting forth the Borrowing Base and the component calculations
thereof.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with Agreement Accounting
Principles, but excluding, solely for the fiscal year in which each Acquisition
is consummated, any such expenditures of any Person or business acquired
pursuant to such Acquisition.

 

7



--------------------------------------------------------------------------------

“Capital Lease” of a Person means any lease of Property by such Person as lessee
which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) to the Administrative
Agent for the benefit of the holder or beneficiary of such obligations cash
collateral for such obligations in Dollars (in amounts, unless otherwise
specified herein, equal to 100% of face amount or stated amount such
obligations), with a depository institution (which may include the
Administrative Agent), and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

“Cash Flow Leverage Ratio” shall have the meaning specified in Section 6.1.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18, by the parent corporation of such Lender
or the Issuing Bank, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means: (i) the acquisition by any Person, or two or more
Persons acting in concert (other than Red Mountain Capital Partners LLC, JCF FPK
I LP or any affiliate thereof), of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission of the United States (the
“SEC”) under the Exchange Act) of 30% or more of the outstanding shares of
voting stock of the Borrower; (ii) other than pursuant to a

 

8



--------------------------------------------------------------------------------

transaction permitted hereunder, the Borrower shall cease to own, directly or
indirectly and free and clear of all Liens or other encumbrances, all of the
outstanding shares of voting stock of the Guarantors on a fully diluted basis;
(iii) the majority of the Board of Directors of the Borrower fails to consist of
Continuing Directors; or (iv) the acquisition by Red Mountain Capital Partners
LLC, JCF FPK I LP and/or any affiliate of either of them and/or any other
Persons acting in concert with any of the foregoing Persons described in this
clause (iv) of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Exchange Act) of greater than 50% of the outstanding shares of voting
stock of the Borrower. No Permitted Restructuring shall constitute a Change of
Control.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans, Swingline Loans, Term Loan A, Term Loan A-1, Incremental Term
Loans or Extended Term Loans and (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, Incremental Revolving Commitment, Extended
Revolving Commitment, a Swingline Commitment, a Term Loan A Commitment or Term
Loan A-1 Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by the Borrower or any of its Restricted Subsidiaries in or upon which
a security interest, lien or mortgage is granted (or is required to be granted
pursuant to the terms hereof) in favor of the Collateral Agent pursuant to the
Collateral Documents, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.

“Collateral Agent” means SunTrust Bank in its capacity as Collateral Agent for
the Secured Parties and any successor Collateral Agent appointed pursuant to the
terms of the Intercreditor Agreement.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Pledge and
Security Agreement, the Intellectual Property Security Agreements, the Mortgages
and all other security agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Borrower or any of its Restricted Subsidiaries and delivered to
the Collateral Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.

“Collateral Shortfall Amount” is defined in Section 8.2.

“Commitment” shall mean a Revolving Commitment, an Extended Revolving
Commitment, an Incremental Revolving Commitment, a Swingline Commitment or a
Term Loan A Commitment, a Term Loan A-1 Commitment or any combination thereof
(as the context shall permit or require).

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate from the chief financial
officer or treasurer of the Borrower and containing the certifications set forth
in Section 5.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBIT” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued
and (iii) any extraordinary losses minus, to the extent included in Consolidated
Net Income, (a) interest income, (b) any extraordinary gains, (c) the income of
any Person (1) in which any Person other than the Borrower or any of its
Restricted Subsidiaries has a joint interest or a partnership interest or other
ownership interest and (2) to the extent the Borrower or any of its Restricted
Subsidiaries does not control the Board of Directors or other governing body of
such Person or otherwise does not control the declaration of a dividend or other
distribution by such Person, except in each case to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Restricted Subsidiaries by such Person during the relevant period and (d) the
income of any Restricted Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or distributions (including via intercompany
advances or other intercompany transactions but in each case up to and not
exceeding the amount of such income) by that Restricted Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary, all calculated
for the Borrower and its Restricted Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means Consolidated Net Income plus, (1) to the extent not
included in such revenue, Amortized Collections, and (2) to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense (whether actual or contingent), (ii) expense for taxes paid or accrued,
(iii) depreciation expense, (iv) amortization expense, (v) any extraordinary
losses, and (vi) non-cash charges arising from compensation expense as a result
of the adoption of amendments to Agreement Accounting Principles requiring
certain stock based compensation to be recorded as an expense within the
Borrower’s consolidated statement of operations, minus, to the extent included
in Consolidated Net Income, (a) interest income, (b) any extraordinary gains,
(c) the income of any Person (1) in which any Person other than the Borrower or
any of its Restricted Subsidiaries has a joint interest or a partnership
interest or other ownership interest and (2) to the extent the Borrower or any
of its Restricted Subsidiaries does not control the Board of Directors or other
governing body of such Person or otherwise does not control the declaration of a
dividend or other distribution by such Person, except in each case to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Restricted Subsidiaries by such Person during the relevant period
and (d) the income of any Restricted Subsidiary of the Borrower to the extent
that

 

10



--------------------------------------------------------------------------------

the declaration or payment of dividends or distributions (including via
intercompany advances or other intercompany transactions but in each case up to
and not exceeding the amount of such income) by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis.

“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Borrower
and its Restricted Subsidiaries that would be reflected on a consolidated
balance sheet of Borrower prepared in accordance with Agreement Accounting
Principles as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense and contingent interest expense of the Borrower and its
Restricted Subsidiaries (including that portion attributable to Capital Leases)
calculated on a consolidated basis for such period, in accordance with Agreement
Accounting Principles.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles. For the avoidance of doubt, Consolidated Net Income shall exclude
any and all income and other amounts attributable to any Unrestricted Subsidiary
(other than the amount of any cash dividends or other cash distributions
actually paid during the reference period to the Borrower or any of its
Restricted Subsidiaries by an Unrestricted Subsidiary).

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Restricted Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period in accordance with Agreement Accounting Principles.

“Consolidated Tangible Assets” means Consolidated Total Assets minus any
Intangible Assets.

“Consolidated Tangible Net Worth” means at any time, with respect to any Person,
the consolidated stockholders’ equity of such Person and its Restricted
Subsidiaries calculated on a consolidated basis in accordance with Agreement
Accounting Principles minus any Intangible Assets.

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis in accordance with
Agreement Accounting Principles.

 

11



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Extension” means the making of a Loan or the issuance of a Letter of
Credit hereunder (including the deemed issuance of Existing Letters of Credit on
the Closing Date).

“Debtor Receivable” means a Receivable the obligor on which is subject to a
proceeding under the Bankruptcy Code of the United States of America.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative

 

12



--------------------------------------------------------------------------------

Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed in any
such case, where such ownership or action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.23(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, each Swingline Lender and each
Lender.

“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Loan Termination Date.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

13



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Restricted Subsidiary of any Person organized
under the laws of a jurisdiction located in the United States of America.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).

“Eligible Receivables” of any Loan Party shall mean, as of any date of
determination, (i) Receivables owned by a Loan Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Existing Credit
Agreement as of the Closing Date and (ii) Receivables purchased by a Loan Party
on or after the Closing Date to the extent such Receivable is owned, or to be
purchased by such Loan Party by applying the proceeds of a Credit Extension
within five (5) Business Days of the making of such Credit Extension, and in the
case of both (i) and (ii) that is payable in Dollars and in which the Collateral
Agent has, or upon purchase by such Loan Party, will have, for the benefit of
the Secured Parties, a first-priority perfected security interest pursuant to
the Collateral Documents, other than any such Receivable:

(a) that is not an existing obligation for which sufficient consideration has
been given;

(b) with respect to which such Loan Party does not (or will not, upon the
closing of the relevant purchase thereof) have good and marketable title
pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Loan Party or assignment to such Loan Party;

(c) that has been repurchased by, or returned or put-back to, the Person from
whom such Loan Party acquired such Receivable and such Receivable has not
subsequently been replaced with a new Receivable of at least comparable value
acquired from such Person;

(d) all or any portion of which is subject to any Lien (except the Lien in favor
of the Collateral Agent under the Collateral Documents);

(e) that is due from or has been originated by any Restricted Subsidiary or
Encore Affiliate;

(f) that is not a type of collateral for which a security interest can be
perfected by filing pursuant to Article 9 of the Uniform Commercial Code as then
in effect in the State of New York; and

(g) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Receivable is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of the
Collateral Agent or (ii) the government of the United States of America, or any
department, agency, public corporation, or instrumentality or any agency or
instrumentality thereof, including any agency or instrumentality which is
obligated to make payment with respect to Medicare, Medicaid or other
Receivables representing amounts owing under any other program established by
federal, State, county, municipal or other local law

 

14



--------------------------------------------------------------------------------

which requires that payments for healthcare services be made to the provider of
such services in order to comply with any applicable “anti-assignment”
provisions, provider agreement or federal, State, county, municipal or other
local law, rule or regulation.

“Encore Affiliate” means any Person directly or indirectly controlling,
controlled by or under common control with the Borrower. A Person shall be
deemed to control another Person if the controlling Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person and possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of voting securities, by contract or otherwise.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equipment” means all of the Borrower’s and each Restricted Subsidiary’s present
and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.

“Equipment Financing Transactions” means the secured equipment financing
arrangements of the Loan Parties set forth on Schedule 7.1(a).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.

“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Loan Party anticipates to receive
from a Receivables Portfolio of a Loan Party or as otherwise referred to by the
Borrower as the total amount of “Estimated Remaining Gross Collections”,
determined and reported by the Borrower pursuant to its financial statements and
other reporting to the Lenders as described in Section 5.1 (it being understood
and agreed that (i) such amount shall be calculated by the Borrower in
accordance with Agreement Accounting Principles and in a manner consistent with
the Borrower’s past practice and with the methodology used in the reporting of
Estimated Remaining Collections in the Borrower’s public filings with the
Securities and Exchange Commission, (ii) the manner and method of computing
Estimated Remaining Collections and all assumptions made in connection therewith
shall be explained to each Lender in reasonably full

 

15



--------------------------------------------------------------------------------

detail upon such Lender’s request and (iii) any deviation from the current
method and assumptions used in computing Estimated Remaining Collections are
subject to approval by the Supermajority Lenders in their discretion).

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in ARTICLE VIII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Subsidiaries” means each Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty
obligations under the Guaranty Agreement of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
obligations of such Guarantor, or the grant by such Guarantor of the security
interest under the Pledge and Security Agreement, becomes effective with respect
to such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty obligation or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable

 

16



--------------------------------------------------------------------------------

Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.27) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.20(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereof.

“Existing Financing Arrangements” means financing arrangements of the Borrower
or any Restricted Subsidiary (other than the transactions under the Loan
Documents and the Equipment Financing Transactions) in effect on the Closing
Date, including without limitation under the Existing Credit Agreement.

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.25(a).

“Extended Revolving Loan” shall mean the Revolving Loans of any Lender that
agrees to an extension of such Revolving Loans pursuant to an Extension.

“Extended Term Loans” has the meaning assigned to such term in Section 2.25(a).

“Extending Term Lender” has the meaning assigned to such term in
Section 2.25(a).

“Extension” has the meaning assigned to such term in Section 2.25(a).

“Extension Offer” has the meaning assigned to such term in Section 2.25(a).

“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities”.

“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the price in cash obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined in good faith by the Borrower.

 

17



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 147(b)(1) of the Code.

“Fee Letter” shall mean that certain fee letter, dated as of September 7, 2012,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Guarantor or to permit its
capital stock from being pledged pursuant to a pledge agreement on account of
legal or financial limitations imposed by the jurisdiction of organization of
such Foreign Subsidiary or other relevant jurisdictions having authority over
such Foreign Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction;
provided that any Permitted Indebtedness Hedge shall not be a Financial Contract
so long as such Permitted Indebtedness Hedge relates to capital stock of
Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Restricted Subsidiary of any Person which is not
a Domestic Subsidiary of such Person.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with
respect to Letters of Credit issued by the Issuing Bank other than LC Exposure
as to which such Defaulting Lender’s

 

18



--------------------------------------------------------------------------------

participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Swingline Exposure other than
Swingline Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government including any central bank or any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank.

“Guarantor” means each Restricted Subsidiary of the Borrower which is a party to
the Guaranty Agreement, including each Restricted Subsidiary of the Borrower
which becomes a party to the Guaranty Agreement pursuant to a joinder or other
supplement thereto, including in connection with a requirement to become a
Guarantor pursuant to the terms hereof.

“Guaranty Agreement” means the Amended and Restated Guaranty Agreement, dated as
of the Closing Date, made by the Guarantors in favor of the Administrative Agent
for the benefit of the Holders of Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Holders of Obligations” means the holders of the Obligations from time to time
and shall refer to (i) each Lender in respect of its Loans, (ii) the Issuing
Bank in respect of Reimbursement Obligations, (iii) the Administrative Agent,
the Lenders and the Issuing Bank in respect of all other present and future
obligations and liabilities of the Borrower or any of its Domestic Subsidiaries
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Lender (or affiliate thereof), in respect
of all Rate Management Obligations and Banking Services Obligations of the
Borrower or any of its Restricted Subsidiaries to such Lender (or such
affiliate) as exchange party or counterparty under any Rate Management
Transaction or in connection with any Banking Services Agreements, as
applicable, and (v) their respective successors, transferees and assigns.

“Holders of Prudential Note Obligations” means the holders of the Prudential
Note Obligations from time to time and shall include their respective
successors, transferees and assigns.

“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Borrower (x) whose consolidated tangible assets (as set forth
in the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), when added to the consolidated
tangible assets of all other Immaterial Subsidiaries (as set forth in the most
recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), do not constitute more than
5.0% of the Consolidated Tangible Assets and (y) whose consolidated net revenue,
when added to the consolidated net revenue attributable to all other Immaterial
Subsidiaries, does not constitute more than 5.0% of consolidated net revenue of
the Borrower and its Restricted Subsidiaries (in each case, as determined for
the four fiscal quarter period most recently ended for which financial
statements have been delivered to the Lenders pursuant to this Agreement).

 

19



--------------------------------------------------------------------------------

“Incremental Facilities” shall have the meaning given such term in
Section 2.24(a).

“Incremental Facility Amendment” shall have the meaning given such term in
Section 2.24(d).

“Incremental Revolving Commitments” shall have the meaning given such term in
Section 2.24(a).

“Incremental Revolving Lender” shall have the meaning given such term in
Section 2.24(d).

“Incremental Term Loans” shall have the meaning given such term in
Section 2.24(a).

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions and other Financial
Contracts, (xii) Rate Management Obligations and (xiii) any other obligation for
borrowed money which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of: (1) all assets classified
as intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from
(i) Encore Affiliates, officers, directors, employees or shareholders of the
Borrower or any Restricted Subsidiary or (ii) any Person if such loan, advance,
investment or receivable is outside the Borrower’s or any Restricted
Subsidiary’s normal course of business; and (3) prepaid expenses; provided that
Intangible Assets shall not include deferred court costs, deferred tax assets,
deposits under state workers compensation programs and assets of the Borrower’s
excess deferred compensation plan.

 

20



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” means the amended and restated
intellectual property security agreements executed by the applicable Loan
Parties on the Closing Date and the intellectual property security agreements as
any Loan Party may from time to time after the Closing Date make in favor of the
Collateral Agent for the benefit of the Secured Parties, in each case as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the date hereof, by and among the Administrative Agent,
the Collateral Agent and the Holders of Prudential Note Obligations,
substantially in the form of Exhibit 3.1(b)(vi) attached hereto, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and

(v) no Interest Period may extend beyond the Revolving Commitment Termination
Date (in the case of Revolving Loans), the Term Loan A Maturity Date (in the
case of Term Loan A) or Term Loan A-1 Maturity Date (in the case of Term Loan
A-1).

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes,

 

21



--------------------------------------------------------------------------------

debentures or other securities owned by such Person; any deposit accounts and
certificate of deposit owned by such Person; and structured notes, derivative
financial instruments and other similar instruments or contracts owned by such
Person. No Permitted Restructuring shall constitute an Investment.

“Issuing Bank” shall mean SunTrust Bank, in its capacity as an issuer of Letters
of Credit pursuant to Section 2.22.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment (or applicable Class of
Loan or Commitment) hereunder at such time, including the latest maturity or
expiration date of any Incremental Term Loan, any Extended Term Loan, any
Incremental Revolving Commitment, any Extended Revolving Loan, or any Extended
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“LC Collateral Account” shall have the meaning assigned to such term in
Section 2.12(c).

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount equal to $0.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24(a).

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar

 

22



--------------------------------------------------------------------------------

deposits in the approximate amount of the Eurodollar Loan comprising part of
such borrowing would be offered by the Administrative Agent to major banks in
the London interbank Eurodollar market at their request at or about 10:00 a.m.
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

“Lien” shall mean any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).

“Loan Documents” shall mean, collectively, means this Agreement, the LC
Documents, the Collateral Documents, the Guaranty Agreement, the Intercreditor
Agreement and all other documents, instruments, notes (including any Notes
issued to any Lender (if requested)) and agreements executed in connection
herewith or therewith or contemplated hereby or thereby, as the same may be
amended, restated or otherwise modified and in effect from time to time.

“Loan Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time; “Loan Parties” means each Loan Party, collectively.

“Loans” shall mean all Revolving Loans, all Swingline Loans, the Term Loan A and
Term Loan A-1 in the aggregate or any of them, as the context shall require.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations of the Borrower, or the Borrower and its Restricted Subsidiaries
taken as a whole, (ii) the ability of the Borrower or any Restricted Subsidiary
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Lenders
thereunder or their rights with respect to the Collateral.

“Material Indebtedness” means any Indebtedness of the Borrower or any Restricted
Subsidiary in an outstanding principal amount of $10,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or similar
statutes, as in effect from time to time.

 

23



--------------------------------------------------------------------------------

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.

“Minority Investment” of a Person (the “investing person”) means an Investment
by the investing person in capital stock of another Person (the “target person”)
where the target person is not, and immediately following such Investment does
not become, a Subsidiary of the investing person.

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means each of those certain mortgages and deeds of trust as are
entered into by the Loan Parties pursuant hereto or in connection herewith, in
each case as amended, restated, supplemented or otherwise modified from time to
time.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, appraisals and environmental reports as are requested by, and
in form and substance reasonably acceptable to, the Administrative Agent from
time to time.

“Mortgaged Properties” means each Loan Party’s real Property with a book value
equal to or in excess of $1,000,000.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated or has been
obligated within the past six years to make contributions.

“Net Cash Proceeds” means, with respect to any sale or other disposition of
Property of the Borrower or any Restricted Subsidiary by any Person, cash
(freely convertible into Dollars) received by such Person or any Restricted
Subsidiary of such Person from such disposition of Property (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such disposition of Property),
or conversion to cash of non-cash proceeds (whether principal or interest,
release of escrow arrangements or otherwise) received from any such disposition
of Property, in each case after (i) provision for all income or other taxes
measured by or resulting from such disposition of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
disposition of Property, and (iii) taking into account all amounts in cash used
to repay Indebtedness secured by a Lien on any Property disposed of in such
disposition of Property.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

24



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
each Term Note A and each Term Note A-1.

“Notice of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean all Loans, all Reimbursement Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower or
any other Loan Party to the Administrative Agent, any Lender, the Swing Line
Lender, the Issuing Bank, the Arrangers, any affiliate of the Administrative
Agent, any Lender, the Swing Line Lender, the Issuing Bank or the Arrangers, or
any indemnitee under the provisions of Section 10.3 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any other Loan Party under this
Agreement or any other Loan Document.

“Off-Balance Sheet Liabilities” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.

 

25



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate of an Authorized Officer or of any
other officer of the Borrower whose responsibilities extend to the subject
matter of such certificate.

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee which has an original term (including any
required renewals and any renewals effective at the option of the lessor) of one
year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” has the meaning specified in clause (d) of Section 10.4.

“Patriot Act” shall have the meaning set forth in Section 10.15.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” is defined in Section 7.4.

“Permitted Foreign Subsidiary Investments/Loans” means (i) Investments by any
Loan Party in any Foreign Subsidiary and (ii) Indebtedness arising from
intercompany loans and advances made by any Loan Party to any Foreign
Subsidiary, provided, that the purpose of such Investment or Indebtedness is the
acquisition of Receivables.

“Permitted Foreign Subsidiary Non-Recourse Indebtedness” means Indebtedness of
Foreign Subsidiaries, provided that (a) no Default exists at the time of or
immediately after giving effect to the incurrence of such Indebtedness, (b) such
Indebtedness is non-recourse at all

 

26



--------------------------------------------------------------------------------

times to the Borrower, the Guarantors and the Domestic Subsidiaries, (c) such
Indebtedness does not benefit at any time from any direct or indirect guaranties
or other credit support from the Borrower, any Guarantor or any Domestic
Subsidiary, and (d) the total principal amount outstanding of such Indebtedness
does not exceed 40% of Consolidated Tangible Net Worth at any time.

“Permitted Indebtedness” means Indebtedness permitted by Section 7.1(n).

“Permitted Indebtedness Hedge” means any one or more derivative transactions
(including the issuance by Borrower of warrants on its capital stock and the
purchase by Borrower of an option on its capital stock) entered into
concurrently with Permitted Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Permitted Restructuring” means a transaction or series of transactions pursuant
to which the Borrower or any Restricted Subsidiary sells, assigns or otherwise
transfers Receivables and/or other assets between or among themselves, including
transfers to or mergers or consolidations with, or voluntary dissolutions or
liquidations into, newly created Wholly-Owned Subsidiaries of the Borrower or
the Restricted Subsidiaries, subject to compliance with Section 5.10 and
Section 5.11; provided that (i) no Receivables or other assets of Excluded
Subsidiaries shall be commingled with the assets of a Loan Party as a result of
such Permitted Restructuring, (ii) no such transfers shall take place from a
Loan Party to an Excluded Subsidiary or to any other Subsidiary that is not a
Loan Party and (iii) such transactions are effected for tax planning and related
general corporate purposes.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean an employee pension benefit plan, excluding any Multiemployer
Plan, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of the Closing Date, by and between the Loan
Parties and the Collateral Agent for the benefit of the Secured Parties, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

“Pledge Subsidiary” means each Domestic Subsidiary and First Tier Foreign
Subsidiary that is a Restricted Subsidiary.

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement, indenture or similar document under which credit facilities
in the aggregate original principal or commitment amount of at least $20,000,000
are provided for.

“Pro Rata Share” shall mean, at any time of determination: (i) with respect to
all payments, prepayments, computations and other matters relating to the Term
Loan A of any Lender, the percentage obtained by dividing (a) the outstanding
principal amount of Term Loan A of such Lender at such time by (b) the aggregate
principal amount of Term Loan A of all

 

27



--------------------------------------------------------------------------------

Lenders outstanding at such time; (ii) with respect to all payments,
prepayments, computations and other matters relating to the Term Loan A-1 of any
Lender, the percentage obtained by dividing (a) the outstanding principal amount
of Term Loan A-1 of such Lender at such time by (b) the aggregate principal
amount of Term Loan A-1 of all Lenders outstanding at such time (iii) with
respect to all payments, prepayments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased (or to be purchased) therein by any
Lender or any participations in any Swingline Loans purchased (or to be
purchased) by any Lender, the percentage obtained by dividing (a) the Revolving
Credit Exposure of such Lender at such time by (b) the aggregate Revolving
Credit Exposure of all Lenders at such time; (iv) with respect to all payments,
prepayments, computations and other matters relating to Incremental Term Loans
of any Lender, the percentage obtained by dividing (a) the outstanding principal
amount of Incremental Term Loans of such Lender at such time by (b) the
aggregate principal amount of Incremental all Term Loans outstanding at such
time and (v) with respect to the LC Exposure or the Swingline Exposure of any
Lender, the percentage obtained by dividing (a) such Lender’s Revolving
Commitment in effect at such time (or if such Revolving Commitment has been
terminated or expired in accordance with the terms hereof, the amount of such
Revolving Commitment as in effect immediately prior to such termination or
expiration) by (b) the aggregate Revolving Commitment of all Lenders (or if the
Revolving Commitments of all Lenders have been terminated or expired in
accordance with the term hereof, the aggregate Revolving Commitment of all
Lenders as in effect immediately prior to such termination or expiration). For
all other purposes with respect to each Lender, including indemnification and/or
reimbursement obligations under Section 9.8 and Section 10.3(d), “Pro Rata
Share” shall mean, as of any date of determination, the percentage obtained by
dividing (A) an amount equal to the sum of (i) the then outstanding principal
amount of all Term Loans and Incremental Term Loans of such Lender and (ii) the
Revolving Credit Exposure of such Lender at such time by (B) an amount equal to
the sum of (i) the aggregate principal amount of all Term Loans and all
Incremental Term Loans outstanding at such time and (ii) the aggregate Revolving
Credit Exposure of all Lenders at such time. The foregoing shall be subject to
any adjustments necessary to give effect to the requirements of Section 2.24.

“Propel” means Propel Financial Services, LLC, a Texas limited liability
company.

“Propel Acquisition” means the acquisition by Propel Acquisition LLC of the
Propel Group.

“Propel Acquisition LLC” means a Subsidiary of the Borrower that is a Delaware
limited liability company formed for the purpose of acquiring the Propel Group.

“Propel Group” means Propel and its Subsidiaries and each other entity acquired
by Propel Acquisition LLC as part of the same transaction as the acquisition of
Propel.

“Propel Indebtedness” means the Indebtedness incurred by one or more
Subsidiaries of Propel Acquisition LLC in connection with the Propel Acquisition
and the on-going financing of the operations and business of such Subsidiaries
of Propel Acquisition LLC.

 

28



--------------------------------------------------------------------------------

“Propel Principal Collections” means the aggregate amount of collections of the
Propel Group (but not constituting Amortized Collections) which are not included
in the revenues of any member of the Propel Group by reason of the application
of such collections to the principal of such receivables.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Prudential Financing” means, collectively (i) the issuance of Indebtedness of
the Borrower in an aggregate principal amount of $50,000,000 pursuant to the
Prudential Senior Secured Note Agreement, evidenced by the 2010 Prudential
Senior Secured Notes, together with the Indebtedness under the guaranties in
respect thereof, secured on a pari passu basis with the Obligations pursuant to
the Intercreditor Agreement, with a maturity date of September 17, 2017 and with
the same (or no more onerous) terms relating to amortization and other scheduled
principal payments in respect of the 2010 Prudential Senior Secured Notes as in
effect on September 20, 2010 and (ii) the issuance of Indebtedness of the
Borrower in an aggregate principal amount of $25,000,000 pursuant to the
Prudential Senior Secured Note Agreement, evidenced by the 2011 Prudential
Senior Secured Notes, together with the Indebtedness under the guaranties in
respect thereof, secured on a pari passu basis with the Obligations pursuant to
the Intercreditor Agreement, with a maturity date of February 10, 2018, and with
the same (or no more onerous) terms relating to amortization and other scheduled
principal payments in respect of the 2011 Prudential Senior Secured Notes as in
effect on February 10, 2011.

“Prudential Note Obligations” means the Prudential Senior Secured Notes and
other obligations of the Borrower and the Guarantors under the Prudential
Financing, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement.

“Prudential Senior Secured Note Agreement” means that certain Amended and
Restated Senior Secured Note Purchase Agreement, dated as of February 10, 2011,
by and between the Borrower, on the one hand, and the purchasers named therein,
on the other hand, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Prudential Senior Secured Notes” means, collectively, the 2010 Prudential
Senior Secured Notes and the 2011 Prudential Senior Secured Notes.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition.

“Ratable Share” means, at any time, the aggregate principal amount of all Loans
outstanding at such time as a percentage of the sum of (x) the aggregate
principal amount of all Loans outstanding at such time plus (y) the aggregate
principal amount outstanding in respect of the Prudential Senior Secured Notes.

 

29



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Restricted Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures; provided that any Permitted
Indebtedness Hedge shall not be a Rate Management Transaction so long as such
Permitted Indebtedness Hedge relates to capital stock of Borrower.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Receivable” of any Person shall mean a right of such Person to the payment of
money arising out of a consumer transaction, and which right was acquired by
such Person with a group of similar rights.

“Receivables Portfolio” of any Person means any group of Receivables acquired by
such Person as part of a single transaction.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

30



--------------------------------------------------------------------------------

“Rentals” of a Person means the aggregate rent expense incurred by such Person
under any Operating Lease.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or variance from the minimum funding standard allowed
under Section 412(c) of the Code.

“Reports” is defined in Section 10.3(a).

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans; provided, however, that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its unused Commitments and Revolving Credit Exposure and outstanding Term Loans
shall be excluded for purposes of determining Required Lenders.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the assistant treasurer or a vice president of the Borrower or such
other representative of the Borrower as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; provided, that,
with respect to the financial covenants and Compliance Certificate, Responsible
Officer shall mean only the chief financial officer or the treasurer of the
Borrower.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower or any of its
Restricted Subsidiaries now or hereafter outstanding, except a dividend payable
solely in the Borrower’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding, other than in exchange for, or out of
the proceeds of, the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of other equity interests of the Borrower (other
than Disqualified Stock) and (iii) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness prior to the stated maturity thereof, other than the
Obligations, the Prudential Note Obligations and the Equipment Financing
Transactions.

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary. Unless explicitly set forth to the contrary, a reference to a
“Restricted Subsidiary” means a Restricted Subsidiary of the Borrower.

 

31



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II-A, as
such schedule may be amended pursuant to Section 2.24(a), and shall include an
Extended Revolving Commitment of such Lender, as the context may require, or in
the case of a Person becoming a Lender after the Closing Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, as the same may be increased or decreased pursuant
to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of
(i) November 3, 2017, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided, that, with
respect to any Extended Revolving Commitment (and the Extended Revolving Loans
made pursuant thereto), the termination date set forth in the Extension Offer
with respect thereto.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit C.

“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender, (iii) all Banking Services
Obligations owing to any Lender or any affiliate of any Lender and (iv) the
Prudential Note Obligations; provided, that “Secured Obligations” shall not
include any Excluded Swap Obligations.

“Secured Parties” means the Holders of Obligations and the Holders of Prudential
Note Obligations, if any.

 

32



--------------------------------------------------------------------------------

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group.

“Subordinated Indebtedness” of a Person means any Indebtedness (other than
Indebtedness arising from intercompany loans and advances) of such Person the
payment of which is subordinated to payment of the Secured Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Redesignation” shall have the meaning assigned thereto in the
definition of “Unrestricted Subsidiary” below.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Restricted Subsidiaries, Property which represents more than 5% of
Consolidated Tangible Assets or Property which is responsible for more than 5%
of the consolidated net revenues of the Borrower and its Restricted
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Restricted Subsidiaries as at the beginning
of the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).

“Supermajority Lenders” means Lenders in the aggregate having at least 66 2/3%
of the sum of the Aggregate Revolving Commitment (or, if all of the Revolving
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Revolving Credit Exposure at such time).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount equal to $0.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

33



--------------------------------------------------------------------------------

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, in substantially the form of Exhibit D.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Term Loan Commitment.

“Term Loan” shall mean (i) individually, Term Loan A or Term Loan A-1 and
(ii) collectively, Term Loan A and Term Loan A-1, and shall include Extended
Term Loans, as the context may require.

“Term Loan A” shall have the meaning set forth in Section 2.5.

“Term Loan A-1” shall have the meaning set forth in Section 2.5.

“Term Loan A Maturity Date” shall mean, the earlier of (i) November 3, 2017 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date set forth in the Extension Offer with respect thereto.

“Term Loan A-1 Maturity Date” shall mean, the earlier of (i) November 4, 2015 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date set forth in the Extension Offer with respect thereto.

“Term Loan Commitment” shall mean (i) individually, the Term Loan A Commitment
or the Term Loan A-1 Commitment and (ii) collectively, the Term Loan A
Commitment and the Term Loan a-1 Commitment.

“Term Loan A Commitment” shall mean, with respect to a Lender, the obligation of
such Lender to make a Term Loan A hereunder on the Closing Date in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II-A. As of the Closing Date, the aggregate principal amount of all
Lenders’ Term Loan A Commitments is $100,000,000.

 

34



--------------------------------------------------------------------------------

“Term Loan A-1 Commitment” shall mean, with respect to a Lender, the obligation
of such Lender to make a Term Loan A-1 hereunder on the Closing Date in a
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II-B. As of the Closing Date, the aggregate principal amount of all
Lenders’ Term Loan A-1 Commitments is $50,000,000.

“Term Note A” shall mean a promissory note of the Borrower payable to the order
of a requesting Lender in the principal amount of such Lender’s Term Loan A
Commitment, in substantially the form of Exhibit E-1.

“Term Note A-1” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Term Loan
A-1 Commitment, in substantially the form of Exhibit E-2.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 2.20.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary designated by the
Borrower as an “Unrestricted Subsidiary” hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary if each of the following
conditions are satisfied: (i) immediately before and after giving effect to such
designation, (x) no Default or Event of Default shall have occurred and be
continuing or shall exist and (y) the Borrower shall be in pro forma compliance
with each of the covenants set forth in ARTICLE VI as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.1(a) or (b), as applicable, together with the
consolidating financial statements relating thereto required under
Section 5.1(d) (after giving effect to such designation of such Subsidiary as an
Unrestricted Subsidiary), (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after giving effect to such designation, it (or any
of its Subsidiaries) (x) would be a “Restricted Subsidiary” for the purpose of
the Prudential Senior Secured Note Agreement, any Incremental Facility or any
other Material Indebtedness of the Borrower or a Restricted Subsidiary pursuant
to which a Subsidiary may be designated an “Unrestricted Subsidiary” or
(y) would be a co-borrower or guarantor (or provide security or any other form
of credit enhancement) for the purpose of the Prudential Senior Secured Note
Agreement, any Incremental Facility or any other

 

35



--------------------------------------------------------------------------------

Material Indebtedness of the Borrower or a Restricted Subsidiary, (iii) the
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the greater of (I) the portion (proportionate to the Borrowers’ direct or
indirect equity interest in such Subsidiary) of the Fair Market Value of the net
assets of such Subsidiary (and any Subsidiaries thereof) and (II) the Fair
Market Value of the Borrowers’ direct or indirect equity interest in such
Subsidiary, in each case, at the time that such Subsidiary is designated an
Unrestricted Subsidiary and the Borrower shall be permitted to make such
Investment under Section 7.4(k), (iv) neither the Borrower nor any Restricted
Subsidiary shall at any time be directly, indirectly or contingently liable for
any Indebtedness or other liability of any Unrestricted Subsidiary, except to
the extent the same would constitute a permitted Investment under
Section 7.4(k), (v) any Subsidiary to be so designated does not (directly, or
indirectly through its own Subsidiaries or otherwise) own any capital stock of,
or own or hold any Lien on any property of, the Borrower or any Restricted
Subsidiary, (vi) such designation shall have occurred after the Amendment
Effective Date (and, for the avoidance of doubt, each of the Subsidiaries of the
Borrower shall initially be Restricted Subsidiaries, regardless of whether it is
existing as of the Amendment Effective Date or is thereafter formed or acquired,
and shall remain a Restricted Subsidiary until designated as an Unrestricted
Subsidiary in accordance with this definition) and (vii) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with each of the
requirements of the preceding clauses (i) through (vi) and (b) any Subsidiary of
an Unrestricted Subsidiary. The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (A) immediately before and after such
Subsidiary Redesignation, no Default or Event of Default shall have occurred and
be continuing or shall exist, (B) the designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of such
designation of any Indebtedness or Liens of such Subsidiary existing at such
time, (C) the Borrower shall be in pro forma compliance with each of the
covenants set forth in ARTICLE VI as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b), as applicable, together with the consolidating financial
statements relating thereto required under Section 5.1(d) (after giving effect
to such Subsidiary Redesignation), (D) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, (E) such
Subsidiary Redesignation shall constitute a return on any Investment by the
Borrower in Unrestricted Subsidiaries that are subject to such Subsidiary
Redesignation in an amount equal to the greater of (i) the portion
(proportionate to the Borrowers’ direct or indirect equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary (and
any Subsidiaries thereof) and (ii) the Fair Market Value of the Borrowers’
direct or indirect equity interest in such Subsidiary, in each case, at the date
of such Subsidiary Redesignation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary), (F) the Borrower shall cause the
Subsidiary that is the subject of such Subsidiary Redesignation to comply with,
to the extent applicable, Section 5.10 and Section 5.11 and (G) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the

 

36



--------------------------------------------------------------------------------

Borrower, certifying compliance with the requirements of the preceding clauses
(A) through (E); provided, further, that no Unrestricted Subsidiary that has
been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. For the
avoidance of doubt, the results of operations, cash flows, assets and
indebtedness or other liabilities of Unrestricted Subsidiaries will not be taken
into account or consolidated with the accounts of any Loan Party or Restricted
Subsidiary for any purpose under this Agreement (other than for the financial
statements required to be delivered pursuant to Sections 5.1(a) and (b)) or the
other Loan Documents, including for the purposes of determining any financial
calculation contained in this Agreement.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” means (i) any Restricted Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by the Borrower or one or more wholly-owned Restricted
Subsidiaries of the Borrower, or by the Borrower and one or more wholly-owned
Restricted Subsidiaries of the Borrower, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by a Person referred to in clause (i) above.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.2. Classifications of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a “Revolving Loan”, “Term Loan A” or “Term Loan A-1”) or by Type (e.g. a
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3. Accounting Terms and Determination.

If any changes in generally accepted accounting principles are hereafter
required or permitted and are adopted by the Borrower or any of its Restricted
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request or the Administrative Agent’s request, to enter
into negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower’s and

 

37



--------------------------------------------------------------------------------

its Restricted Subsidiaries’ financial condition shall be the same after such
changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. The parties hereto agree that any such amendment entered into
as a result of a change in the accounting principles relating to the treatment
of operating leases, including the capitalization thereof, would be effected at
no cost to the Borrower (other than the reasonable attorney’s fees of the
Administrative Agent). In the event such amendment is entered into, all
references in this Agreement to Agreement Accounting Principles shall mean
generally accepted accounting principles as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by the
Borrower pursuant to Section 5.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Restricted Subsidiaries at “fair value”, as defined therein.

Section 1.4. Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns (including, without
limitation, a debtor in possession on its behalf), (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement; (v) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. To the extent that any of the representations and
warranties contained in ARTICLE IV under this Agreement is qualified by
“Material Adverse Effect”, then the qualifier “in all material respects”
contained in Section 3.2(b) and the qualifier “in any material respect”
contained in Section 8.1(b) shall not apply. Unless otherwise indicated, all
references to time are references to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be.

 

38



--------------------------------------------------------------------------------

Unless otherwise expressly provided herein, all references to dollar amounts
shall mean Dollars. In determining whether any individual event, act, condition
or occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities.

Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.22, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Lender agrees to
purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment from time to time in effect; and (v) each Lender severally
agrees to make a Term Loan to the Borrower in a principal amount not exceeding
such Lender’s Term Loan Commitment on the Closing Date.

Section 2.2. Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally (and
not jointly) agrees to make Revolving Loans, ratably in proportion to its Pro
Rata Share, to the Borrower, from time to time during the Availability Period,
in an aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the sum of the aggregate Revolving Credit Exposures of all
Lenders exceeding the lesser of (i) the Aggregate Revolving Commitment and
(ii) the Borrowing Base, in each case, then in effect. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.

Section 2.3. Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 2:00
p.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of

 

39



--------------------------------------------------------------------------------

Revolving Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing, (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the Type of such Revolving Loan comprising such
Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Revolving Borrowing shall consist entirely
of Base Rate Loans or Eurodollar Loans, as the Borrower may request. The
aggregate principal amount of each Eurodollar Borrowing shall be not less than
$250,000 or a larger multiple of $50,000, and the aggregate principal amount of
each Base Rate Borrowing shall not be less than $250,000 or a larger multiple of
$50,000; provided, that Base Rate Loans made pursuant to Section 2.4 or
Section 2.22(d) may be made in lesser amounts as provided therein. At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
20. Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between (x) the lesser of (1) the Aggregate Revolving
Commitment and (2) the Borrowing Base in effect at such time minus (y) the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), and shall, on behalf of
the Borrower (which hereby irrevocably authorizes and directs the Swingline
Lender to act on its behalf) on the fifth (5th)

 

40



--------------------------------------------------------------------------------

Business Day following each Swingline Borrowing give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.7,
which will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

(f) If the Revolving Commitment Termination Date shall have occurred in respect
of any tranche of Revolving Commitments at a time when another tranche of
Revolving Commitments is in effect with a longer Revolving Commitment
Termination Date as a result of an Extension, then on the earlier occurring
Revolving Commitment Termination Date all then outstanding Swingline Loans shall
be repaid in full on such date.

Section 2.5. Term Loan Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make (or be deemed to make) on the Closing Date (i) a single term loan
to the Borrower (the

 

41



--------------------------------------------------------------------------------

“Term Loan A”) in a principal amount equal to the Term Loan A Commitment of such
Lender and (ii) subject to Section 2.24(e), a single term loan to the Borrower
(the “Term Loan A-1”) in a principal amount equal to the Term Loan A-1
Commitment of such Lender; provided, that if for any reason the full amount of
any such Lender’s Term Loan Commitment is not fully drawn on the Closing Date,
the undrawn portion thereof shall automatically be cancelled. The Term Loans may
be, from time to time, Base Rate Loans or Eurodollar Loans or a combination
thereof; provided, that on the Closing Date all Term Loans shall be Base Rate
Loans. The execution and delivery of this Agreement by the Borrower and the
satisfaction of all conditions precedent pursuant to Section 3.1 shall be deemed
to constitute the Borrower’s request to borrow the Term Loans on the Closing
Date.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

42



--------------------------------------------------------------------------------

Section 2.7. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.7. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

43



--------------------------------------------------------------------------------

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.6.

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable; provided that any notice of prepayment delivered by the
Borrower under this Section 2.8 may state that such notice is conditioned upon
the effectiveness of other transactions, in which case such notice may be
revoked or delayed by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied), the
Borrower may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.8 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment to an amount less than the Aggregate
Revolving Credit Exposure. Any such reduction in the Aggregate Revolving
Commitment below the principal amount of the Swingline Commitment or the LC
Commitment shall result in a dollar-for-dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment. Any reduction or termination of Revolving Commitments pursuant to
this Section shall not be subject to reinstatement (other than increases
pursuant to Section 2.24(a). The Administrative Agent will promptly notify the
Lenders upon receipt of any written request by the Borrower to reduce or
terminate the Aggregate Revolving Commitments pursuant to this Section.

(c) The Borrower may terminate the unused amount of the Revolving Commitment of
any Lender that is a Defaulting Lender upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.23(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Bank or any Lender may
have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
fifth Business Day following each Swingline Borrowing and (ii) the Revolving
Commitment Termination Date.

 

44



--------------------------------------------------------------------------------

(c) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of each Lender, based on each Lender’s Pro Rata Share, the aggregate
outstanding principal amount of the Term Loans in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing on December 31, 2012 in the principal amount equal to the
aggregate Term Loans outstanding immediately after closing on the Closing Date
(subject to Section 2.24(e); it being understood that if any portion of the Term
Loan A-1 if funded after the Closing Date, such portion of the Term Loan A-1
funded after the Closing Date shall nonetheless be included for purposes of
determining the amortization payment schedule under this clause (c)) multiplied
by (i) 1.25%, for the first eight (8) such quarterly installments, (ii) 1.875%,
for the next four (4) quarterly installments thereafter and (iii) 2.5%, for the
next eight (8) quarterly installments thereafter; provided, that, to the extent
not previously paid, the aggregate unpaid principal balance of (x) the Term Loan
A-1 shall be due and payable on the Term Loan A-1 Maturity Date and (y) the Term
Loan A shall be due and payable on the Term Loan A Maturity Date; provided,
further, in the event the entire outstanding principal amount of the Term Loan
A-1 is repaid on the Term Loan A-1 Maturity Date, the principal payments
required to be made under clause (iii) immediately above will be multiplied by
the aggregate Term Loan A outstanding immediately after closing on the Closing
Date rather than the aggregate Term Loans.

(d) Not later than six (6) months prior to the initial Term Loan A-1 Maturity
Date, any Lender holding all or any portion of Term Loan A-1 shall provide
written notice to the Borrower of its election whether or not to extend the Term
Loan A-1 Maturity Date in accordance with Section 2.25 for a period of two
(2) years (it being agreed that any Extension with respect to Term Loan A-1
shall be for a minimum of two (2) years).

Section 2.10. Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and, with respect to any Eurodollar Loan, the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.8, (iv) the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.8, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

 

45



--------------------------------------------------------------------------------

(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Revolving Credit Note, a Term Note A, a
Term Note A-1 and/or a Swingline Note, payable to the order of such Lender.

Section 2.11. Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m. on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.14(e); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing;
provided, that, notwithstanding anything to the contrary herein, any prepayment
of any Term Loan pursuant to this Section 2.11 shall be made on a pro rata basis
to each of Term Loan A and Term Loan A-1 (with the application of such
prepayment to be, as to each of Term Loan A and Term Loan A-1, to principal
installments thereof in inverse order of maturity).

Notwithstanding anything to the contrary in this Agreement, any notice of
prepayment delivered by the Borrower under this Section 2.11 may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

Section 2.12. Mandatory Prepayments.

(a) Within 10 Business Days after the consummation of any sale or other
disposition of Property (including the sale or other disposition of Receivables)
by the Borrower or any Restricted Subsidiary if the aggregate fair market value
of the consideration received by the Borrower or its Restricted Subsidiaries for
such sale or other disposition, together with the aggregate fair market value of
the consideration received by the Borrower or its Restricted Subsidiaries for
all other such sales or other dispositions consummated during the period of
twelve consecutive months immediately preceding the consummation of such sale or
other disposition, exceeds $25,000,000, the Borrower shall deliver an Officer’s
Certificate to the

 

46



--------------------------------------------------------------------------------

Administrative Agent and the Lenders (notifying the Administrative Agent and the
Lenders thereof and certifying the amount of Net Cash Proceeds received from
such sales or other dispositions during such period). Unless within 5 Business
Days after receipt of such Officer’s Certificate the Administrative Agent, on
behalf of the Required Lenders, shall have notified the Borrower of the Required
Lenders’ election to forego prepayment, then on the date that is 7 Business Days
after the date on which the Borrower shall have delivered such Officer’s
Certificate to the Administrative Agent and the Lenders the Borrower shall make
a prepayment of the Loans in an amount equal to the Ratable Share of the amount
of Net Cash Proceeds certified in such Officer’s Certificate (or such lesser
principal amount as shall then be outstanding), at 100% of the principal amount
so prepaid. Notwithstanding the foregoing, (i) up to 100% of the Net Cash
Proceeds of such sales or other dispositions with respect to which the Borrower
shall have given the Administrative Agent written notice (set forth in the
applicable Officer’s Certificate delivered pursuant to the first sentence of
this clause (a)) of its intention to repair or replace the Property subject to
any such sale or other disposition or invest such Net Cash Proceeds in the
purchase of Property (other than securities, unless those securities represent
equity interests in an entity that becomes a Guarantor or an Unrestricted
Subsidiary permitted hereunder (and provided that if such Guarantor or
Unrestricted Subsidiary is a newly formed Person, such Person shall promptly use
the portion of the Net Cash Proceeds received by it for the sale of its equity
interests in order to purchase Property to be used by it in its business)) to be
used by one or more of the Borrower or the Guarantors in their businesses (such
repair, replacement or investment referred to as a “Reinvestment”) within six
(6) months following such sale or other disposition, shall not be subject to the
provisions of the first two sentences of this clause (a) unless and to the
extent that such applicable period shall have expired without such repair,
replacement or investment having been made, and (ii) only the Net Cash Proceeds
from sales or other dispositions of Property (including the sale or other
disposition of Receivables) with a fair market value of the consideration
received therefor in excess of $25,000,000 (above and beyond the fair market
value of the consideration of the dispositions of the Property with respect to
which the Net Cash Proceeds shall have been subject to Reinvestment) shall be
subject to the provisions of the first two sentences of this clause (a).

(b) Any prepayments made by the Borrower pursuant to Section 2.12(a) above shall
be applied by the Administrative Agent as follows: first to repay Term Loans on
a pro rata basis as to each of Term Loan A, Term Loan A-1 and, unless otherwise
provided in the Incremental Facility Amendment applicable to the related
Incremental Term Loan, each Incremental Term Loan (with the application of such
prepayment to be, as to each of Term Loan A, Term Loan A-1 and Incremental Term
Loan, to the remaining scheduled principal installments owing in respect of such
Term Loan under Section 2.9(c) (or, in the case of Incremental Term Loans, as
set forth in the Incremental Facility Amendment applicable to the related
Incremental Term Loan) on a pro rata basis (including the final installment due
and payable on each such Term Loan)), second, to repay outstanding Swingline
Loans and third to repay outstanding Revolving Loans. All prepayments in respect
of Revolving Loans required under clause (b) shall be accompanied by a
concurrent, automatic, irrevocable reduction and partial termination of the
Revolving Commitments in an amount equal to such required prepayment, with such
reduction and partial termination allocated ratably among the Lenders in
proportion to their respective Pro Rata Share.

 

47



--------------------------------------------------------------------------------

(c) If at any time the Revolving Credit Exposure of all Lenders exceeds the
lesser of (i) the Aggregate Revolving Commitment and (ii) the Borrowing Base, in
each case, then in effect, the Borrower shall immediately repay Revolving Loans
in an amount equal to such excess (or, if such excess exceeds $10,000,000, the
Ratable Share of such excess), together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.20. Each prepayment shall
be applied first to the Base Rate Loans to the full extent thereof, and next to
Eurodollar Loans to the full extent thereof. If such excess (or if the excess is
greater than $10,000,000, the Ratable Share of such excess) is greater than the
outstanding principal amount of the Revolving Loans, the Borrower shall Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit by depositing cash collateral in an amount equal to such excess (or, if
the excess is greater than $10,000,000, the Ratable Share of the remaining
excess) plus any accrued and unpaid fees thereon into a special collateral
account pursuant to arrangements satisfactory to the Administrative Agent (the
“LC Collateral Account”) at the Payment Office, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.2. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuing Bank, a Lien in all of the Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the LC Collateral Account in certificates of deposit of SunTrust
Bank having a maturity not exceeding 30 days. The LC Collateral Account shall be
administered in accordance with Section 2.22(g) hereof. If, after the date that
the Borrower Cash Collateralizes its reimbursement obligations pursuant to this
Section, (x) the Revolving Credit Exposure of all Lenders is less than the
lesser of the (i) Aggregate Revolving Commitment and (ii) the Borrowing Base, in
each case, then in effect, for a period of at least ten (10) consecutive
Business Days, and (y) no Default or Event of Default then exists, the funds in
the LC Collateral Account shall be released by the Administrative Agent to the
Borrower.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration (in which case, such increase shall be automatic), the Borrower
shall pay interest (“Default Interest”) with respect to all Eurodollar Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Eurodollar Loans for the then-current Interest Period until the last
day of such Interest Period, and thereafter, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 2.0% above the otherwise applicable interest rate for Base Rate
Loans.

 

48



--------------------------------------------------------------------------------

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date, the Term Loan A Maturity Date
or the Term Loan A-1 Maturity Date, as the case may be. Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months or 90 days, respectively, on each day
which occurs every three months or 90 days, as the case may be, after the
initial date of such Interest Period, and on the Revolving Commitment
Termination Date the Term Loan A Maturity Date or the Term Loan A-1 Maturity
Date, as the case may be. Interest on each Swingline Loan shall be payable on
the maturity date of such Loan, which shall be the fifth Business Day following
such Swingline Borrowing, and on the Revolving Commitment Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I-A) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,

 

49



--------------------------------------------------------------------------------

whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.

(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, if any, which shall be due and payable on the Closing
Date.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on December 31, 2012 and on the Revolving Commitment Termination Date
(and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other computations of interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Administrative Agent of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.

Section 2.16. Inability to Determine Interest Rates.

If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their (or its, as the
case may be) Eurodollar Loans for such Interest Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar

 

50



--------------------------------------------------------------------------------

Revolving Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Loans in accordance
with this Agreement. Unless the Borrower notifies the Administrative Agent at
least one Business Day before the date of any Eurodollar Revolving Borrowing for
which a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

Section 2.17. Illegality.

If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or on the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loans made by such Lender or any Letter of Credit or any participation
therein;

 

51



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate any Lender or the Issuing Bank
pursuant to this Section 2.18 for any increased cost or reduction in respect of
a period occurring more than six (6) months prior to the date that such Lender
or the Issuing Bank notifies the Borrower of such intention to claim
compensation therefor unless the circumstances giving rise to such increased
cost or reduction became applicable retroactively, in which case no such time
limitation shall apply so long as such Lender or the Issuing Bank requests
compensation within six (6) months from the date such circumstances became
applicable.

 

52



--------------------------------------------------------------------------------

Section 2.19. Funding Indemnity.

In the event of (a) the payment of any principal of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.19 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20. Taxes.

(a) For purposes of this Section, the term “Lender” includes the Issuing Bank
and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any

 

53



--------------------------------------------------------------------------------

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).

(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

54



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall

 

55



--------------------------------------------------------------------------------

be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.20(h)(plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.20(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.20(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

56



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.19 or Section 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.18, Section 2.19 and Section 2.20 and Section 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share, then
the Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be

 

57



--------------------------------------------------------------------------------

rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to (1) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (2) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) The Administrative Agent will promptly distribute amounts due hereunder to
the Lenders from the Borrower only after such amounts have been paid by the
Borrower to, and receipt thereof has been confirmed by, the Administrative
Agent.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(e), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the lesser of (i) the Aggregate Revolving Commitment and (ii) the
Borrowing Base, in each case, then in effect. Each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Issuing
Bank without recourse a participation in each Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit (i) on the Closing Date with respect to all Existing Letters of
Credit and (ii) on the date of issuance with respect to all other Letters of
Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in ARTICLE III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such

 

58



--------------------------------------------------------------------------------

Letter of Credit) will be subject to the further conditions that such Letter of
Credit shall be in such form and contain such terms as the Issuing Bank shall
approve and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 3.2 or that one or more conditions
specified in ARTICLE III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.7. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing

 

59



--------------------------------------------------------------------------------

should have occurred. Each Lender’s obligation to fund its participation shall
be absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.14(d).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative

 

60



--------------------------------------------------------------------------------

Agent to reimburse the Issuing Bank for LC Disbursements for which it had not
been reimbursed and to the extent so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrower
under this Agreement and the other Loan Documents. If the Borrower is required
to Cash Collateralize the reimbursement obligations of the Borrower with respect
to Letters of Credit as a result of the occurrence of an Event of Default, such
cash collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
calendar quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default.

 

61



--------------------------------------------------------------------------------

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Section 2.23. Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders;

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or

 

62



--------------------------------------------------------------------------------

mandatory, at maturity, pursuant to ARTICLE VIII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 10.8 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.28; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.28; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded LC Exposure and Swingline
Exposure are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.23(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.23(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;

(iii) (A) No Defaulting Lender shall be entitled to receive any fee described in
Section 2.14(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive a fee described in
Section 2.14(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolver Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.28.

 

63



--------------------------------------------------------------------------------

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure or
Swingline Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank and the Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolver Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) If the reallocation described in clause (iv) immediately above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.28.

(b) If the Borrower, the Administrative Agent, the each Swingline Lender and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and the LC
Exposure and Swingline Exposure to be held pro rata by the Lenders in accordance
with the Commitments under the applicable Facility (without giving effect to
Section 2.23(a)(ii), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the

 

64



--------------------------------------------------------------------------------

Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall
not be required to fund any Swingline Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

Section 2.24. Incremental Credit Extensions.

(a) From time to time on or after the Closing Date, subject to the terms and
conditions set forth herein, the Borrower may, upon ten (10) Business Days’
prior written notice to the Administrative Agent (whereupon the Administrative
Agent shall promptly deliver a copy to each of the Lenders), request to add one
or more additional tranches of term loans (the “Incremental Term Loans”) or one
or more increases in the Revolving Commitments (the “Incremental Revolving
Commitments”; together with the Incremental Term Loans, the “Incremental
Facilities”), provided that at the time of the effectiveness of each Incremental
Facility Amendment (i) no Default or Event of Default has occurred and is
continuing or shall result therefrom, (ii) the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in ARTICLE VI as of the last day of the most recently ended Fiscal Quarter
after giving effect to such Incremental Revolving Commitments (assuming for such
purpose that such Incremental Revolving Commitments are fully drawn at such
time) or Incremental Term Loans, as applicable, (iii) each of the conditions set
forth in Section 3.2 shall have been satisfied and (iv) the Administrative Agent
shall have received from the Borrower such legal opinions, resolutions,
certificates and other documents as the Administrative Agent may reasonably
request. Notwithstanding anything to contrary herein, but subject to clause
(e) immediately below, the aggregate principal amount of all Incremental
Facilities shall not exceed the sum of $380,000,000. Each Incremental Facility
shall be in an integral multiple of $5,000,000 and be in an aggregate principal
amount that is not less than $10,000,000 in case of Incremental Term Loans or
$10,000,000 in case of Incremental Revolving Commitments, provided that such
amount may be less than the applicable minimum amount if such amount represents
all the remaining availability hereunder as set forth above or if the
Administrative Agent agrees in writing to a lesser minimum amount. Each
Incremental Facility shall rank pari passu in right of payment, and shall have
the same guarantees as, and be secured by the same Collateral securing, all of
the other Obligations hereunder.

(b) Except with respect to the Term Loan A-1, any Incremental Term Loans (i) for
purposes of prepayments, shall be treated substantially the same as (and in any
event no more favorably than) the Term Loan A and (ii) other than amortization,
pricing or maturity date, shall have the same terms as the Term Loans or such
other terms as are reasonably satisfactory to the Administrative Agent; provided
that, except as provided in clause (f) below (A) any Incremental Term Loan shall
not have a final maturity date earlier than the Term Loan A Maturity Date and
(B) any Incremental Term Loan shall not have a Weighted Average Life to Maturity
that is shorter than the Weighted Average Life to Maturity of the then-remaining
Term Loan A.

 

65



--------------------------------------------------------------------------------

(c) Any Incremental Revolving Commitment shall be on the same terms and
conditions as, and pursuant to the same documentation as applicable to, the
Revolving Commitments. From and after the making of an Incremental Term Loan or
the addition of any Incremental Revolving Commitments pursuant to this Section,
such Incremental Term Loan and such revolving loan funded pursuant to an
Incremental Revolving Commitment shall be deemed a “Loan”, “Term Loan” and/or
“Revolving Loan”, as applicable, hereunder for all purposes hereof, and, except
as set forth in clause (b) immediately above with respect to Incremental Term
Loans, shall be subject to the same terms and conditions as each other Term Loan
or Revolving Loan made pursuant to this Agreement.

(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Except with respect to the Term Loan
A-1, each Lender shall have the right for a period of ten (10) days following
receipt of such notice, to elect by written notice to the Borrower and the
Administrative Agent to provide the requested Incremental Facility by a
principal amount equal to its Pro Rata Share of such Incremental Facility. Any
Lender who does not respond within such 10 day period shall be deemed to have
elected not to provide such Incremental Facility. If any Lender shall elect not
to provide such Incremental Facility pursuant to this Section 2.24, the Borrower
may designate any other bank or other financial institution (which may be, but
need not be, one or more of the existing Lenders), which agrees to provide such
Incremental Facility (any such other bank or other financial institution being
called an “Additional Lender”) and in the case of any Additional Lender, agrees
to become a party to this Agreement, provided that the Issuing Bank (in the case
of an increase through an Incremental Revolving Commitment) and the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Incremental Revolving Commitment if such consent would
be required under Section 10.4(b) for an assignment of Loans or Revolving
Commitments, as applicable, to such Lender or Additional Lender. Any Additional
Lender shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender and the
Administrative Agent; provided, that no Incremental Facility Amendment shall be
required for the Term Loan A-1 if the Administrative Agent and the Borrower so
determine. No Incremental Facility Amendment shall require the consent of any
Lenders other than the Additional Lenders and/or any existing Lender who has
elected to provide any Incremental Term Loans or increase its Revolving
Commitment with respect to such Incremental Facility Amendment. No Lender shall
be obligated to provide any Incremental Term Loans or Incremental Revolving
Commitments, unless it so agrees. Commitments in respect of any Incremental Term
Loans or Incremental Revolving Commitments shall become Commitments under this
Agreement. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section. Upon each increase in the Revolving Commitments
pursuant to this Section, (a) each Lender holding a Revolving Commitment
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each

 

66



--------------------------------------------------------------------------------

Lender providing a portion of the Incremental Revolving Commitment (each a
“Incremental Revolving Lender”) in respect of such increase, and each such
Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swingline Loans held by each Lender holding
a Revolving Commitment (including each such Incremental Revolving Lender) will
equal its Pro Rata Share and (b) if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such increase of the Revolving Commitments be prepaid from the
proceeds of additional Revolving Loans made hereunder (reflecting such increase
in Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.19. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. This
Section 2.24(d) shall supersede any provisions in Section 2.21(a) and
Section 10.2 to the contrary.

(e) If the Term Loan A-1 Commitment provided on the Closing Date is less than
$50,000,000, the Borrower shall have the right for a period of 30 days following
the Closing Date to obtain an Incremental Term Loan in accordance with this
Section 2.24, and the principal amount of such Incremental Term Loan shall be
excluded for purposes of determining the limitations set forth in clause (a) of
this Section 2.24; provided, that (i) such Incremental Term Loan shall for all
purposes be deemed to be the “Term Loan A-1” and shall be subject to the terms,
conditions and provisions herein related to the “Term Loan A-1” and (ii) in no
event shall such Incremental Term Loan, together with any portion of the Term
Loan A-1 funded on the Closing Date, if any, exceed $50,000,000.

(f) Notwithstanding anything herein to the contrary, no more than $180,000,000
in aggregate principal amount of Incremental Facilities that are incurred on or
after the Amendment Effective Date shall have either (i) a final maturity date
earlier than the Term Loan A Maturity Date or (ii) a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the
then-remaining Term Loan A. Any Incremental Facilities incurred pursuant to this
clause (f) shall be incurred, if at all, (x) on no more than one occasion and in
no more than one tranche in the aggregate of Incremental Term Loans and (y) on
or before August 7, 2013.

Section 2.25. Maturity Extensions.

(a) Notwithstanding anything to the contrary in this Agreement (but subject to
Section 2.9(d)), pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders of Term Loans with a like
maturity date or Revolving Commitments with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Commitments with a like maturity date, as the
case may be) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that

 

67



--------------------------------------------------------------------------------

accept the terms contained in such Extension Offers to extend the maturity date
of each such Lender’s Term Loans and/or Revolving Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing or decreasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders or after giving effect to such Extension, (ii) except as to interest
rates, fees and final maturity (which shall be determined by the Borrower and
set forth in the relevant Extension Offer), the Revolving Commitment of any
Lender that agrees to an Extension with respect to such Revolving Commitment
extended pursuant to an Extension (an “Extended Revolving Commitment”), and the
related outstandings, shall be a Revolving Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Commitments
being extended (and related outstandings); provided that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Revolving Commitments (and related outstandings), (B) repayments
required upon the maturity date of the non-extending Revolving Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments) of Loans with respect to Extended Revolving Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, (2) the permanent repayment of Revolving Loans with
respect to, and termination of, Extended Revolving Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (3) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans so extended, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and the Extending
Term Lenders and be set forth in the relevant Extension Offer), the Term Loans
of any Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the Latest Maturity Date, (v) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Commitments, as the case
may be, in respect of which relevant Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments, as the case may be, offered to be extended by
the Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Loans, as the case may be, of such Lenders shall be extended ratably up to such
maximum

 

68



--------------------------------------------------------------------------------

amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (viii) all documentation in respect of such Extension shall be
consistent with the foregoing, (ix) any applicable Minimum Extension Condition
(as defined in clause (b) below) shall be satisfied unless waived by the
Borrower and (x) at no time shall there be (A) Revolving Commitments hereunder
which have more than two different maturity dates and (B) Term Loans hereunder
which have more than two different maturity dates, unless, in either case, the
Administrative Agent agrees to permit additional maturity dates. For the
avoidance of doubt, no Lender shall be obligated or otherwise required to
participate in any Extension without its express consent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 or Section 2.12 and
(ii) each Extension Offer is required to be in a minimum amount of $10,000,000;
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Commitments (as applicable) of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lender. All
Extended Term Loans, Extended Revolving Loans, Extended Revolving Commitments
and all obligations in respect thereof shall be Obligations under the Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under the Loan Documents. Each of the parties
hereto hereby agrees that the Administrative Agent and the Borrower may, without
the consent of any Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section and any Extension (including any amendments necessary to treat
the Loans and Commitments subject thereto as Extended Term Loans, Extended
Revolving Loans and/or Extended Revolving Commitments and as a separate
“Tranche” and “Class” hereunder of Loans and Commitments, as the case may be).
In addition, if so provided in such amendment and with the consent of the
Issuing Bank and the Swingline Lender, as applicable, participations in Letters
of Credit and Swingline Loans expiring on or after the Revolving Commitment
Termination Date in respect of Revolving Loans and Revolving Commitments shall
be re-allocated from Lenders holding Revolving Commitments to Lenders holding
Extended Revolving Commitments in accordance with the terms of such amendment;
provided that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Commitments, be deemed to be participation
interests in respect of such Revolving Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

69



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

(e) If the Revolving Commitment Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if another tranche of Revolving Commitments in respect of which the
Revolving Commitment Termination Date shall not have occurred is then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.22.) under (and ratably participated in by Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in a manner satisfactory to the Administrative Agent and the Issuing Bank
but only up to the amount of such Letter of Credit not so reallocated. Except to
the extent of reallocations of participations pursuant to clause (i) of the
immediately preceding sentence, the occurrence of a Revolving Commitment
Termination Date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Lenders in any Letter of Credit issued before such Revolving Commitment
Termination Date.

(f) Notwithstanding anything in this Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
effectuate the terms of this Section 2.25; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Pro Rata Share, in each case, without
the written consent of such affected Lender.

Section 2.26. Mitigation of Obligations.

If any Lender requests compensation under Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts

 

70



--------------------------------------------------------------------------------

payable under Section 2.18 or Section 2.20, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

Section 2.27. Replacement of Lenders.

If (a) any Lender requests compensation under Section 2.18, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, (c) any Lender
is a Defaulting Lender, or (d) in connection with any proposed amendment,
waiver, or consent, the consent of all of the Lenders, or all of the Lenders
directly affected thereby, is required pursuant to Section 10.2, and any such
Lender refuses to consent to such amendment, waiver or consent as to which the
Required Lenders have consented, then, in each case, the Borrower may, at its
sole expense and effort (but without prejudice to any rights or remedies the
Borrower may have against such Defaulting Lender), upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender but excluding any Defaulting Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) prior to, or
contemporaneous with, the replacement of such Lender, such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts), (iii) in the case of a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
clause (d) above, the assignee Lender shall have agreed to provide its consent
to the requested amendment, waiver or consent.

Section 2.28. Cash Collateral For Defaulting Lenders.

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.23(a)(iv) and any Cash Collateral
provided by or in respect of such Defaulting Lender) in an amount not less than
103% of the Fronting Exposure in respect of all Letters of Credit issued and
outstanding at such time.

(a) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligations in
respect of LC Exposure, to be applied pursuant to clause (b) immediately below.
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Bank as herein provided, or that the total amount of such Cash
Collateral

 

71



--------------------------------------------------------------------------------

is less than 103% of the Fronting Exposure in respect of all Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by or in respect of the Defaulting
Lender).

(b) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section or Section 2.23 in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation in respect of its LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.23, the Borrower or other Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral to
be so held was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness.

The obligations of the Lenders (including the Swingline Lender) to make the
initial Loans and the obligation of the Issuing Bank to issue any initial
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2).

(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or the Arrangers
(including the Fee Letter).

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Lenders:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

72



--------------------------------------------------------------------------------

(ii) duly executed Notes payable to any Lender requesting a Note, if so
requested;

(iii) the Guaranty Agreement duly executed by each Subsidiary required to
execute the Guaranty Agreement in connection with the Existing Credit Agreement
or otherwise required pursuant to Section 5.10;

(iv) the Pledge and Security Agreement duly executed by each of the Loan Parties
and the Intellectual Property Security Agreements duly executed by the
applicable Loan Parties having rights in intellectual property subject to such
agreements;

(v) an amendment to, or an amendment and restatement of, the Prudential Senior
Secured Note Agreement duly executed by each party thereto;

(vi) the Intercreditor Agreement;

(vii) a certificate of the Secretary or Assistant Secretary of each Loan Party
in the form of Exhibit 3.1(b)(vii), (a) attaching and certifying copies of
(w) its bylaws, partnership agreement or limited liability company agreement, or
comparable organizational documents, as applicable, and (x) resolutions of its
board of directors, board of members or general partner, as applicable,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (y) its articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents, as applicable, and (z) evidence of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign entity and
(b) certifying the name, title and true signature of each officer of such Loan
Party executing the Loan Documents to which it is a party;

(viii) a certificate of the Chief Financial Officer of the Borrower that, after
giving effect to the Credit Extensions made on the Closing Date, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, or be unable to
pay its debts generally as such debts become due, or have an unreasonably small
capital to engage in any business or transaction, whether current or
contemplated;

(ix) a favorable written opinion of (x) Pillsbury Winthrop Shaw Pittman LLC,
counsel to the Loan Parties, and (y) Polsinelli Shughart PC, special Kansas
counsel to Midland Credit Management, Inc., each addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;

 

73



--------------------------------------------------------------------------------

(x) a certificate in the form of Exhibit 3.1(b)(x), dated the Closing Date and
signed by a Responsible Officer:

(a) certifying that, after giving effect to the funding of any initial Loan or
initial issuance of a Letter of Credit (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

(b) certifying that no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries that
(y) purports to enjoin or restrain any Lender from making a Credit Extension
hereunder or (z) could reasonably be expected to have a Material Adverse Effect;

(c) attaching certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any contractual obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing; and

(d) attaching certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness and all other material agreements,
documents and instruments to which any Loan Party or any of its assets are
bound.

(xi) a duly executed Notice of Borrowing;

(xii) the results of a Lien search (including a search as to judgments, pending
litigation, tax and intellectual property matters), in form and substance
reasonably satisfactory to the Administrative Agent, made against the Loan
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Loan Party, indicating among other things that the assets of each
such Loan Party are free and clear of any Lien (except for Permitted Liens);

(xiii) evidence reasonably satisfactory to the Administrative Agent that at
least sixty percent (60%) of all cash collections and other Receivables acquired
by any Loan Party have, prior to the Closing Date, been deposited in collection
accounts maintained with one or more of the Lenders;

 

74



--------------------------------------------------------------------------------

(xiv) (a) copies of audited consolidated financial statements for the Borrower
and its Subsidiaries for the three fiscal years most recently ended for which
financial statements are available and interim unaudited financial statements
for each quarterly period ended since the last audited financial statements for
which financial statements are available and (b) projections prepared by
management of the Borrower of balance sheets and income statements of the
Borrower and its Subsidiaries, which will be quarterly for the first year after
the Closing Date, and balance sheets, income statements and cash flow statements
of the Borrower and its Subsidiaries, annually thereafter for the term of this
Agreement;

(xv) a duly completed and executed Compliance Certificate of the Borrower
including pro forma calculations establishing compliance with the financial
covenants set forth in ARTICLE VI hereof as of the most recently completed
fiscal quarter of the Borrower for which financial statements are available;

(xvi) all information the Administrative Agent and each Lender may request with
respect to the Borrower and its Subsidiaries in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and
any other “know your customer” or similar laws or regulations; and

(xvii) certificates of insurance issued on behalf of insurers of the Loan
Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, naming the Collateral
Agent as additional insured on liability policies and lender loss payee
endorsements for property and casualty policies.

(c) The Collateral Agent shall have received (i) the certificates, if any,
evidencing the capital stock or other equity interests pledged pursuant to the
Pledge and Security Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, subject to Section 5.12 and (ii) each instrument pledged to the
Collateral Agent pursuant to the Pledge and Security Agreement endorsed in blank
(or accompanied by an executed transfer form in blank reasonably satisfactory to
the Collateral Agent) by the pledgor thereof.

(d) Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Collateral Agent to be executed, filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Permitted Liens),
shall have been duly executed and delivered and/or be in proper form for filing,
registration or recordation.

 

75



--------------------------------------------------------------------------------

Section 3.2. Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto;

(c) No order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making such Credit
Extension;

(d) If, after giving to effect to such Credit Extension and any repayment of
Loans to be made on the date such Credit Extension is made, the Aggregate
Revolving Credit Exposure will be increased above the amount of the Borrowing
Base as shown on the then most recently delivered Borrowing Base Certificate,
the Lenders and the Administrative Agent shall have received an updated
Borrowing Base Certificate as of a later date demonstrating Borrowing Base
availability to support such increased Aggregate Revolving Credit Exposure; and

(e) the Borrower shall have delivered a Notice of Borrowing (if applicable).

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.

Section 3.3. Delivery of Documents.

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.

Section 3.4. Effect of Amendment and Restatement.

(a) Upon this Agreement becoming effective pursuant to Section 3.1, from and
after the Closing Date: (a)(i) all outstanding “Revolving Loans” (as such term
is defined in the Existing Credit Agreement), if any, shall be deemed to be
Revolving Loans outstanding hereunder, (ii) all outstanding “Swing Line Loans”
(as such term is defined in the Existing Credit Agreement), if any, shall be
deemed to be Swingline Loans outstanding hereunder and (iii) each outstanding
“Letter of Credit” (as such term is defined in the Existing Credit Agreement),
if any, shall be deemed to be a Letter of Credit issued and outstanding
hereunder; (b) all terms and

 

76



--------------------------------------------------------------------------------

conditions of the Existing Credit Agreement and any other “Loan Document” as
defined therein, as amended and restated by this Agreement and the other Loan
Documents being executed and delivered on the Closing Date, shall be and remain
in full force and effect, as so amended, and shall constitute the legal, valid,
binding and enforceable obligations of the Loan Parties to the Lenders and the
Agents; (c) the terms and conditions of the Existing Credit Agreement shall be
amended as set forth herein and, as so amended and restated, shall be restated
in their entirety, but shall be amended only with respect to the rights, duties
and obligations among the Borrower, the Lenders and the Agents accruing from and
after the Closing Date; (d) this Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Existing
Credit Agreement or any other “Loan Document” as defined therein or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date, except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by the Borrower; (e) all indemnification obligations of the Loan
Parties under the Existing Credit Agreement and any other “Loan Document” as
defined therein shall survive the execution and delivery of this Agreement and
shall continue in full force and effect for the benefit of the Lenders, the
Agents, and any other Person indemnified under the Existing Credit Agreement or
such other Loan Document at any time prior to the Closing Date; (f) the
Obligations incurred under the Existing Credit Agreement shall, to the extent
outstanding on the Closing Date, continue outstanding under this Agreement and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
substitution or novation of such Obligations or any of the other rights, duties
and obligations of the parties hereunder (it being understood and agreed by the
parties hereto that the Term Loans will be used to replace and refinance (but
not repay or otherwise satisfy) a portion of the outstanding principal amount of
the “Revolving Loans” (under and as defined in the Existing Credit Agreement) in
an aggregate amount of $150,000,00); (g) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Lenders or the Agents under the Existing Credit
Agreement, nor constitute a waiver of any covenant, agreement or obligation
under the Existing Credit Agreement, except to the extent that any such
covenant, agreement or obligation is no longer set forth herein or is modified
hereby; and (h) any and all references in the Loan Documents to the Existing
Credit Agreement shall, without further action of the parties, be deemed a
reference to the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended, modified,
supplemented or amended and restated from time to time hereafter.

(b) The Administrative Agent, the Lenders and the Borrower agree that the
Revolving Loan Commitment (as defined in the Existing Credit Agreement) of each
of the Lenders immediately prior to the effectiveness of this Amendment shall be
reallocated among the Lenders such that, immediately after the effectiveness of
this Agreement in accordance with its terms, the Revolving Commitment and the
Term Loan Commitment of each Lender shall be as set forth on Schedule II-A and
Schedule II-B, respectively. In order to effect such reallocations, assignments
shall be deemed to be made among the Lenders in such amounts as may be
necessary, and with the same force and effect as if such assignments were
evidenced by the applicable Assignment and Acceptance (but without the payment
of any related assignment fee), and no other documents or instruments shall be
required to be executed in connection with such assignments (all of which such
requirements are hereby waived). Further, to effect the

 

77



--------------------------------------------------------------------------------

foregoing, each Lender agrees to make cash settlements in respect of any
outstanding Revolving Loans (including cash settlements to those lenders party
to the Existing Credit Agreement who have elected not to be a Lender under this
Agreement on the Closing Date), either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, such that after giving
effect to this Agreement, each Lender holds Revolving Loans equal to its
Applicable Revolver Percentage (based on the Revolving Commitment of each Lender
as set forth on Schedule II-A) and each Lender holds Term Loans equal to the
amount set forth on Schedule II-A and Schedule II-B, respectively, in an amount
equal to the Term Loan Commitment of such Lender, if any.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence and Standing.

Each of the Borrower and its Restricted Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company
(a) duly and properly incorporated or organized, as the case may be, (b) validly
existing and (c) (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except in the case of this clause (c) where
failure to be in good standing or to be so authorized could not reasonably be
expected to have a Material Adverse Effect (it being understood and agreed, for
purposes of this Section, that the failure of the Borrower or its Restricted
Subsidiaries to be in good standing or to be authorized to conduct its business
in any jurisdiction where such failure could have a material and adverse impact
on the ability of such Person to enforce or otherwise collect in the Receivables
of such Person in any such jurisdiction shall be deemed to have a Material
Adverse Effect).

Section 4.2. Authorization and Validity.

The Borrower has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.

 

78



--------------------------------------------------------------------------------

Section 4.3. No Conflict; Government Consent.

Neither the execution and delivery by the Borrower or its Restricted
Subsidiaries, as applicable, of the Loan Documents to which such Person is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Restricted Subsidiaries or (ii) the Borrower’s or any
Restricted Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or (iii) the provisions of any material indenture, instrument or agreement
to which the Borrower or any of its Restricted Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Restricted
Subsidiary pursuant to the terms of, any such indenture, instrument or
agreement, except, in the case of clause (i), for any such violation which could
not reasonably be expected to have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower or any of its Restricted Subsidiaries, is
required to be obtained by the Borrower or any of its Restricted Subsidiaries in
connection with the execution and delivery of the Loan Documents by the Borrower
and the other Loan Parties, the borrowings under this Agreement, the payment and
performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

Section 4.4. Financial Statements; No Material Adverse Change.

The December 31, 2012 audited consolidated financial statements of the Borrower
and its Subsidiaries heretofore delivered to the Administrative Agent and the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended. Since December 31, 2012, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Borrower, any Guarantor, or the Borrower and its Restricted
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect

Section 4.5. Litigation and Contingent Obligations.

There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Restricted Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than
liabilities incident to any litigation, arbitration or proceeding which could
not reasonably be expected to be in an aggregate amount in excess of $5,000,000,
none of the Borrower or its Restricted Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 4.4.

 

79



--------------------------------------------------------------------------------

Section 4.6. Compliance with Laws.

The Borrower and its Restricted Subsidiaries have complied in all material
respects with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any failure
to comply which could not reasonably be expected to have a Material Adverse
Effect.

Section 4.7. Investment Company Act.

Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

Section 4.8. Taxes.

Except as disclosed on Schedule 4.8, the Borrower and its Restricted
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Restricted Subsidiaries, except in respect of such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists (except as permitted by Section 7.2(a)). Except as disclosed on
Schedule 4.8 as of the Closing Date, none of the United States income tax
returns of the Borrower and its Restricted Subsidiaries are being audited by the
Internal Revenue Service. To the knowledge of any of the Borrower’s officers, no
Liens have been filed, and no claims are being asserted with respect to such
taxes. The charges, accruals and reserves on the books of the Borrower and its
Restricted Subsidiaries in respect of any taxes or other governmental charges
are adequate.

Section 4.9. Regulation U.

Neither the Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Restricted Subsidiaries which are subject to any limitation on sale, pledge, or
any other restriction hereunder.

Section 4.10. ERISA.

The Unfunded Liabilities of all Single Employer Plans and all nonqualified
deferred compensation arrangements do not in the aggregate exceed $5,000,000.
Neither the Borrower nor any other member of the Controlled Group has incurred,
or is reasonably expected to incur, within the meaning of Section 4201 of ERISA,
any withdrawal liability to Multiemployer Plans in excess of an amount that
would have a Material Adverse Effect. Each Plan complies in all material
respects with all applicable requirements of law and regulations. No Reportable
Event has occurred with respect to any Plan. Neither the Borrower nor any other
member of the Controlled Group has withdrawn from any Multiemployer Plan within
the meaning of Title IV of ERISA or initiated steps to do so, and no steps have
been taken to reorganize or terminate, within the meaning of Title IV of ERISA,
any Multiemployer Plan.

 

80



--------------------------------------------------------------------------------

Section 4.11. Ownership of Property.

The Borrower and its Restricted Subsidiaries have good title, free of all Liens
other than those permitted by Section 7.2, to all of the Property and assets
reflected in the Borrower’s most recent consolidated financial statements
provided to the Administrative Agent, as owned by the Borrower and its
Restricted Subsidiaries, except for minor irregularities in title that (i) do
not materially interfere with the business or operations of the Borrower or its
Restricted Subsidiaries as presently conducted and (ii) do not adversely affect
the value of any of the Collateral in any material respect. Each of the Borrower
and its Restricted Subsidiaries owns, or is licensed, or otherwise has the
right, to use, all patents, trademarks, service marks, trade names, copyrights
and other intellectual property to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe in any respect on the
rights of any other Person, except for any such infringement which could not
reasonably be expected to have a Material Adverse Effect.

Section 4.12. Accuracy of Information.

No Loan Document or written statement furnished by the Borrower or any of its
Restricted Subsidiaries to the Agents or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained, on the date
such Loan Document was entered into or such statements were made, any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading in their presentation of the Borrower, its
Restricted Subsidiaries, their businesses and their Property. The Borrower makes
no representation or warranty concerning the forecasts, estimates, pro forma
information, projections and statements as to anticipated future performance or
conditions, and the assumptions on which they were based, except that as of the
date made (i) such forecasts, estimates, pro forma information, projections and
statements were based on good faith assumptions of the management of the
Borrower and (ii) such assumptions were believed by such management to be
reasonable; it being understood and agreed that such forecasts, estimates, pro
forma information, projections and statements, and the assumptions on which they
are based, may or may not prove to be correct. In addition, the information
provided by or on behalf of the Loan Parties with respect to the Receivables
owned or to be acquired by the Loan Parties (or the related purchase agreements)
is, to the Borrower’s knowledge and as of the date provided, true and correct in
all material respects and, to the Borrower’s knowledge, does not contain any
material omissions which would cause such information to be materially
misleading with respect to such Receivables, taken as a whole.

Section 4.13. Environmental Matters.

The Borrower is in compliance with all applicable Environmental Laws, except for
any noncompliance which could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Restricted Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable

 

81



--------------------------------------------------------------------------------

Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

Section 4.14. Subsidiaries.

Schedule 4.14 contains an accurate list of all Subsidiaries of the Borrower as
of the Amendment Effective Date, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries and whether such
Subsidiary, as of the Amendment Effective Date, is an Immaterial Subsidiary. As
of the Amendment Effective Date, there are no Excluded Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
the Restricted Subsidiaries have been (to the extent such concepts are relevant
with respect to such ownership interests) duly authorized and issued and are
fully paid and non-assessable.

Section 4.15. Solvency.

After giving effect to the execution and delivery of the Loan Documents, and the
making of the Loans under this Agreement, neither the Borrower nor its
Restricted Subsidiaries will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code, as amended from time to
time, or be unable to pay its debts generally as such debts become due, or have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated.

Section 4.16. Insurance.

The Borrower maintains, and has caused each Restricted Subsidiary to maintain,
with financially sound and reputable insurance companies insurance on their
Property as necessary to conduct their business in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as is consistent with sound business practice.

Section 4.17. SDN List Designation.

Neither the Borrower nor any of its Subsidiaries or Encore Affiliates is a
country, individual or entity named on the Specifically Designated National and
Blocked Persons (SDN) list issued by the Office of Foreign Asset Control of the
Department of the Treasury of the United States of America.

Section 4.18. Patriot Act.

Each of the Borrower and its Subsidiaries is in compliance with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of any Loan, and no Letters of Credit, will be
used,

 

82



--------------------------------------------------------------------------------

directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.19. Plan Assets; Prohibited Transactions.

The Borrower is not an entity deemed to hold “plan assets” within the meaning of
Section 3(42) of ERISA or 29 C.F.R. § 2510.3-101 of an employee benefit plan (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or any
plan (within the meaning of Section 4975 of the Code), and neither the execution
of this Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.

Section 4.20. Material Agreements.

Except as described in Schedule 4.20, neither the Borrower nor any Restricted
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate or similar restriction which could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Restricted
Subsidiary is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
(i) agreement or instrument to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing Material Indebtedness.

Section 4.21. No Default or Event of Default.

No Default or Event of Default has occurred and is continuing.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information.

The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent and each Lender:

(a) Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including in each case
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) in the case of such statements of the Borrower
and its Subsidiaries, an audit report, unqualified as to scope, of BDO USA LLP
or another nationally recognized firm of independent public accountants or other

 

83



--------------------------------------------------------------------------------

independent public accountants reasonably acceptable to the Required Lenders
(provided that so long as the Borrower is a reporting company, filing of the
Form 10-K by the Borrower with respect to a fiscal year within such 90-day
period on the website of the Securities and Exchange Commission at
http://www.sec.gov shall satisfy the requirement for the annual audit report and
consolidated financial statements for such fiscal year under this clause
(a) with respect to the statements of the Borrower and all of its Subsidiaries)
and (b) any management letter prepared by said accountants;

(b) Within 45 days after the close of the first three quarterly periods
(commencing with the fiscal quarter ending September 30, 2012) of each of its
fiscal years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of income
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles and consistency by its chief
financial officer, treasurer or assistant treasurer (provided that so long as
the Borrower is a reporting company, filing of the Form 10-Q by the Borrower
with respect to a fiscal quarter within such 45-day period on the website of the
Securities and Exchange Commission at http://www.sec.gov shall satisfy the
requirement for certified quarterly consolidated financial statements for such
fiscal quarter under this clause (b) with respect to the statements of the
Borrower and all of its Subsidiaries);

(c) together with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by its chief
financial officer, treasurer or assistant treasurer showing (i) the calculations
necessary to determine compliance with the relevant provisions of this
Agreement, an officer’s certificate in substantially the form of Exhibit 5.1(c)
stating that no Default or Event Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Borrower and each of its principal officers are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto (provided that so long as
the Borrower is a reporting company, delivery of the certificates required
pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as contained
in the form 10-K or Form 10-Q filed by the Borrower and delivered pursuant to
clauses (a) and (b) above shall satisfy the requirement for such certification
of compliance with the Sarbanes-Oxley Act under this clause (c)) and (ii) each
of the Unrestricted Subsidiaries as of the last day of the applicable reporting
period and of any new Subsidiary of the Borrower formed or acquired during such
reporting period;

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements of the Borrower and its Restricted Subsidiaries reflecting
all adjustments necessary to eliminate the results of operations, cash flows,
accounts and other assets and Indebtedness or other liabilities of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

(e) As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer, treasurer or assistant treasurer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;

 

84



--------------------------------------------------------------------------------

(f) As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Restricted Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Restricted Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Restricted Subsidiaries, which, in either case, could reasonably be expected to
have a Material Adverse Effect;

(g) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Restricted Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto;

(h) As soon as practicable, and in any event within 90 days after the beginning
of each fiscal year of the Borrower, a copy of the plan and forecast (including
a projected consolidated balance sheet, income statement and funds flow
statement) of the Borrower for such fiscal year;

(i) As soon as possible, and in any event within 3 Business Days (in the case of
the Borrower) and 15 days (in the case of any Guarantor) after the occurrence
thereof, a reasonably detailed notification to the Administrative Agent and its
counsel of any change in the jurisdiction of organization of the Borrower or any
Guarantor;

(j) As soon as practicable, and in any event within thirty (30) days after the
close of each calendar month, the Borrower shall provide the Administrative
Agent and the Lenders with a Borrowing Base Certificate (containing a
certification by an Authorized Officer that the Receivables Portfolios included
in the Borrowing Base referenced in such Borrowing Base Certificate are
performing, in the aggregate, at a sufficient level to support the amount of
such Borrowing Base), together with such supporting documents (including without
limitation (i) to the extent requested by the Administrative Agent, copies of
all bills of sale and purchase agreements evidencing the acquisition of
Receivables Portfolios included in the Borrowing Base and (ii) a copy of the
most recent static pool report with respect to such Receivables Portfolios as
the Administrative Agent reasonably deems desirable, all certified as being true
and correct in all material respects by an Authorized Officer of the Borrower).
The Borrower may update the Borrowing Base Certificate more frequently than
monthly and the most recently delivered Borrowing Base Certificate shall be the
applicable Borrowing Base Certificate for purposes of determining the Borrowing
Base at any time;

(k) Such other information (including non-financial information, and including
the audit report with respect to the following reports and evaluations (but not
the reports or evaluations themselves): the Commercial Finance Examination
Reports and evaluations of the Bureau Enhanced Behavioral Liquidations Score and
the Unified Collections Score) as the Administrative Agent or any Lender may
from time to time reasonably request.

 

85



--------------------------------------------------------------------------------

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders by no later than 5 Business Days after such
earlier date.

In the event that any financial statement delivered pursuant to clauses (a) or
(b) immediately above or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered, but only to the extent such inaccuracy is discovered
within twelve (12) months after any Obligations cease to be outstanding (other
than any contingent Obligations)), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin for such Applicable Period shall be determined in accordance
with the corrected Compliance Certificate, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing, if any, as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent to the Obligations, net of any interest paid during the prior twelve
(12) months as a result of any inaccuracy which, if corrected, would have led to
the application of a lower Applicable Margin for any period. This Section 5.1
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Section 2.13(c) and ARTICLE VIII.

Section 5.2. Notices of Default and Material Events.

Within three (3) Business Days after an Authorized Officer becomes aware
thereof, the Borrower will, and will cause each Restricted Subsidiary to, give
notice in writing to the Lenders of the occurrence (i) of any Default or Event
of Default and (ii) of any other development, financial or otherwise, which
(solely with respect to this clause (ii)) could reasonably be expected to have a
Material Adverse Effect

Section 5.3. Conduct of Business.

The Borrower will, and will cause each Restricted Subsidiary to: (i) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is conducted on the Closing Date; provided
that in no event shall any member of the Propel Group engage in any business
such that it would acquire any material amount of Receivables to the extent such
Receivables could be Eligible Receivables if held by a Loan Party and (ii) do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 7.3 or (ii) to the extent that the failure to maintain any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

 

86



--------------------------------------------------------------------------------

Section 5.4. Compliance with Laws.

The Borrower will, and will cause each Restricted Subsidiary to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including, without limitation, all
Environmental Laws, ERISA and Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002 to which it may be subject where non-compliance with such laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards
could reasonably be expected to cause a Material Adverse Effect.

Section 5.5. Taxes.

The Borrower will, and will cause each Restricted Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.

Section 5.6. Maintenance of Properties.

Subject to Section 7.6, the Borrower will, and will cause each Restricted
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
the tangible Property material to the operation of its business in good repair,
working order and condition, (ordinary wear and tear excepted), and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

Section 5.7. Inspection; Keeping of Books and Records.

The Borrower will, and will cause each Restricted Subsidiary to, permit the
Agents and the Lenders, by their respective representatives and agents (at
reasonable times and upon reasonable advance written notice, so long as no
Default or Event of Default has occurred and is continuing) to inspect
(including without limitation to conduct an annual field examination of) any of
its Property, including, without limitation, an audit by the Administrative
Agent or professionals (including consultants and accountants) retained by the
Administrative Agent of the Borrower’s practices in the computation of the
Borrowing Base, inspection and audit of the Collateral, books and financial
records of the Borrower and each Loan Party, to examine and make copies of the
books of accounts and other financial records of the Borrower and each Loan
Party, and to discuss the affairs, finances and accounts of the Borrower and
each Loan Party with, and to be advised as to the same by, their respective
officers. The Borrower shall keep and maintain, and cause each of its Restricted
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon either Agent’s request, shall turn over copies of
any such records to such Agent or its representatives. The Borrower shall pay
the fees and expenses of the Administrative Agent and such professionals with
respect to such examinations, audits and evaluations; provided, that, the
Administrative Agent shall undertake only one (1) field examination/audit during
any period of twelve (12) consecutive months at the Borrower’s expense.
Notwithstanding the foregoing, in addition to the field examinations and audits
described above, the Administrative Agent may have additional field examinations
and audits done if an Event of Default shall have occurred and be continuing, at
the Borrower’s expense.

 

87



--------------------------------------------------------------------------------

Section 5.8. Insurance.

The Borrower will, and will cause each Restricted Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on their Property
in such amounts, subject to such deductibles and self-insurance retentions, and
covering such risks as is consistent with sound business practice. The Borrower
shall deliver to the Collateral Agent endorsements in form and substance
reasonably acceptable to the Collateral Agent to all general liability and other
liability policies name the Collateral Agent as an additional insured. The
Borrower shall furnish to any Lender such additional information as such Lender
may reasonably request regarding the insurance carried by the Borrower and its
Restricted Subsidiaries. In the event the Borrower or any of its Restricted
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Collateral Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which the Collateral Agent deems advisable. All sums so
disbursed by the Collateral Agent shall constitute part of the Obligations,
payable as provided in this Agreement.

Section 5.9. Use of Proceeds.

The Borrower will, and will cause each Restricted Subsidiary to, use the
proceeds of the Loans for working capital and general corporate purposes, which
may include, without limitation, purchases of Receivables Portfolios, Permitted
Acquisitions, Acquisitions permitted pursuant to Sections 7.4(c) and repayment
of Indebtedness under the Existing Financing Arrangements. The Borrower shall
use the proceeds of Credit Extensions in compliance with all applicable legal
and regulatory requirements and any such use shall not result in a violation of
any such requirements, including, without limitation, Regulation U and X, the
Securities Act of 1933, and the Exchange Act, and the rules and regulations
promulgated under any of the foregoing.

Section 5.10. Guarantors.

The Borrower shall cause each of its Restricted Subsidiaries (other than the
Excluded Subsidiaries, Immaterial Subsidiaries and each member of the Propel
Group) to guarantee pursuant to the Guaranty Agreement or supplement thereto
(or, in the case of a Foreign Subsidiary, any other guaranty agreement requested
by the Administrative Agent) the Secured Obligations. In furtherance of the
above, after the formation or acquisition of any Restricted Subsidiary or a
Subsidiary Redesignation, the Borrower shall promptly (and in any event upon the
earlier of (x) such time as such Restricted Subsidiary becomes a guarantor,
co-borrower or other obligor under the Prudential Financing and (y) within 45
days after such formation or acquisition or Subsidiary Redesignation (with any
such time limit permitted to be extended by the Collateral Agent in its
reasonable discretion)) (i) provide written notice to the Administrative Agent
and the Lenders upon any Person becoming a Restricted Subsidiary, setting forth

 

88



--------------------------------------------------------------------------------

information in reasonable detail describing all of the assets of such Person,
(ii) cause such Person (other than any member of the Propel Group and any
Immaterial Subsidiary) to execute a supplement to the Guaranty Agreement and
such other Collateral Documents as are necessary for the Borrower and its
Subsidiaries to comply with Section 5.11, (iii) cause the Applicable Pledge
Percentage of the issued and outstanding equity interests of such Person and
each other Pledge Subsidiary to be delivered to the Collateral Agent (together
with undated stock powers signed in blank, if applicable) and pledged to the
Collateral Agent pursuant to an appropriate pledge agreement(s) in substantially
the form of the Pledge and Security Agreement (or joinder or other supplement
thereto) and otherwise in form reasonably acceptable to the Administrative Agent
and (iv) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other authority documents of such Person
and, to the extent requested by the Administrative Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, no Foreign Subsidiary shall
be required to execute and deliver the Guaranty Agreement (or supplement
thereto) or such other guaranty agreement if such execution and delivery would
cause a Deemed Dividend Problem or a Financial Assistance Problem with respect
to such Foreign Subsidiary and, in lieu thereof, the Borrower and the relevant
Restricted Subsidiaries shall provide the pledge agreements required under this
Section 5.10 or Section 5.11. Notwithstanding the foregoing, the Borrower will
be required to comply with this Section (x) with respect to any Subsidiaries of
Propel Acquisition LLC to the extent that the provisions of the Propel
Indebtedness no longer prohibits the guaranty of the Obligations or the granting
of security in respect thereto and (y) with respect to any Immaterial Subsidiary
if it ceases to be an Immaterial Subsidiary under the terms of the definition
thereof.

Section 5.11. Collateral.

The Borrower will cause, and will cause each other Loan Party to cause, all of
its owned Property to be subject at all times to first priority, perfected Liens
in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by Section 7.2
(it being understood and agreed that (a) no control agreements will be required
hereunder in respect of bank accounts and (b) Mortgages and Mortgage Instruments
will only be required hereunder in respect of Mortgaged Properties). Without
limiting the generality of the foregoing, the Borrower will (i) cause the
Applicable Pledge Percentage of the issued and outstanding equity interests of
each Pledge Subsidiary directly owned by the Borrower or any other Loan Party to
be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Secured Obligations in accordance with the terms
and conditions of the Collateral Documents or such other security documents as
the Collateral Agent shall reasonably request and (ii) will, and will cause each
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to real
property owned by the Borrower or such Guarantor to the extent, and within such
time period as is, reasonably required by the Collateral Agent. Notwithstanding
the foregoing, no pledge agreement in respect of the equity interests of a
Foreign Subsidiary shall be required hereunder to the extent such pledge
thereunder is prohibited by applicable law or the Administrative Agent
reasonably determines that such pledge would not provide material credit support
for the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.

 

89



--------------------------------------------------------------------------------

Section 5.12. Post-Closing Obligations.

The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 5.12, in each case as promptly as possible after the Closing
Date and in any event within the time limits specified on such schedule (with
any such time limit permitted to be extended by the Administrative Agent in its
reasonable discretion). The provisions of Schedule 5.12 shall be deemed
incorporated by reference herein as fully as if set forth herein in its
entirety.

ARTICLE VI

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Cash Flow Leverage Ratio.

The Borrower will not permit the ratio (the “Cash Flow Leverage Ratio”),
determined as of the end of each of its fiscal quarters (commencing with the
fiscal quarter ending September 30, 2012), of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 2.00:1.00 for each fiscal four-quarter
period.

The Cash Flow Leverage Ratio shall be calculated (i) based upon (a) for
Consolidated Funded Indebtedness, as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition. For purposes of this Section 6.1, “Material Acquisition” means any
Acquisition or series of related Acquisitions that involves the payment of
consideration by the Borrower and its Restricted Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Asset Sale or series of
related Asset Sales that yields gross proceeds to the Borrower or any of its
Restricted Subsidiaries in excess of $10,000,000.

Section 6.2. Minimum Net Worth.

The Borrower will not permit the Consolidated Net Worth of the Borrower and its
Restricted Subsidiaries to be less than the sum of (i) a dollar amount equal to
$166,506,500, plus (ii) 50% of such Consolidated Net Income earned in each
fiscal quarter beginning with the quarter ending March 31, 2009 (without
deduction for losses), plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased after February 8, 2010 as a result of
the issuance or sale by the Borrower or any of its Restricted Subsidiaries of,
or the conversion of any Indebtedness of such Person into, any equity interests
(including warrants and similar investments) in such Person, minus (iv) amounts
expended by the Borrower and its Restricted Subsidiaries to repurchase the
Borrower’s capital stock (x) for the period after February 8, 2010 through and
including the Closing Date and (y) for the all periods after the Closing Date to
the extent such repurchases are permitted under Section 7.5(iv)(A).

 

90



--------------------------------------------------------------------------------

Section 6.3. Interest Coverage Ratio.

The Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters (commencing with the fiscal quarter ending September 30, 2012)
for the then most-recently completed four fiscal quarters, of (i) Consolidated
EBIT to (ii) Consolidated Interest Expense, in each case as of the end of such
period, to be less than 2.00:1.00.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness.

The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

(a) The Obligations and Rate Management Obligations and Banking Services
Obligations constituting Secured Obligations;

(b) Indebtedness existing on the Closing Date and described in Schedule 7.1(b);

(c) Indebtedness arising under Rate Management Transactions (other than for
speculative purposes);

(d) Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Borrower or any of its Restricted Subsidiaries after the
Closing Date to finance the acquisition of assets used in its business, if
(1) the total of all such Indebtedness for the Borrower and its Restricted
Subsidiaries taken together incurred on or after the Closing Date, when
aggregated with the Indebtedness permitted under clause (i) immediately below,
shall not exceed an aggregate principal amount of $15,000,000 at any one time
outstanding, (2) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed, (3) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, and (4) any Lien securing such Indebtedness is
permitted under Section 7.2 (such Indebtedness being referred to herein as
“Permitted Purchase Money Indebtedness”);

(e) Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Loan Party; provided that the Borrower agrees (and will cause
each of its Subsidiaries to agree) that all such Indebtedness owed to any
Subsidiaries of Propel Acquisition LLC, any Unrestricted Subsidiary, by any Loan
Party shall be expressly subordinated to the Secured Obligations pursuant to
subordination provisions reasonably acceptable to the

 

91



--------------------------------------------------------------------------------

Administrative Agent, (ii) made by the Borrower to any Loan Party; (iii) made by
the Borrower or any Restricted Subsidiary to any other Restricted Subsidiary
solely for the purpose of facilitating, in the ordinary course of business
consistent with past practice, the payment of fees and expenses in connection
with collection actions or proceedings or (iv) made by the Borrower or any other
Restricted Subsidiary to any Subsidiaries of Propel Acquisition LLC (other than
a Blocked Propel Subsidiary) to the extent such loan would be permitted as an
investment in compliance with the proviso of Section 7.4(f) or any Unrestricted
Subsidiary to the extent such loan would be permitted as an investment in
compliance Section 7.4(k);

(f) Guaranty obligations of the Borrower of any Indebtedness of any Restricted
Subsidiary permitted under clause (b) of this Section 7.1 or of any Indebtedness
of any Subsidiary permitted as an Investment under Section 7.4(i), (j) or (k);

(g) Guaranty obligations of any Restricted Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Restricted Subsidiary permitted under this Section 7.1, other than the Permitted
Foreign Subsidiary Non-Recourse Indebtedness;

(h) Indebtedness under the Prudential Financing in an aggregate principal amount
not to exceed $75,000,000;

(i) Additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary, to the extent not otherwise permitted under this Section 7.1;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under clause
(d) immediately above shall not exceed $20,000,000 at any time outstanding;

(j) Bonds or other Indebtedness required by collections licensing laws in the
ordinary course of the Loan Parties’ business;

(k) Indebtedness, liabilities and contingent obligations incurred or assumed in
connection with a Permitted Acquisition; provided, however, that any such
Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary after
giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness;

(l) Permitted Foreign Subsidiary Non-Recourse Indebtedness;

(m) Permitted Foreign Subsidiary Investments/Loans, to the extent permitted as
an Investment in compliance with the proviso of Section 7.4(j);

(n) Additional unsecured or subordinated Indebtedness of the Borrower or any of
its Restricted Subsidiaries, to the extent not otherwise permitted under this
Section 7.1; provided, however, that (i) the aggregate principal amount of such
additional Indebtedness shall not exceed $300,000,000, (ii) such Indebtedness
shall not mature, and shall not be subject to any scheduled mandatory
prepayment, redemption or defeasance, in each case prior to five (5) years from
the date of issuance of such Indebtedness and (iii) if such Indebtedness is
subordinated, the terms of such subordination shall be reasonably acceptable to
the Administrative Agent;

 

92



--------------------------------------------------------------------------------

(o) The Propel Indebtedness; provided that the aggregate principal amount
thereof does not exceed $300,000,000 (exclusive of intercompany loans), and the
unsecured guaranty obligations of the Borrower of such Propel Indebtedness;

(p) so long as no Default or Event of Default then exists or would result
therefrom, Indebtedness of any Loan Party not otherwise permitted pursuant to
this Section 7.1 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, that such Indebtedness shall be limited to a
letter of credit facility provided to or for the benefit of the Borrower and/or
its Restricted Subsidiaries; and

(q) Indebtedness arising from intercompany loans and advances made by any
Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party.

Section 7.2. Liens.

The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Restricted Subsidiaries, except:

(a) Liens securing Secured Obligations;

(b) Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 7.2 or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books;

(c) Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(e) Liens as described in Schedule 7.2;

(f) Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(g) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

93



--------------------------------------------------------------------------------

(h) Easements, reservations, rights-of-way, restrictions, survey or title
exceptions and other similar encumbrances as to real property of the Borrower
and its Restricted Subsidiaries which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not materially interfere with the conduct of the business of the Borrower or
such Restricted Subsidiary conducted at the property subject thereto;

(i) Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 7.1(d)); provided, that such Liens shall not apply to any
property of the Borrower or its Restricted Subsidiaries other than that
purchased with the proceeds of such Permitted Purchase Money Indebtedness;

(j) Liens existing on any asset of any Restricted Subsidiary of the Borrower at
the time such Restricted Subsidiary becomes a Restricted Subsidiary and not
created in contemplation of such event;

(k) Liens on any asset securing Indebtedness incurred or assumed for the purpose
of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof;

(l) Liens existing on any asset of any Restricted Subsidiary of the Borrower at
the time such Restricted Subsidiary is merged or consolidated with or into the
Borrower or any Restricted Subsidiary and not created in contemplation of such
event;

(m) Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Restricted Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other Property or assets;

(n) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted under clauses (i) through
(m) immediately above; provided that (a) such Indebtedness is not secured by any
additional assets, and (b) the amount of such Indebtedness secured by any such
Lien is not increased;

(o) Liens on the assets of any Subsidiaries of Propel Acquisition LLC securing
the Propel Indebtedness; and

(p) Liens securing Indebtedness permitted by Section 7.1(p); provided that the
holder(s) of such Indebtedness and the Collateral Agent shall have entered into
an intercreditor agreement with respect to such Liens (and the assets subject to
such Liens) that is in form and content acceptable to the Agents.

In addition, no Loan Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its Properties or other assets in favor of the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
any agreement, note, indenture or other instrument in connection with purchase
money Indebtedness (including Capitalized Leases) for which the related Liens
are permitted hereunder may prohibit the creation of a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, with respect to the
assets or Property obtained with the proceeds of such Indebtedness.

 

94



--------------------------------------------------------------------------------

Section 7.3. Merger or Dissolution.

The Borrower will not, nor will it permit any Restricted Subsidiary to, merge or
consolidate with or into any other Person or dissolve, except that:

(a) A Restricted Subsidiary may merge into (x) the Borrower so long as the
Borrower is the survivor of such merger or (y) a Wholly-Owned Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation so long as the Guarantor is the survivor of
such merger;

(b) The Borrower or any Restricted Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition so long as (i) in the
case of the Borrower, the Borrower is the surviving entity and (ii) in the case
of any Restricted Subsidiary, the Borrower has otherwise complied with
Section 5.10 and Section 5.11 in respect of the surviving entity;

(c) The Borrower and the Restricted Subsidiaries may enter into Permitted
Restructurings.

Section 7.4. Investments and Acquisitions.

The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:

(a) (i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge, and
(iii) other Investments described in Schedule 7.4(a);

(b) Existing Investments in Restricted Subsidiaries and other Investments in
existence on the Closing Date and described in Schedule 7.4(b);

(c) So long as (x) no Default or Event of Default shall have occurred and be
continuing as of the date of the Asset Acceptance Acquisition, or would result
from the consummation of the Asset Acceptance Acquisition, and (y) each of the
conditions precedent set forth in Section 3.2 have been satisfied (assuming, for
such purpose, that a Credit Extension shall be used to finance a portion of the
Purchase Price of the Asset Acceptance Acquisition and further assuming that the
Asset Acceptance Acquisition shall have been consummated at the time of such
Credit Extension) or waived in accordance with Section 10.2, the Asset
Acceptance Acquisition may be consummated in accordance with the terms and
conditions of the Asset Acceptance Merger Agreement; and

 

95



--------------------------------------------------------------------------------

(d) Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders (each such Acquisition constituting a “Permitted Acquisition”):

(i) as of the date of the consummation of such Permitted Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Permitted Acquisition, and the representation and warranty contained in
Section 4.9 shall be true both before and after giving effect to such Permitted
Acquisition;

(ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;

(iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;

(iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;

(v) the aggregate Purchase Price for all such Permitted Acquisitions during the
term of this Agreement shall not exceed $100,000,000; provided that the Purchase
Price for any single Permitted Acquisition during the term of this Agreement
shall not exceed $50,000,000;

(vi) prior to the consummation of such Permitted Acquisition, the Borrower shall
have delivered to the Administrative Agent a pro forma consolidated balance
sheet, income statement and cash flow statement of the Borrower and its
Restricted Subsidiaries (the “Acquisition Pro Forma”), based on the Borrower’s
most recent financial statements delivered pursuant to Section 5.1(a) (using, to
the extent available, historical financial statements for such entity provided
by the seller(s)) which shall be complete and shall fairly present, in all
material respects, the financial condition and results of operations and cash
flows of the Borrower and its Restricted Subsidiaries in accordance with
Agreement Accounting Principles, but taking into account such Permitted
Acquisition and the funding of all Credit Extensions in connection therewith,
and such Acquisition Pro Forma shall reflect that, on a pro forma basis, the
Borrower would have been in compliance with the financial covenants set forth in
ARTICLE VI for the period of four fiscal quarters reflected in the compliance
certificate most recently delivered to the Administrative Agent pursuant to
Section 5.1(c) prior to the consummation of such Permitted Acquisition (giving
effect to such Permitted Acquisition and all Credit Extensions funded in
connection therewith as if made on the first day of such period); provided,
however, that no such compliance with Section 6.1 or Section 6.2 is required to
be demonstrated in such Acquisition Pro Forma for an Acquisition which is either
(x) solely a purchase of assets or (y) an acquisition of an entity or a going
business for which no financial statements are available; and

 

96



--------------------------------------------------------------------------------

(vii) prior to each such Permitted Acquisition, the Borrower shall deliver to
the Administrative Agent a documentation, information and certification package
in form reasonably acceptable to the Administrative Agent and demonstrating
conformity with the applicable Acquisition Pro Forma and sufficient to describe
the assets and Persons being acquired, including, without limitation:

 

  (A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;

 

  (B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and

 

  (C) such other documents or information as shall be reasonably requested by
the Administrative Agent in connection with such Permitted Acquisition;

(e) A Permitted Restructuring;

(f) Creation of, or Investment in, a Restricted Subsidiary (other than (i) a
Blocked Propel Subsidiary and (ii) a Foreign Subsidiary that is not a Loan
Party) and in respect of which the Borrower has otherwise complied with
Section 5.10 and Section 5.11; provided that in the case of any investments in
any Subsidiaries of Propel Acquisition LLC, such investment shall be permitted
only to the extent that after giving effect to such investment, no Default shall
exist and continue and that the Borrower shall be in compliance with Section 6.1
and Section 6.3 on a pro forma basis as if the Investment occurred on the first
day of the applicable period being tested pursuant to such Sections;

(g) Investments constituting Indebtedness permitted by Section 7.1(e) and
Section 7.1(o);

(h) Investments by a Loan Party in another Loan Party;

(i) Minority Investments of the Borrower or its Restricted Subsidiaries, so long
as (A) the aggregate Investment permitted under this clause (i) in any single
Person shall not exceed $20,000,000 at any time outstanding and (B) the
aggregate for all Investments permitted by this clause (i) shall not at any time
exceed the lesser of (1) $60,000,000 and (2) $150,000,000 less the aggregate
outstanding Investments made pursuant to clauses (j) and (k) of this
Section 7.4;

(j) Permitted Foreign Subsidiary Investments/Loans, provided that the aggregate
for all Investments permitted by this clause (j) shall not exceed at any time
the greater of (A) ten percent (10%) of Consolidated Tangible Net Worth and
(B) $150,000,000 less the aggregate outstanding Investments made pursuant to
clauses (i) and (k) of this Section 7.4; and

(k) Investments in Unrestricted Subsidiaries and Blocked Propel Subsidiaries not
to exceed in the aggregate at any time $150,000,000 less the aggregate
outstanding Investments made pursuant to clauses (i) and (j) of this
Section 7.4.

 

97



--------------------------------------------------------------------------------

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the Fair Market
Value of such Investment when made, purchased or acquired less any amount
realized by the Borrower or a Restricted Subsidiary in respect of such
Investment upon the sale, collection or return of capital, including by way of a
Subsidiary Redesignation after the Investment therein (in any case, not to
exceed the original amount invested).

Section 7.5. Restricted Payments.

The Borrower will not, nor will it permit any Restricted Subsidiary to, make any
Restricted Payment (other than dividends payable in its own capital stock)
except that (i) any Restricted Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Guarantor, (ii) the Borrower may, so long
as no Default or Event of Default has occurred and is continuing or would arise
after giving effect thereto, make Restricted Payments in an aggregate amount not
to exceed, during any fiscal year of the Borrower, 20% of the audited
Consolidated Net Income for the then most recently completed fiscal year of the
Borrower, (iii) [reserved], (iv) Borrower may (A) effect a conversion of
Permitted Indebtedness pursuant to its terms by making any required payments of
cash and/or Borrower’s capital stock and (B) make a payment of cash to enter
into a Permitted Indebtedness Hedge in connection with Permitted Indebtedness,
and any payments made in settlement or in performance thereof, and (v) the
Borrower may, so long as the Payment Conditions (as defined below) are
satisfied, make repurchases of its capital stock so long as the aggregate
cumulative amount expended on and after February 8, 2010 for all such
repurchases of capital stock does not exceed $50,000,000. As used herein,
“Payment Conditions” means (i) no Default or Event of Default has then occurred
and is continuing or would arise after giving effect thereto and (ii) before and
after giving effect (including pro forma effect) thereto, (A) the Borrower is in
compliance with the covenants set forth in ARTICLE VI and (B) the Aggregate
Revolving Credit Exposure shall not exceed the lesser of (x) the Aggregate
Revolving Commitment and (y) the Borrowing Base, in each case, then in effect.

Section 7.6. Sale of Assets.

The Borrower will not, nor will it permit any other Loan Party to, lease, sell
or otherwise dispose of its Property to any other Person, except:

(a) Sales of Receivables in the ordinary course of business;

(b) A disposition or transfer of assets by a Loan Party to another Loan Party or
a Person that becomes a Loan Party prior to such disposition or transfer;

(c) A disposition of obsolete Property, Property no longer used in the business
of the Borrower or the other Loan Parties or other assets in the ordinary course
of business of the Borrower or any other Loan Party, but excluding in each case
Property (other than fixtures and personal Property) subject to a Lien under a
Mortgage;

(d) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and the Loan Parties previously leased, sold or
disposed of (other than dispositions otherwise permitted by this Section 7.6) as
permitted by this Section during any fiscal year of the Borrower do not exceed
one percent (1%) of Consolidated Tangible Assets in the aggregate;

 

98



--------------------------------------------------------------------------------

(e) So long as the Borrower makes the prepayments and/or reinvestment of
proceeds required under Section 2.12(a) in respect thereof, sales or
dispositions of assets outside the ordinary course of business with an aggregate
fair market value not to exceed, during the term of this Agreement, $20,000,000;
and

(f) Any lease, transfer or other disposition of its Property that constitutes a
permitted Investment under Section 7.4.

Section 7.7. Transactions with Affiliates.

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrower and the Loan Parties) except (i) in the ordinary course
of business and pursuant to the reasonable requirements of the Borrower’s or
such Restricted Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower or such Restricted Subsidiary than the Borrower or
such Restricted Subsidiary would obtain in a comparable arm’s-length
transaction, (ii) the Permitted Restructuring and (iii) Investments permitted
under Section 7.4.

Section 7.8. Subsidiary Covenants.

The Borrower will not, and will not permit any Loan Party or any Subsidiaries of
Propel Acquisition LLC to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any Loan
Party or any Subsidiaries of Propel Acquisition LLC (i) to pay dividends or make
any other distribution on its stock, (ii) to pay or prepay any Indebtedness or
other obligation owed to the Borrower or any other Restricted Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Restricted Subsidiary, or (iv) to sell, transfer or otherwise convey any
of its property to the Borrower or any other Restricted Subsidiary, other than
(A) customary restrictions on transfers, business changes or similar matters
relating to earn out obligations in connection with Permitted Acquisitions and
(B) as provided in this Agreement, the Prudential Senior Secured Note Agreement
and the Propel Indebtedness.

Section 7.9. Sale and Leaseback Transactions.

The Borrower shall not, nor shall it permit any Restricted Subsidiary to, enter
into any Sale and Leaseback Transaction.

Section 7.10. Financial Contracts.

The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into or remain liable upon any Rate Management Transactions except for those
entered into in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes.

 

99



--------------------------------------------------------------------------------

Section 7.11. Acquisition of Receivables Portfolios.

The Borrower will not, nor will it permit any Restricted Subsidiary to, acquire
any single or related series of Receivables Portfolio with a purchase price in
excess of the lesser of (i) 50% of Consolidated Tangible Net Worth as of the
Borrower’s most recently ended fiscal quarter and based on the financial
statements of the Borrower delivered hereunder for such fiscal quarter and
(ii) $150,000,000 (it being agreed that any one or more tranches or groups of
Receivables purchased by one or more Loan Parties from the same seller or an
Affiliate of such seller within a period of seven (7) consecutive days shall be
deemed to be a single acquisition). The Borrower will not, nor will it permit
any Restricted Subsidiary to, (i) acquire any Receivable denominated in a
currency other than Dollars, (ii) acquire any Receivable with respect to which
the debtor is a resident of a jurisdiction other than the United States of
America, (iii) acquire any Person which owns any Receivable denominated in a
currency other than Dollars or any Receivable with respect to which the debtor
is a resident of a jurisdiction other than the United States of America, or
(iv) acquire any Person organized under the laws of any jurisdiction other than
the United States of America or any state thereof, if, after giving effect to
such acquisition, the aggregate outstanding book value (without duplication) of
all such Receivables (in the case of the immediately preceding clauses (i) and
(ii)), all such Receivables owned by such Person (in the case of the immediately
preceding clause (iii)) and any and all Receivables owned by such Person (in the
case of the immediately preceding clause (iv)) would exceed in the aggregate 40%
of the total book value of all Receivables of the Borrower and its Restricted
Subsidiaries at any time.

Section 7.12. Subordinated Indebtedness and Amendments to Subordinated Note
Documents.

The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.
Furthermore, the Borrower will not, and will not permit any Restricted
Subsidiary to, amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:

(a) increases the overall principal amount of any such Indebtedness or increases
the amount of any single scheduled installment of principal or interest;

(b) shortens or accelerates the date upon which any installment of principal or
interest becomes due or adds any additional mandatory redemption provisions;

(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

(d) increases the rate of interest accruing on such Indebtedness;

(e) provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Borrower or any
Loan Party;

 

100



--------------------------------------------------------------------------------

(f) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any of its Restricted Subsidiaries from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Borrower or such Restricted Subsidiary or which is
otherwise materially adverse to the Borrower, its Restricted Subsidiaries and/or
the Lenders or, in the case of any such covenant, which places material
additional restrictions on the Borrower or such Restricted Subsidiary or which
requires the Borrower or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Borrower to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

(g) amends, modifies or adds any affirmative covenant in a manner which (a) when
taken as a whole, is materially adverse to the Borrower, its Restricted
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

Section 7.13. Government Regulation.

The Borrower shall not, and shall not permit any Subsidiary to (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits any Lender from making any Credit Extension to the
Borrower or from otherwise conducting business with the Borrower, or (b) fail to
provide documentary and other evidence of any Subsidiary’s identity as may be
requested by any Lender at any time to enable such Lender to verify such
Subsidiary’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

Section 7.14. Rentals.

The Borrower shall not permit, nor shall it permit any Restricted Subsidiary to,
create, pay or incur Consolidated Rentals in excess of $15,000,000 for any
fiscal year during the term of this Agreement on a consolidated basis for the
Borrower and its Restricted Subsidiaries.

Section 7.15. Contingent Obligations.

The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Contingent Obligation (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) any guaranty of
the Secured Obligations, (iv) any liability of the Borrower or the Guarantors
under the Loan Documents or the “Transaction Documents” (as defined in the
Prudential Senior Secured Note Agreement), (v) Contingent Obligations in respect
of customary indemnification and purchase price adjustment obligations incurred
in connection with acquisitions or sales of assets, (vi) customary corporate
indemnification obligations under charter documents, indemnification agreements
with officers and directors and underwriting agreements and (vii) any liability
under any Indebtedness permitted by Section 7.1 (it being acknowledged and
agreed that none of the Borrower, the Guarantors or the Domestic Subsidiaries
shall make or shall suffer to exist any Contingent Obligation in respect of
Indebtedness of Foreign Subsidiaries), except to the extent permitted as
Investments under Section 7.4).

 

101



--------------------------------------------------------------------------------

Section 7.16. Capital Expenditures.

The Borrower will not, nor will it permit any Restricted Subsidiary to, expend,
or be committed to expend, in excess of an aggregate of $20,000,000 for Capital
Expenditures of the Borrower and its Restricted Subsidiaries during any fiscal
year of the Borrower.

Section 7.17. Most Favored Lender Status.

If at any time any of the Prudential Financing, or any agreement or document
related to the Prudential Financing or any Principal Credit Facility of the
Borrower, includes (i) any covenant, event of default or similar provision that
is not provided for in this Agreement, or (ii) any covenant, event of default or
similar provision that is more restrictive than the same or similar covenant,
event of default or similar provision provided in this Agreement (all such
provisions described in the foregoing clauses (i) or (ii) of this Section 7.17
being referred to as the “Most Favored Covenants”), then (a) such Most Favored
Covenant shall immediately and automatically be incorporated by reference in
this Agreement as if set forth fully herein, mutatis mutandis, and no such
provision may thereafter be waived, amended or modified under this Agreement
except pursuant to the provisions of Section 10.2, and (b) the Borrower shall
promptly, and in any event within five (5) Business Days after entering into any
such Most Favored Covenant, so advise the Administrative Agent (for distribution
to the Lenders) in writing. Thereafter, upon the request of the Required
Lenders, the Borrower shall enter into an amendment to this Agreement with the
Administrative Agent and the Required Lenders evidencing the incorporation of
such Most Favored Covenant, it being agreed that any failure to make such
request or to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (a) of the immediately preceding
sentence.

Section 7.18. Use of Proceeds.

The Borrower will not request any Credit Extension with the intent, or for the
purpose, of using the proceeds of such Credit Extension to purchase or otherwise
acquire delinquent property tax receivables.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a) Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within two Business Days after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, any fees in respect of
Letters of Credit or other Obligations under any of the Loan Documents within
five (5) Business Days after such interest, fee or other Obligation becomes due;
or

 

102



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Restricted Subsidiaries to the Lenders or the Agents
under or in connection with this Agreement, any Credit Extension, or any
certificate or written information delivered in connection with this Agreement
or any other Loan Document shall be false in any material respect on the date as
of which made or deemed made; or

(c) The breach by the Borrower of any of the terms or provisions of Section 5.1,
Section 5.2, Section 5.9, Section 5.10, Section 5.11, ARTICLE VI or ARTICLE VII
(other than Section 7.17); or

(d) The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this ARTICLE VIII) of any of the terms or
provisions of (i) this Agreement or (ii) any other Loan Document (beyond the
applicable grace period with respect thereto, if any), in each case which is not
remedied within thirty (30) days after the earlier to occur of (x) written
notice from the Administrative Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise becomes aware of any such breach; or

(e) Failure of the Borrower or any of its Restricted Subsidiaries to pay when
due any Material Indebtedness (subject to any applicable grace period with
respect thereto, if any, set forth in the Material Indebtedness Agreement
evidencing such Material Indebtedness) which failure has not been (i) timely
cured or (ii) waived in writing by the requisite holders of such Material
Indebtedness; or the default by the Borrower or any of its Restricted
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement or any other event shall occur or condition exist
thereunder and such default has not been (x) timely cured or (y) waived in
writing by the requisite holders of the Material Indebtedness in respect thereof
and the effect of such default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Restricted Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Restricted Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due; or

(f) The Borrower or any of its Restricted Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating

 

103



--------------------------------------------------------------------------------

to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate or partnership action to
authorize or effect any of the foregoing actions set forth in this clause (f) or
(vi) fail to contest in good faith any appointment or proceeding described in
clause (g) immediately below; or

(g) Without the application, approval or consent of the Borrower or any of its
Restricted Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Restricted
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 8.1(f)(iv) shall be instituted against the Borrower or any
of its Restricted Subsidiaries and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days; or

(h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Restricted Subsidiaries which, when taken
together with all other Property of the Borrower and its Restricted Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion; or

(i) The Borrower or any of its Restricted Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor; or

(j) Any Reportable Event shall occur in connection with any Plan, which could
reasonably be expected to result in a liability to the Borrower or any other
member of the Controlled Group exceeding $10,000,000; or

(k) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000; or

(l) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, within the
meaning of Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum; or

 

104



--------------------------------------------------------------------------------

(m) Any Change of Control shall occur or exist; or

(n) Nonpayment by the Borrower or any Restricted Subsidiary of any Rate
Management Obligation, when due or the breach by the Borrower or any Restricted
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto; or

(o) The Borrower or any of its Restricted Subsidiaries shall violate any
Environmental Law, which has resulted in liability to the Borrower or any of its
Restricted Subsidiaries in an amount equal to $10,000,000 or more, which
liability is not paid, bonded or otherwise discharged within 45 days or which is
not stayed on appeal and being appropriately contested in good faith; or

(p) This Agreement (including amendments and supplements hereto), the Guaranty
Agreement (including amendments and supplements thereto) or any Collateral
Document (including amendments and supplements thereto) shall fail to remain in
full force or effect or any action shall be taken to assert the invalidity or
unenforceability of (including any action taken on the part of the Borrower or
its Restricted Subsidiaries to assert such invalidity or unenforceability of),
or which results in the invalidity or unenforceability of, any such Loan
Document, or any Collateral Document shall, other than as permitted thereby,
fail to create or maintain for any reason a valid and perfected security
interest in any collateral purported to be covered thereby.

Section 8.2. Acceleration.

(a) If any Event of Default described in Section 8.1(f) or Section 8.1(g) occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the Issuing Bank to issue Letters of
Credit shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of either
Agent, the Issuing Bank or any Lender, and the Borrower will be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay the Administrative Agent an amount in immediately available funds, which
funds shall be held in the LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time less (y) the amount or deposit in
the LC Collateral Account at such time which is free and clear of all rights and
claims of third parties and has not been applied against the Obligations (the
“Collateral Shortfall Amount”). If any other Event of Default occurs, the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) may (a) terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the Issuing Bank to issue
Letters of Credit, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives and (b) upon notice to the Borrower and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay,

 

105



--------------------------------------------------------------------------------

and the Borrower will forthwith upon such demand and without any further notice
or act pay to the Administrative Agent the Collateral Shortfall Amount which
funds shall be deposited in the LC Collateral Account.

(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the LC Collateral Account.

(c) The Agents may at any time or from time to time after funds are deposited in
the LC Collateral Account, subject to the terms of the Intercreditor Agreement,
apply such funds to the payment of the Obligations and any other amounts as
shall from time to time have become due and payable by the Borrower to the
Lenders or the Issuing Bank under the Loan Documents.

(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the LC
Collateral Account shall be returned by the Collateral Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time, including
pursuant to the Intercreditor Agreement.

(e) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
Issuing Bank to issue Letters of Credit hereunder as a result of any Event of
Default (other than any Event of Default as described in Section 8.1(f) or
Section 8.1(g) with respect to the Borrower) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.

(f) All proceeds from each sale of, or other realization upon, all or any part
of the Collateral during the existence of an Event of Default shall be applied
pursuant to, and in accordance with, the Pledge and Security Agreement.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.1. Appointment; Nature of Relationship.

SunTrust Bank is hereby appointed by each of the Lenders as its contractual
representative as Administrative Agent and Collateral Agent hereunder and under
each other Loan Document, and each of the Lenders authorizes each of the Agents
to enter into the Intercreditor Agreement, on behalf of such Lender (each Lender
hereby agreeing to be bound by the terms of the Intercreditor Agreement, as if
it were a party thereto, with the Holders of

 

106



--------------------------------------------------------------------------------

Prudential Note Obligations to be intended third-party beneficiaries of such
agreement) and each of the Lenders irrevocably authorizes each of the Agents to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. Each Agent agrees to
act as such contractual representative upon the express conditions contained in
this ARTICLE IX. Notwithstanding the use of the defined terms “Administrative
Agent” or “Collateral Agent”, it is expressly understood and agreed that the
Agents shall not have any fiduciary responsibilities to any of the Secured
Parties by reason of this Agreement or any other Loan Document and that the
Agents are merely acting as the contractual representatives of the Lenders with
only those duties as are expressly set forth in this Agreement and the other
Loan Documents. In their capacity as the Lenders’ contractual representatives,
(i) neither Agent hereby assumes any fiduciary duties to any of the Secured
Parties, (ii) the Collateral Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code and (iii) each Agent is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders, for
itself and on behalf of its Affiliates as Holders of Obligations, hereby agrees
to assert no claim against either Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Holder of
Obligations hereby waives. Except as expressly set forth herein, neither Agent
shall have any duty to disclose, nor shall either Agent be liable for the
failure to disclose, any information relating to the Borrower or any other Loan
Party that is communicated to or obtained by the bank serving as such Agent or
any of its Affiliates in any capacity.

Section 9.2. Powers.

Each Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the such Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. Neither Agent
shall have any implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by such Agent.

Section 9.3. General Immunity.

Neither Agent nor any of their Related Parties shall be liable to the Borrower,
or any Lender or Holder of Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

Section 9.4. No Responsibility for Loans, Recitals, Etc.

Neither Agent nor any of their Related Parties shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any Borrowing;
(b) the performance or observance of

 

107



--------------------------------------------------------------------------------

any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in ARTICLE III, except receipt of items required to be delivered
solely to the Administrative Agent; (d) the existence or possible existence of
any Default or Event of Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any Collateral; or
(g) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries. Neither Agent shall have any duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to such Agent
at such time, but is voluntarily furnished by the Borrower to such Agent (either
in its capacity as an Agent or in its individual capacity).

Section 9.5. Action on Instructions of Lenders.

Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that
neither Agent shall be under any duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such) or is otherwise required by the Intercreditor
Agreement. Each Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

Section 9.6. Employment of Agents and Counsel.

Each Agent may execute any of its duties as Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Each Agent shall be
entitled to advice of counsel concerning the contractual arrangement between
such Agent and the Lenders and all matters pertaining to such Agent’s duties
hereunder and under any other Loan Document.

Section 9.7. Reliance on Documents; Counsel.

Each Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement, paper or document reasonably believed by it to be genuine
and correct and to have been signed or sent by the proper person or persons,
and, in respect to legal matters, upon the opinion of counsel reasonably
selected by such Agent, which counsel may be employees of such Agent. For
purposes of determining compliance with the conditions specified in Section 3.1
and Section 3.2, each

 

108



--------------------------------------------------------------------------------

Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

Section 9.8. Agent’s Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify each Agent ratably in proportion to
the Lenders’ Pro Rata Share (i) for any amounts not reimbursed by the Borrower
for which such Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by such Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by such Agent in connection with any dispute between such
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against such Agent in
connection with any dispute between such Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the such Agent and
(ii) any indemnification required pursuant to Section 2.20(e) and
Section 10.4(d) shall, notwithstanding the provisions of this Section, be paid
by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section shall survive payment of the
Secured Obligations and termination of this Agreement.

Section 9.9. Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received written
notice from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that either Agent receives such a notice, such Agent
shall give prompt notice thereof to the Lenders.

Section 9.10. Rights as a Lender.

In the event either Agent is a Lender, such Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its Revolving
Commitment and its Credit Extensions as any Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, at any
time when an Agent is a

 

109



--------------------------------------------------------------------------------

Lender, unless the context otherwise indicates, include such Agent in its
individual capacity. Each Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. Neither Agent, in its individual capacity, is obligated to remain
a Lender.

Section 9.11. Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent, the Arrangers or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon either Agent, the
Arrangers or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

Section 9.12. Successor Administrative Agent.

The Administrative Agent (i) may resign at any time by giving written notice
thereof to the Lenders and the Borrower and (ii), if the Total Exposure (as
defined below) of the Administrative Agent and its Affiliates (in each case in
their capacity as a Lender) is less than 7.5%, the Required Lenders may require
the Administrative Agent to resign, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign or the Required
Lenders have requested such resignation. Upon any such resignation, the Required
Lenders shall have the right to appoint, in consultation with the Borrower, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the

 

110



--------------------------------------------------------------------------------

Loan Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this ARTICLE IX shall continue in effect for the
benefit of such Administrative Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section, then the term “Base
Rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent. The term “Total Exposure” shall
mean, at any time of determination with respect to the Revolving Commitment and
Term Loans held by the Administrative Agent and its Affiliates (in their
capacity as a Lender), the quotient (expressed as a percentage) of: (x) the sum
of such Lenders’ Revolving Commitments (or if the Revolving Commitments have
been terminated or expired or the Revolving Loans have been declared to be due
and payable, such Lenders’ Revolving Credit Exposure) plus the outstanding
principal amount of Term Loans of such Lenders divided by (y) the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Revolving Loans have been declared to be due and
payable, the Revolving Credit Exposure of all Lenders) plus the outstanding
principal amount of Term Loans of such Lenders.

Section 9.13. Delegation to Affiliates.

The Borrower and the Lenders agree that each Agent may delegate any of its
duties under this Agreement to any of its Affiliates. Any such Affiliate (and
such Affiliate’s directors, officers, agents and employees) which performs
duties in connection with this Agreement shall be entitled to the same benefits
of the indemnification, waiver and other protective provisions to which such
Agent is entitled under ARTICLE IX and ARTICLE X.

Section 9.14. Co-Agents, Documentation Agent, Syndication Agent.

None of the Lenders, if any, identified in this Agreement as a “co-agent”,
“documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 9.11.

Section 9.15. Collateral Documents.

(a) Each Lender and the Administrative Agent authorizes the Collateral Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Parties (other than the Collateral Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Collateral Agent for the benefit of the Secured Parties upon the terms of
the Collateral Documents and the Intercreditor Agreement.

 

111



--------------------------------------------------------------------------------

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Collateral Agent is hereby
authorized (subject to the terms of the Intercreditor Agreement) to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Collateral Agent on behalf of the Secured Parties.

(c) Subject to the terms of the Intercreditor Agreement, the Lenders and the
Administrative Agent hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Revolving Commitments and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Collateral Agent at any time, the Lenders
and the Administrative Agent will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Borrower to the Collateral
Agent, the Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders and the Administrative Agent to), subject to the terms of the
Intercreditor Agreement, execute such documents as may be necessary to evidence
the release of the Liens granted to the Collateral Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Restricted Subsidiary in respect of) all interests retained by the
Borrower or any Restricted Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.

(e) Each Lender hereby directs, in accordance with the terms of this Agreement,
the Agents: (i) to release any Guarantor from its obligations under the Guaranty
Agreement and any Collateral Document (including the release of any Lien granted
by such Guarantor under any such Collateral Document) in connection with (x) the
designation of such Guarantor as an Unrestricted Subsidiary pursuant to the
definition of “Unrestricted Subsidiary” or (y) the execution by any Subsidiary
of Propel Acquisition LLC of an agreement evidencing Propel Indebtedness the
terms of which prohibit such Subsidiary from providing a guaranty of the
Obligations or the granting of security in respect thereto and (ii) to execute
and deliver or file or authorize the filing of such documents, statements and
instruments and do such other things as are necessary to release such Guarantor
from such obligations (and to release such Liens) pursuant to this clause
(e) promptly upon the effectiveness of any such release. Upon request by any
Agent at any time, the Lenders shall confirm in writing each Agent’s authority
to release the applicable Guarantor pursuant to this clause (e).

 

112



--------------------------------------------------------------------------------

(f) No agreement shall amend, modify or otherwise affect the rights or duties of
the Collateral Agent without the prior written consent of the Collateral Agent.

Section 9.16. Reports.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of either Agent; (b) neither Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report nor (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agents undertake
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Agents and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

Section 9.17. Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

Section 9.18. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any

 

113



--------------------------------------------------------------------------------

Loan or any Revolving Credit Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:    3111 Camino Del Rio North    Suite 1300    San Diego,
California 92123    Attention: Chief Financial Officer    Telecopy Number:
858-309-6998

 

114



--------------------------------------------------------------------------------

To the Administrative Agent:    SunTrust Bank    3333 Peachtree Road    7th
Floor    Atlanta, Georgia 30326    Attention: Mr. Peter Wesemeier    Telecopy
Number: (404) 439-7390 With a copy to:    SunTrust Bank    Agency Services   
303 Peachtree Street, N. E./ 25th Floor    Atlanta, Georgia 30308    Attention:
Mr. Doug Weltz    Telecopy Number: (404) 221-2001    and    Alston & Bird LLP   
1201 West Peachtree Street    Atlanta, Georgia 30309    Attention: Rick D.
Blumen, Esq.    Telecopy: (404) 253-8366 To the Issuing Bank:    SunTrust Bank
   25 Park Place, N. E./Mail Code 3706    Atlanta, Georgia 30303    Attention:
Letter of Credit Department    Telecopy Number: (404) 588-8129 To the Swingline
Lender:    SunTrust Bank    Agency Services    303 Peachtree Street, N.E./25th
Floor    Atlanta, Georgia 30308    Attention: Mr. Doug Weltz    Telecopy Number:
(404) 221-2001 To any other Lender:    the address set forth in the
Administrative Questionnaire or the Assignment and Acceptance Agreement executed
by such Lender

 

115



--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(b) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone, facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

(c) Notices and other communications to the Lenders, the Swingline Lender and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or the Issuing Bank
pursuant to ARTICLE II unless such Lender, the Swingline Lender, the Issuing
Bank, as applicable, and Administrative Agent have agreed to receive notices
under such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

116



--------------------------------------------------------------------------------

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

(b) Except as provided in Section 2.24 with respect to any Incremental Facility
Amendment or Section 2.25 with respect to any Extension, no amendment or waiver
of any provision of this Agreement or the other Loan Documents, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Required Lenders
or the Borrower and the Administrative Agent with the consent of the Required
Lenders and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
supplemental agreement shall, without the consent of the Supermajority Lenders,
amend or otherwise modify the definition of Estimated Remaining Collections or
the methods and assumptions used in calculating Estimated Remaining Collections;
provided, further that no amendment or waiver shall: (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the date fixed for any
scheduled payment of any principal (excluding any mandatory prepayment) of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.21(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release the
Borrower or, except as otherwise expressly permitted hereunder, any Guarantor,
or limit the liability of the Borrower under the Loan Documents or any such
Guarantor under any

 

117



--------------------------------------------------------------------------------

guaranty agreement, without the written consent of each Lender (it being
understood that the creation of a class of unrestricted or similarly designated
Subsidiaries approved by the Required Lenders which class would not be required
to guaranty the Obligations shall not be considered a release of any Guarantor);
(vii) release all or substantially all of the Collateral securing any of the
Obligations or agree to subordinate any Lien in such Collateral to any other
creditor of the Borrower or any Subsidiary, without the written consent of each
Lender; (viii) subordinate the Loans to any other Indebtedness without the
consent of all Lenders; (ix) increase the aggregate of all Commitments (other
than pursuant to Section 2.24(a)) without the consent of all of the Lenders; or
(x) change Section 7.2 of the Security Agreement (or the defined terms therein)
in a manner that would alter the sharing of payments required thereby without
the written consent of each Lender (or Affiliate of such Lender) directly and
adversely affected thereby; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, (x) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (I) the Commitment of
such Defaulting Lender may not be increased or extended without the consent of
such Defaulting Lender and (II) subject in all respects to Section 2.23, no
amendment or waiver shall reduce the principal amount of any Loan or reduce the
rate of interest on any Loan, in each case, owing to a Defaulting Lender,
without the consent of such Defaulting Lender and (y) this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of (a), Section 2.20, Section 2.20(a) and Section 10.3), such Lender shall have
no other commitment or other obligation hereunder and shall have been paid in
full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
is waived in writing in accordance with the terms of this Section
notwithstanding (i) any attempted cure or other action taken by the Borrower or
any other Person subsequent to the occurrence of such Event of Default or
(ii) any action taken or omitted to be taken by the Administrative Agent or any
Lender prior to or subsequent to the occurrence of such Event of Default (other
than the granting of a waiver in writing in accordance with the terms of this
Section).

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall reimburse the Agents and the Arrangers for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees and time charges of attorneys for each Agent,
which attorneys may be employees of such Agent and expenses of and fees for
other advisors and professionals engaged by such Agent or the Arrangers) paid or
incurred by any Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agents, the Arrangers, the Issuing Bank and the
Lenders for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges

 

118



--------------------------------------------------------------------------------

and expenses of attorneys and paralegals for the Agents, the Arrangers, the
Issuing Bank and the Lenders, which attorneys and paralegals may be employees of
the Agents, the Arrangers, the Issuing Bank or the Lenders) paid or incurred by
the Agents, the Arrangers, the Issuing Bank or any Lender in connection with
(i) the collection and enforcement of the Loan Documents and (ii) any workout,
restructuring or negotiations in respect of any of the Obligations. Expenses
being reimbursed by the Borrower under this Section include, without limitation,
the cost and expense of obtaining the field examination contemplated by
Section 5.7 and the preparation of Reports described in the following sentence
based on the fees charged by a third party retained by either Agent or the
internally allocated fees for each Person employed by such Agent with respect to
each field examination. The Borrower acknowledges that from time to time either
Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Agents from information furnished to them by or on behalf of the Borrower,
after either such Agent has exercised its rights of inspection pursuant to this
Agreement.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

119



--------------------------------------------------------------------------------

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank,
the Swingline Lender and each of the Lenders harmless from and against, any and
all present and future stamp, documentary, and other similar taxes with respect
to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Administrative Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) of this Section 10.3, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

120



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (in each
case with respect to either Facility) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to either Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$3,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such lower amount unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and

 

121



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Bank and Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.20
if such assignee is a Foreign Lender.

(v) No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Revolver Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

122



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.18 and Section 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent five (5) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute an “Indemnitee”
for purposes of Section 10.3.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain

 

123



--------------------------------------------------------------------------------

unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 2.20(e)
with respect to any payments made by such Lender to its Participant(s).

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.18 and Section 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(g)(it being understood that the documentation required under
Section 2.20(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.25 and Section 2.27 as
if it were an assignee under clause (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 2.18 and Section 2.20,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.27 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

124



--------------------------------------------------------------------------------

Section 10.5. Performance of Obligations.

The Borrower agrees that the Collateral Agent may, but shall have no obligation
to (i) at any time, pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against any Collateral and
(ii) after the occurrence and during the continuance of a Default make any other
payment or perform any act required of the Borrower under any Loan Document or
take any other action which the Collateral Agent in its discretion deems
necessary or desirable to protect or preserve the Collateral, including, without
limitation, any action to (x) effect any repairs or obtain any insurance called
for by the terms of any of the Loan Documents and to pay all or any part of the
premiums therefor and the costs thereof and (y) pay any rents payable by the
Borrower which are more than 30 days past due, or as to which the landlord has
given notice of termination, under any lease. The Collateral Agent shall use its
best efforts to give the Borrower notice of any action taken under this Section
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the Borrower’s obligations in respect
thereof. The Borrower agrees to pay the Collateral Agent, upon demand, the
principal amount of all funds advanced by the Collateral Agent under this
Section, together with interest thereon at the rate from time to time applicable
to Base Rate Loans from the date of such advance until the outstanding principal
balance thereof is paid in full. If the Borrower fails to make payment in
respect of any such advance under this Section within one (1) Business Day after
the date the Borrower receives written demand therefor from the Collateral
Agent, the Collateral Agent shall promptly notify each Lender and each Lender
agrees that it shall thereupon make available to the Collateral Agent, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of such advance. If such funds are not made available to the
Collateral Agent by such Lender within one (1) Business Day after the Collateral
Agent’s demand therefor, the Collateral Agent will be entitled to recover any
such amount from such Lender together with interest thereon at the Federal Funds
Rate for each day during the period commencing on the date of such demand and
ending on the date such amount is received. The failure of any Lender to make
available to the Administrative Agent its Pro Rata Share of any such
unreimbursed advance under this Section shall neither relieve any other Lender
of its obligation hereunder to make available to the Collateral Agent such other
Lender’s Pro Rata Share of such advance on the date such payment is to be made
nor increase the obligation of any other Lender to make such payment to the
Collateral Agent. All outstanding principal of, and interest on, advances made
under this Section shall constitute Obligations secured by the Collateral until
paid in full by the Borrower

Section 10.6. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

 

125



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York court or, to the extent permitted by applicable law, such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.4(a) and brought in any
court referred to in paragraph (b) of this Section 10.4(a). Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

Section 10.7. WAIVER OF JURY TRIAL.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

126



--------------------------------------------------------------------------------

Section 10.8. Right of Setoff.

If an Event of Default shall have occurred and be continuing, or if any Loan
Party shall have become insolvent, however evidenced, each Lender (including the
Swingline Lender), the Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the Issuing Bank or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the obligations of the Loan
Parties now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Loan Parties may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff hereunder or under any other Loan
Document, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 10.9. Counterparts; Integration.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or by email, in
pdf format), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by telecopy or by email, in pdf
format, shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document.

Section 10.10. Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein, in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the

 

127



--------------------------------------------------------------------------------

making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.18(a), Section 2.19,
Section 2.20 and Section 10.3 and ARTICLE IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the Loan
Documents in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

Section 10.11. Severability.

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.12. Confidentiality.

The Administrative Agent and each Lender agrees to hold any Confidential
Information (as hereinafter defined) which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Agents and any other Lender and their respective
Affiliates in connection with the transactions contemplated by this Agreement
(provided that such parties are informed of the confidential nature of the
Confidential Information and are instructed to keep such Confidential
Information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee (as defined below) in
connection with the transactions contemplated by this Agreement (provided that
such parties are informed of the confidential nature of the Confidential
Information and are instructed to keep such Confidential Information
confidential), (iii) to regulatory agencies or authorities purporting to have
jurisdiction over the Loan Parties (including bank examiners and any
self-regulatory authority such as the National Association of Insurance
Commissioners) upon request or as required by law, (iv) subject to the proviso
below, to any Person as requested pursuant to or as required by law, regulation,
or legal process, (v) to its direct or indirect contractual counterparties and
prospective counterparties in swap agreements related to the Credit Extensions
or to legal counsel, accountants and other professional advisors to such
counterparties when provided for such purposes, (vi) permitted by the last
sentence of this Section, (vii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Credit Extensions
hereunder, (viii) the CUSIP Service Bureau or any similar organization and
(ix) in connection with enforcement of the rights and remedies of the

 

128



--------------------------------------------------------------------------------

Agents or any Lender under the Loan Documents to the extent such disclosure is
necessary or appropriate to pursue such enforcement in a commercially reasonable
manner; provided that, in the case of subsection (iv) to the extent permitted by
applicable law, the Administrative Agent or relevant Lender to whom the
disclosure request or requirement is made, agrees to use its commercially
reasonable efforts to promptly notify the Borrower of such request or
requirement so that the Borrower may (a) seek an appropriate protective order or
other appropriate order at the Borrower’s sole cost and expense and/or (b) waive
compliance with this proviso (it being understood and agreed that if the
Borrower does not have the right to obtain such an order or if the Borrower does
not commence procedures to obtain such a protective order within 5 Business Days
of receipt of such notice, the Administrative Agent and Lenders’ compliance with
this proviso shall be deemed to have been waived with respect to such
disclosure). Without limiting Section 10.9, the Borrower agrees that the terms
of this Section shall set forth the entire agreement between the Borrower and
each Lender (including the Agents) with respect to any Confidential Information
previously or hereafter received by such Lender in connection with this
Agreement, and this Section shall supersede any and all prior confidentiality
agreements entered into by such Lender with respect to such Confidential
Information. As used in this Section, “Confidential Information” means any
information or material regarding the business operations, procedures, methods
and plans of the Borrower and its Subsidiaries, any financial data, proposed
transaction or financing structures, information relating to the Receivables or
the Receivables Portfolios, and all reports (other than copies of reports filed
with the Securities and Exchange Commission) and other information provided
pursuant to Section 5.1, together with all notes, analyses, compilations,
studies and other documents to the extent they contain or otherwise reflect such
information; provided that “Confidential Information” shall not include any such
information which (i) is generally available to the public at the time it is
provided by, or on behalf of, the Borrower or any Subsidiary, (ii) was known to
the intended recipient prior to such information being disclosed to either Agent
or any Lender and/or (iii) is independently developed by or for the Agents or
any Lender. The Borrower authorizes each Lender to disclose to any Participant
or Eligible Assignee or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by this Section.

Section 10.13. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.

 

129



--------------------------------------------------------------------------------

Section 10.14. Waiver of Effect of Corporate Seal.

The Borrower represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any Requirement of Law, agrees that this Agreement is
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

Section 10.15. Patriot Act.

The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 10.16. Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

Section 10.17. No Advisory or Fiduciary Relationship.

In connection with all aspects of the transactions contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Lender or Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan

 

130



--------------------------------------------------------------------------------

Documents; and (iii) the Administrative Agent, each Lender and each Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender or Arrangers has any obligation
to disclose any of such interests to the Borrower or any of its Affiliates. To
the fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent or any Lender or either
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

(remainder of page left intentionally blank)

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

  Name:   J. Brandon Black   Title:   President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK as Administrative Agent, Collateral Agent, as Issuing Bank, as
Swingline Lender and as a Lender By:  

/s/ Peter Wesemeier

  Name:   Peter Wesemeier   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Angel Sutoyo

  Name:   Angel Sutoyo   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Gregory Vollmer

  Name:   Gregory Vollmer   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

ING Capital, LLC, as a Lender By:  

/s/ Mary Forstner

  Name:   Mary Forstner   Title:   Director

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch, as a Lender By:  

/s/ Roey Eyal

  Name:   Roey Eyal   Title:   Director By:  

/s/ Ryan M. Stark

  Name:   Ryan M. Stark   Title:   Director

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as a Lender By:  

/s/ Michael Powell

  Name:   Michael Powell   Title:   Senior Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:  

/s/ Rita Raychaudhuri

  Name:   Rita Raychaudhuri   Title:   Senior Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK LEUMI USA, as a Lender By:  

/s/ Alex Menache

  Name:   Alex Menache   Title:   Commercial Loan Officer

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Israel Discount Bank of New York, as a Lender By:  

/s/ Kenneth Lipke

  Name:   Kenneth Lipke   Title:   Vice President By:  

/s/ Daniel Aviv

  Name:   Daniel Aviv   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

FIRST BANK, as a Lender By:  

/s/ Susan J. Pepping

  Name:   Susan J. Pepping   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Amalgamated Bank, as a Lender By:  

/s/ Jackson Eng

  Name:   Jackson Eng   Title:   First Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender By:  

/s/ Edmund Ozorio

  Name:   Edmund Ozorio   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Cathay Bank, as a Lender By:  

/s/ Shahid Kathrada

  Name:   Shahid Kathrada   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Chang Hwa Commercial Bank, Ltd., New York Branch, as a Lender By:  

/s/ Eric Y.S. Tsai

  Name:   Eric Y.S. Tsai   Title:   V.P. & General Manager

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Manufacturers Bank, as a Lender By:  

/s/ Sandy Lee

  Name:   Sandy Lee   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Alicia Borys

  Name:   Alicia Borys   Title:   Vice President

 

[Signature Page to Amended And Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule I-A

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

  Cash Flow
Leverage Ratio   Applicable
Margin for
Eurodollar
Loans   Applicable
Margin for
Base Rate
Loans   Applicable
Percentage for
Commitment
Fee I   Less than
1.00:1.00   2.50% per
annum   1.50% per
annum   0.30% per
annum II   Less than
1.50:1.00 but
greater than or
equal to
1.00:1.00   2.75% per
annum   1.75% per
annum   0.35% per
annum III   Greater than
or equal to
1.50:1.00   3.00% per
annum   2.00% per
annum   0.40% per
annum

 

[SCHEDULE I-A]



--------------------------------------------------------------------------------

Schedule I-B

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

(Term Loan A-1)

 

Pricing

Level

  Cash Flow
Leverage Ratio   Applicable
Margin for
Eurodollar
Loans   Applicable
Margin for
Base Rate
Loans I   Less than
1.00:1.00   2.00% per
annum   1.00% per
annum II   Less than
1.50:1.00 but
greater than or
equal to
1.00:1.00   2.25% per
annum   1.25% per
annum III   Greater than
or equal to
1.50:1.00   2.50% per
annum   1.50% per
annum

 

[SCHEDULE I-B]



--------------------------------------------------------------------------------

Schedule II-A

REVOLVING COMMITMENT AND TERM LOAN A COMMITMENT

AMOUNTS

 

Lender

   Revolving Commitment
Amount      Term Loan A
Commitment Amount  

SunTrust Bank

   $ 72,847,619.05       $ 16,552,380.95   

Bank of America, N.A.

     72,371,428.57         17,028,571.43   

Fifth Third Bank

     40,476,190.48         9,523,809.52   

ING Capital LLC

     40,476,190.48         9,523,809.52   

Morgan Stanley Bank, N.A.

     40,000,000.00         10,000,000.00   

California Bank &Trust

     32,380,952.38         7,619,047.62   

Citibank, N.A.

     28,333,333.33         6,666,666.67   

Bank Leumi USA

     19,185,714.29         4,514,285.71   

Israel Discount Bank of New York

     16,190,476.19         3,809,523.81   

First Bank

     14,166,666.67         3,333,333.33   

Amalgamated Bank

     12,142,857.14         2,857,142.86   

Union Bank

     12,142,857.14         2,857,142.86   

Cathay Bank, California Banking Corporation

     8,095,238.10         1,904,761.90   

Chang Hwa Commercial Bank, Ltd., New York Branch

     8,095,238.10         1,904,761.90   

Manufacturers Bank

     8,095,238.10         1,904,761.90   

Total

   $ 425,000,000.00       $ 100,000,000      

 

 

    

 

 

 

 

[SCHEDULE II-A]



--------------------------------------------------------------------------------

Schedule II-B

TERM LOAN A-1 COMMITMENT AMOUNTS

 

Lender

   Term Loan A-1
Commitment Amount  

Deutsche Bank AG, New York Branch

   $ 50,000,000.00   

Total

   $ 50,000,000.00   

 

[SCHEDULE II-B]



--------------------------------------------------------------------------------

SCHEDULE 2.22

EXISTING LETTERS OF CREDIT

N/A

 

[SCHEDULE 2.22]



--------------------------------------------------------------------------------

SCHEDULE 4.8

TAXES

Tax return for period of January 1, 2009 through December 31, 2010 for Encore
Capital Group, Inc. and its subsidiaries is currently being audited by
Massachusetts Department of Revenue. The tentative result of this audit is an
expected refund of $2,434.

 

[SCHEDULE 4.8]



--------------------------------------------------------------------------------

SCHEDULE 4.14

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of

Organization

  

Percentage Ownership

Ascension Capital Group, Inc. (immaterial subsidiary)    Delaware    100% owned
by Midland Credit Management Midland Credit Management, Inc.    Kansas    100%
owned by the Borrower Midland Funding NCC-2 Corporation    Delaware    100%
owned by Midland Funding NCC-2 Corporation Midland Portfolio Services, Inc.   
Delaware    100% owned by Midland Credit Management, Inc. MRC Receivables
Corporation    Delaware    100% owned by Midland Portfolio Services, Inc.
Midland International LLC    Delaware    100% owned by Midland Credit
Management, Inc. Propel Acquisition LLC    Delaware    100% owned by the
Borrower Midland India LLC    Minnesota    100% owned by Midland International
LLC Midland Funding LLC    Delaware    100% owned by Midland Portfolio Services,
Inc. Midland Credit Management India Private Limited    New Dehli, India   
99.999% owned by Midland India LLC       .001% owned by Midland International
LLC MCM Midland Management Costa Rica, SRL (immaterial subsidiary)    Costa Rica
   100% owned by Midland Credit Management, Inc. Midland Credit Management
(Mauritius) Ltd. (immaterial subsidiary)    Mauritius    100% owned by Encore
Capital Group, Inc. BNC Retax, LLC    Texas    100% owned by Propel Acquisition
LLC Propel Financial Services, LLC    Texas    100% owned by Propel Acquisition
LLC Propel Funding, LLC    Delaware    100% owned by Propel Acquisition LLC
Propel Funding Ohio, LLC    Delaware    100% owned by Propel Funding, LLC
RioProp Holdings, LLC    Texas    50% owned by Propel Acquisition LLC       50%
owned by Propel Financial Services, LLC RioProp Ventures, LLC    Texas    100%
owned by Propel Acquisition LLC

 

[SCHEDULE 4.14]



--------------------------------------------------------------------------------

SCHEDULE 4.20

MATERIAL AGREEMENTS

Amended and Restated Senior Secured Note Purchase Agreement, dated as of
February 10, 2011, by and among Encore Capital Group, Inc. and the purchasers
named therein.

Credit Facility Loan Agreement, dated as of May 8, 2012, by and among Texas
Capital Bank, National Association, as Administrative Agent, certain banks party
thereto and Propel Financial Services, LLC.

 

[SCHEDULE 4.20]



--------------------------------------------------------------------------------

SCHEDULE 5.12

POST-CLOSING OBLIGATIONS

 

1. As soon as available, but in any event no later than 30 days following the
Closing Date, deliver to the Administrative Agent a landlord agreement among the
Borrower, as tenant, The Irvine Company, as landlord and the Administrative
Agent with respect to the leased property located at 3111 Camino Del Rio North,
Suite 1300, San Diego, California, such landlord agreement to be in form and
substance reasonably satisfactory to the Administrative Agent.

 

2. As soon as available, but in any event no later than 30 days following the
Closing Date, deliver to the Administrative Agent stock certificates of MCM
India Private Limited and MCM Midland Management Costa Rica, S.r.l, in each case
in the Applicable Pledge Percentage, and related stock transfer powers duly
executed in blank.

 

[SCHEDULE 5.12]



--------------------------------------------------------------------------------

SCHEDULE 7.1(a)

EQUIPMENT FINANCING TRANSACTIONS

 

Lessor

  

Items on Lease

   Purchase Price ($)  

Cisco

  

3845 switch bundle, Catalyst 4500 switches, power supplies, etc (India main
switch)

     130,025.00      

SmartNET support for above

     116,381.00   

Cisco

  

Catalyst 4510 E series chassis, 8 48 port switches, power supplies, etc (In
India)

     68,435.00      

SmartNET support for above

     31,219.00   

Cisco

  

Cisco Phoenix switch, ASA IPS, maintenance

     314,106.00      

ACG ASA IPS, MPLS router/DS3 and virtual switch for BKTrakker 2

     68,762.00   

Cisco

  

New videoconferencing system

     211,993.00      

SAN_VCC40101310 - C40 integrator and 1080p camera added

     26,197.00   

 

[SCHEDULE 5.12]



--------------------------------------------------------------------------------

Cisco

  

Catalyst 4500E switch

     96,963.00      

Catalyst 6500 switch

     52,200.00      

Catalyst 6500 48 port

     17,400.00      

Steelhead 5050 and 1050 upgrade

     64,181.00      

LMS 4.0 upgrade and support

     8,876.00      

RSA upgrade - 25 tokens

     8,700.00      

Steelhead 5050

     71,311.00      

Tandberg Video Conference Bridge & 25 licenses

     41,527.00      

Riverbed RSP Kit & Support

     1,314.00   

Cisco

  

4 new videoconferencing systems

     58,091.00      

4500 switch & support for new building

     188,391.00   

Cisco

  

Feb 2012-12/31/2014 Cisco Smartnet maintenance (not capital)

     165,939.42   

Cisco

  

3 videoconferencing systems

     30,185.00      

Catalyst 4500E & Support

     87,688.00      

UPS

     5,135.00      

A10 AX2500 & AX 1030

     48,730.00      

License fee

     269.00   

Cisco

  

Telepresence conductor & software

     75,866.00   

Cisco

  

Steelhead software upgrade

     9,744.00      

ASA 5525 with IPS

     31,606.00   

 

Schedule 4.14



--------------------------------------------------------------------------------

CSI

  

iSeries upgrade, p6-570 8/8 way server, Dual drive LTO-4 tape library & fiber
switch, additional storage to 3.7TB.

     644,464.21   

Dell

  

4 PowerEdge R710 servers

     49,568.44   

IBM

  

iLog & Websphere software

     192,988.25      

iSeries maintenance

     143,842.29   

IBM

  

New Avaya phone system for ACG

     175,407.51      

Freight

     2,308.34   

IBM

  

Cognos Server & SAS Server

     52,573.28      

Training Credits

     9,775.00      

50 Desktops & 40 monitors for Texas

     41,100.50   

IBM

  

Various MS licenses

     273,545.84   

IBM

  

SSD drive array

     34,822.80      

750 Server Hardware

     365,108.25      

Software & software maintenance

     92,169.00      

Storage & peripherals

     13,758.95      

IBM discount

     –25,000.00      

Maintenance not on PACER.

     3,487.00   

 

Schedule 4.14



--------------------------------------------------------------------------------

IBM

  

Sharepoint DB server - R810 Server Chassis, 128GB RAM, 2 Xeon E7540 CPUs

     15,673.19      

20 Intel 10GbE Single Port NIC, PCIe-8

     11,845.80      

RSA Policy change - 15 Dell M6500 laptop, 17”, 4GB RAM

     35,257.50      

RSA Policy change - 30 Dell Latitude E4310 3GB Laptops

     43,062.50      

4 Dell R810 servers, 64GB, 2 X7560 CPUs

     57,228.00      

2 10gbe network adapters

     699.30      

30 Dell PCs for ACG

     28,569.00      

25 780 Optiplex & monitors

     24,169.00      

10 19” Monitors

     1,983.70   

IBM

  

Weblog licenses

     137,700.17   

IBM

  

Rational Team Concept & Consulting - Oxford (includes year 2 & 3 Support)

     191,285.64   

IBM

  

5 Optiplex 780 & Monitors

     4,833.80      

15 Dell Monitors

     3,411.15      

20 Dell PCs & Monitors

     19,335.20   

 

Schedule 4.14



--------------------------------------------------------------------------------

IBM

  

Upgrade P6 to match P7 DASD

     78,338.25   

IBM

  

One year maintenance for iSeries

     167,081.29   

IBM

  

Year 2 of 3 year MS license agreement

     297,396.38   

IBM

  

iSeries disks & drives

     79,555.50   

IBM

  

21 PCs, 32 monitors,

     27,238.86      

20 PCs, 60 monitors, 35 laptops

     103,137.65      

20 PCs, 30 monitors

     25,845.10   

IBM

  

35 Optiplex PCs, 12 Laptops

     56,746.85   

IBM

  

True-up for MS licence fees, 12 months

     198,780.48   

IBM

  

Catalyst 4500 E & Support

     112,313.00      

Riverbed Steelhead 2050 & Support

     33,251.00      

Liebert UPS for Costa Rica

     10,246.00      

Tandberg videoconferencing equipment

     30,186.00   

IBM

  

San Diego wireless Cisco infrastructure

     56,617.00   

IBM

  

One year Avaya maintenance support

     197,738.00   

IBM

  

Miscellaneous Comms, speakers

     8,931.05      

Projector, screens, mounts

     1574.59      

9 Polycom IP6000, 2 P7000, 2 phones

     8,005.00      

5 55” TVs, 2 65” TVs

     27,686.00   

 

Schedule 4.14



--------------------------------------------------------------------------------

IBM

  

200 Refurbished Phones

     52,000.00   

IBM

  

IBM Passport software renewal

     234,199.53   

IBM

  

IBM Infosphere software, Netezza app

     440,586.36   

IBM

  

2x 24x450GB Sas Drives & support

     56,695.43   

IBM

  

2x 24x450GB Sas Drives & support

     56,687.60   

IBM

  

Poweredge memory from En Point

     18,540.00   

IBM

  

25 E6320laptops, 50 mointors, 25 desktops

     77,163.75   

IBM

  

25 E6320 laptops, 15 790 desktops

     62,886.25   

IBM

  

IBM maintenance

     222,901.30   

IBM

  

VMWare software - VDI add on 250 users

     70,294.00   

IBM

  

VMWare software & maintenance

     63,321.98   

 

Schedule 4.14



--------------------------------------------------------------------------------

US Bank

  

2 DS14Mk4 shelves, racks & cables

     41,680.93      

2 Dell Express x3650 M2 Xeon Quad core servers

     24,848.00      

120 Dell Opti 760 E8400 PCs - Phoenix

     87,202.80   

US Bank

  

400 Right to use licenses, 450 voicemail licenses, 200 ACD licenses, 10 soft
phones

     158,924.36   

US Bank

  

1,942 CMEE R5 Avaya license upgrades

     80,529.41      

iSeries disk upgrade - One 9117 Model MMA with 51 141.1GB disk drives

     57,763.00   

US Bank

  

Servers for new dialer - Application Host - x3650 M2 Xeon 4C E5520;

Servers for new dialer - Report Archive Server - x3650 M2, Xeon 4c E5520;

Servers for new dialer - Application Host - Voice Archive Server - x3650 Quad
Core, 4GB memory, 6TB drives

     23,231.93   

US Bank

  

Progress Payment 1 - 50% of $330,731, 150 seat dialer system, Addendum A,
9/18/2009, includes $82,500 of maintenance, excludes travel estimate

     403,331.00   

US Bank

  

Progress Payment 2 - 50% of $444,209, 250 seat dialer system, Addendum B,
12/21/2009, includes $100,000 of maintenance, excludes travel estimate

     509,055.00   

 

Schedule 4.14



--------------------------------------------------------------------------------

US Bank

  

6 additional servers for Noble dialer. 2.9Ghz x3650 M2, Xeon 4C X5570 with 28GB
ram and 3 75GB HDD

     42,870.36      

30 Dell Optiplex 780 Core 2 E8400 & monitor for ACG

     25,010.10   

US Bank

  

2 Mimosa servers X3650 M2 XEON 4C X5570

     28,890.00      

40 Dell desktops for ACG - Optiplex 780 Core 2 Duo E8400

     33,143.10      

15 Dell desktops for ACG - Optiplex 780 Core 2 Duo E8400

     10,333.65      

6 Dell Latitude E6500

     9,719.88      

2 Dell Latitude E4200 laptops for execs

     4,336.48      

101 CC R5 Elite licenses, 150 comms manager, other licenses

     86,854.47      

136 Avaya 4621 telephones, 36 9640 IP phones (for Phoenix)

     47,224.00      

101 Avaya phone licenses, 101 voicemail licenses, 50 ACD licenses

     43,662.16   

US Bank

  

Fibre drive shelfs - 14x1TB, 14 x 300GB, and SupportEdge (In Phoenix)

     43,480.60   

 

Schedule 4.14



--------------------------------------------------------------------------------

US Bank

  

Lost Data destruction/encryption software

     50,000.00   

US Bank

  

400 seat addition to dialer - initial 50% prepayment to Noble

     1,785,008.00   

US Bank

  

FAS 314A NetApp clusters for San Diego & Phoenix

     417,547.43      

FAS 2040A NetApp cluster 12x300GB ACG

     70,221.90      

Freight - not on PACER

     4,200.29   

US Bank

  

Fiber channel back up and tape library

     73,678.16      

VMWare and tapes for above

     31,985.25      

Freight - not on PACER

     358.12   

US Bank

  

SAN_HELPDESK071210 - 20 Latitude E4310laptops

     30,905.60      

SAN_2LAPTOP072710

     2,905.52      

Shipping

     58.00      

Environmental fee

     192.00   

US Bank

  

80 Nobel seat licenses, install

     169,542.00   

US Bank

  

Noble redundant telephony server

     257,900.00   

 

Schedule 4.14



--------------------------------------------------------------------------------

US Bank

  

Websense V5000 Appliance, software

     126,800.00   

US Bank

  

First installment 4/28/11

     551,770.00      

Second half 6/28/11

     497,234.00   

US Bank

  

Noble G deposit 6/17/11

     104,915.00      

Noble G Final 9/14/11

     104,915.00   

US Bank

  

Nobel H deposit 6/28/11

     69,387.00      

Nobel H part 2 11/30/11

     69,388.00   

US Bank

  

4 8 port T1 spans

     104,000.00   

US Bank

  

Furniture

     54,536.45   

US Bank

  

2 8 Span T1 Nobel Hardware

     57,400.00   

US Bank

  

MV furniture

     109,150.22   

US Bank

  

Numerous Avaya licenses for Costa Rica & India

     171,992.90   

US Bank

  

Nobel 2nd host & 2 DDPs - headcount growth - 50% down - Addendum P

     345,868.90      

2nd Payment

     345,868.90   

US Bank

  

NetAPP & UCS Blade Servers

     268,041.28   

 

Schedule 4.14



--------------------------------------------------------------------------------

US Bank

  

Additional phone licenses in PHX

     100,355.00      

Assorted furniture (excluding 7 tables)

     616,254.51      

Delivery & Install

     69,720.00   

 

Schedule 4.14



--------------------------------------------------------------------------------

SCHEDULE 7.1(b)

OUTSTANDING INDEBTEDNESS

 

1. Amended and Restated Senior Secured Note Purchase Agreement, dated as of
February 10, 2011, by and between Encore Capital Group, Inc. and the purchasers
named therein.

 

2. Deferred court costs advanced to contracted collections attorneys for certain
out-of-pocket court costs and incurred in the ordinary course of business, and
described more fully in Note 10 to the Condensed Consolidated Financial
Statements included in Borrower’s Form 10-Q filed August 2, 2012.

 

3. Obligations to participate in the Midland Credit Management, Inc. (“MCM”)
Executive Nonqualified Excess Plan (deferred compensation plan).

 

4. Obligations to participate in the MCM self-insured health insurance plans
through Cigna and life insurance through Lincoln Financial.

 

5. The intercompany notes listed in Schedule 7.4(a) below.

 

6. The leases for real property listed below:

3111 Camino Del Rio North, Ste. 1300

San Diego, CA 92108

Landlord: The Irvine Company

8875 Aero Drive, San Diego, CA 92123

Landlord: Aerovault Venture, L.P. c/o Property Management Ass.

4302 East Broadway, Phoenix, AZ 85040

Landlord: Pranjiwan R. Lodhia and Lolita Lodhia

16 McLeland Road, St. Cloud, MN 56303

Landlord: FMT Services, Inc. (sublessor)

One Riverfront Plaza, Newark, NJ 07102

Landlord: Matrix One Riverfront Plaza, LLC c/o Matrix Realty, Inc.

 

7. Capital lease obligations listed on Schedule 7.1(a).

 

8. LIBOR swap arrangements with the counterparties entered into as of the date
and for the amounts shown below:

 

Date of swap    Counterparty    Amount   8/11/2010   

JP Morgan

   $ 25,000,000    8/19/2010   

JP Morgan

   $ 25,000,000    10/19/2010   

BBVA Compass

   $ 25,000,000    11/5/2010   

ING

   $ 25,000,000    5/25/2011   

JP Morgan

   $ 25,000,000    5/25/2011   

Bank of America

   $ 25,000,000   

 

[SCHEDULE 5.12]



--------------------------------------------------------------------------------

SCHEDULE 7.2

LIENS

 

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Delaware, State    Encore Capital Group, Inc.    SunTrust Bank, as Collateral
Agent    2010 0433734 filed 2/9/10 Delaware, State    Encore Capital Group, Inc.
   SunTrust Bank, as Collateral Agent    2012 1959172 filed 5/22/12 California,
San Diego    Encore Capital Group, Inc. Midland Credit Management, Inc.   
Daniel Pepper    2011-00088752 filed 4/1/11 California, San Diego    Encore
Capital Group, Inc. plus nine individuals    International Brotherhood of
Electrical Workers Local 98 Pension Fund    2011-00097795 filed 9/13/11
California, Fed Litigation    Encore Capital Group, Inc.    Moser, Timothy W.   
3:04-cv-02085-JLS-WMC filed 10/18/04 California, Fed Litigation    Encore
Capital Group, Inc.    Telephone Consumer Protection Act Litigation   
3:11-md-02286-MMA-MDD filed 10/12/11 California, Fed Litigation    Encore
Capital Group, Inc.    Scardina,    3:11-cv-02370-MMA-MDD filed 10/13/11
California, Fed Litigation    Encore Capital Group, Inc.    Brown, Jimmi.   
3:11-cv-02538-L-BGS filed 10/31/11 California, Fed Litigation    Encore Capital
Group, Inc.    Resendiz, et al.    3:12-cv-02187-IEG-BGS filed 9/6/12 Kansas,
State    Midland Credit Management, Inc.    SunTrust Bank, as Collateral Agent
   5997135 filed 6/8/05 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
SHERMAN ACQUISITION LLC    6289888 filed 12/7/06 Kansas, State    Midland Credit
Management, Inc.    EMCC Investment Ventures, LLC    6422299 filed 11/1/07
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    KEY EQUIPMENT FINANCE INC.
   70546051 filed 2/11/08 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
KEY EQUIPMENT FINANCE INC.    70609719 filed 10/31/08 Kansas, State    MIDLAND
CREDIT MANAGEMENT, INC.    CSI LEASING, INC.    6549976 filed 12/8/08 Kansas,
State    Midland Credit Management, Inc.    Roundup Funding, L.L.C.    6566608
filed 2/6/08 Kansas, State    Midland Credit Management, Inc.    Roundup
Funding, L.L.C.    6572085 filed 2/20/09 Kansas, State    Midland Credit
Management, Inc.    Roundup Funding, L.L.C.    6579189 filed 3/20/09 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.
   706050044 filed 5/7/09 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
Cisco Systems Capital Corporation    6608780 filed 6/24/09 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.   
70669655 filed 8/14/09 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US
BANCORP EQUIPMENT FINANCE, INC.    70675785 filed 9/15/09 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.   
70681056 filed 10/9/09

 

[SCHEDULE 5.12]



--------------------------------------------------------------------------------

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70682237 filed 10/16/09 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP    70689760 filed 11/24/09 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.   
70690933 filed 12/1/09 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    Cisco
Systems Capital Corporation    6668172 filed 2/1/10 Kansas, State    MIDLAND
CREDIT MANAGEMENT, INC.    DELL FINANCIAL SERVICES L.L.C.    70713826 filed
2/3/10 Kansas, State    Midland Credit Management, Inc.    SunTrust Bank, as
Collateral Agent    6671564 filed 2/9/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70727370 filed 3/4/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70727388 filed 3/4/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70727362 filed 3/4/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    Cisco Systems Capital
Corporation    6693329 filed 4/29/10 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    US BANCORP    70759563 filed 5/6/10 Kansas, State    Midland Credit
Management, Inc.    Velocity Investments, LLC    97854301 filed 5/10/10 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.
   70770081 filed 5/28/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US
BANCORP EQUIPMENT FINANCE, INC.    70770727 filed 5/28/10 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.   
70770735 filed 5/28/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US
BANCORP    70783084 filed 6/24/10 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    IBM CREDIT LLC    70785329 filed 6/29/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70807214 filed 8/17/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    US BANCORP EQUIPMENT
FINANCE, INC.    70807222 filed 8/17/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    US BANCORP EQUIPMENT FINANCE, INC.    70807305 filed 8/17/10
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    Cisco Systems Capital
Corporation    6733315 filed 9/22/10 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    IBM CREDIT LLC    70827592 filed 9/30/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    IBM CREDIT LLC    70828301 filed 10/1/10 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP
   70845826 filed 11/10/10 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
CISCO SYSTEMS CAPITAL CORPORATION    70848903 filed 11/17/10

 

Schedule 4.14



--------------------------------------------------------------------------------

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANCORP EQUIPMENT
FINANCE, INC.    70854794 filed 12/2/10 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    IBM CREDIT LLC    70868711 filed 1/4/11 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANCORP BUSINESS EQUIPMENT FINANCE GROUP
   70871152 filed 1/7/11 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM
CREDIT LLC    70880559 filed 1/25/11 Kansas, State    MIDLAND CREDIT MANAGEMENT,
INC.    IBM CREDIT LLC    70919530 filed 4/4/11 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    U.S. BANCORP EQUIPMENT FINANCE, INC.    70969956 filed
6/29/11 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANCORP
EQUIPMENT FINANCE, INC.    70973412 filed 7/6/11 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    IBM CREDIT LLC    71017078 filed 9/23/11 Kansas, State   
MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    71051994 filed 11/26/11
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE
   71086081 filed 1/24/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
U.S. BANK EQUIPMENT FINANCE    71105899 filed 3/1/12 Kansas, State    MIDLAND
CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    71123447 filed 3/30/12 Kansas,
State    MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC    71123603 filed
3/30/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    IBM CREDIT LLC   
71124650 filed 4/2/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S.
BANK EQUIPMENT FINANCE    71128909 filed 4/6/12 Kansas, State    MIDLAND CREDIT
MANAGEMENT, INC.    Cisco Systems Capital Corporation    6893994 filed 4/10/12
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE
   71139559 filed 4/20/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
U.S. BANK EQUIPMENT FINANCE    71148097 filed 5/2/12 Kansas, State    MIDLAND
CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE    71148105 filed 5/2/12
Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE,
A DVISION OF U.S. BANK NATIONAL ASSOCIAT    71149731 filed 5/4/12 Kansas, State
   Midland Credit Management, Inc.    SunTrust Bank, as Collateral Agent   
6906820 filed 5/22/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S.
BANK EQUIPMENT FINANCE, A DVISION OF U.S. BANK NATIONAL ASSOCIAT    71182559
filed 6/19/12

 

Schedule 4.14



--------------------------------------------------------------------------------

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.    U.S. BANK EQUIPMENT FINANCE
   71191162 filed 6/28/12 Kansas, State    MIDLAND CREDIT MANAGEMENT, INC.   
U.S. BANK EQUIPMENT FINANCE    71207703 filed 7/23/12 California, San Diego   

Jeanne A and John Stephen Bateman Midland Credit Management, Inc. Mortgage
Electronic Registration Systems Inc. Charles and Rosa Storniola

 

Insurance Company of the West, Frank S. Lauro

   Credigy Receivables, Inc.    2010-0094300 filed 6/15/10 California, San Diego
   Encore Capital Group, Inc. Midland Credit Management, Inc.    Daniel Pepper
   2011-00088752 filed 4/1/11 California, San Diego    Midland Credit
Management, Inc.    Louise Frisco    2012-00095967 filed 4/20/12 California,
Bankruptcy    Juan Manuel and Eustolia Alvarez. Midland Credit Management, Inc.
   U.S. Bankruptcy Court Southern District of California (San Diego)   
10-22832-LA13 filed 12/3/10 California, Fed Litigation    Midland Credit
Management, Inc.    Tovar    3:10-cv-02600-MMA- MDD filed 12/17/2010 California,
Fed Litigation    Midland Credit Management, Inc.    Telephone Consumer
Protection Act Litigation    3:11-md-02286-MMA- MDD filed 10/12/2011 California,
Fed Litigation    Midland Credit Management, Inc.    Scardina   
3:11-cv-02370-MMA- MDD filed 10/13/2011 California, Fed Litigation    Midland
Credit Management, Inc.    Brown, Jimmi    3:11-cv-02538-L-BGS filed 10/31/2011
California, Fed Litigation    Midland Credit Management, Inc.    Mcdole, Michael
   3:12-cv-00967-LAB- MDD filed 4/18/12 California, Fed Litigation    Midland
Credit Management, Inc.    Augstin, Ladie    3:12-cv-01046-MMA- WMC filed
4/27/12 California, Fed Litigation    Midland Credit Management, Inc.   
Mompremier    3:12-cv-01203-MMA- WMC filed 5/18/12 California, Fed Litigation   
Midland Credit Management, Inc.    Xandre    3:12-cv-01802-AJB- NLS filed
7/20/12

 

Schedule 4.14



--------------------------------------------------------------------------------

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

California, Fed Litigation    Midland Credit Management, Inc.    Rodriguez, Luis
   3:12-cv-01813-JM- BGS filed 7/23/12 California, Fed Litigation    Midland
Credit Management, Inc.    Steinberg    3:12-cv-01813-JM- BGS filed 7/27/12
California, Fed Litigation    Midland Credit Management, Inc.    Nogali   
3:12-cv-01910-MMA- JMA filed 8/2/12 California, Fed Litigation    Midland Credit
Management, Inc.    Resendiz    3:12-cv-02187-IEG- BGS filed 9/6/12 California,
Fed Litigation    Midland Credit Management, Inc.    Bringman    3:
12-cv-02266-LAB- WVG filed 9/1812 Delaware, State    Midland International LLC
   SunTrust Bank, as Collateral Agent    2010 0433981 filed 2/9/10 Delaware,
State    Midland International LLC    SunTrust Bank, as Collateral Agent    2012
1959404 filed 5/22/12 Minnesota, State    Midland India LLC    SunTrust Bank, as
Collateral Agent    201019088181 filed 2/9/10 Minnesota, State    Midland India
LLC    SunTrust Bank, as Collateral Agent    201228393207 filed 5/22/12
Delaware, State    Midland Portfolio Services, Inc.    SunTrust Bank, as
Collateral Agent    2010 0434039 filed 2/9/10 Delaware, State    Midland
Portfolio Services, Inc.    SunTrust Bank, as Collateral Agent    2012 1959453
filed 5/22/12 Delaware, State    Midland Funding LLC    Senex Funding, LLC   
2008 1650207 filed 5/13/08 Delaware, State    Midland Funding LLC    SunTrust
Bank, as Collateral Agent    2010 0433858 filed 2/9/10 Delaware, State   
Midland Funding LLC    SunTrust Bank, as Collateral Agent    2012 1959206 filed
5/22/12 California, San Diego    Beam, Jill E. Midland Funding LLC Does 1
through 10    Womack, Leonard    2012-00098798 filed 6/12/12 California, Fed
Litigation    Midland Funding LLC    Robinson, Christopher etal   
3:10-cv-02261-MMA-MDD filed 11/2/10 California, Fed Litigation    Midland
Funding LLC    Shannon    3:11-cv-00239-MMA-NLS filed 2/4/11

 

Schedule 4.14



--------------------------------------------------------------------------------

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

California, Fed Litigation    Midland Funding LLC    Telephone Consumer
Protection Act Litigation    3:11-md-02286-MMA- MDD filed 10/12/11 California,
Fed Litigation    Midland Funding LLC    Martin    3:11-cv-02368-MMA-MDD filed
10/12/11 California, Fed Litigation    Midland Funding LLC    Scardina, Dave et
al.    3:11-cv-2370-MMA-MDD filed 10/13/11 California, Fed Litigation    Midland
Funding LLC    Brown et al.    3:11-cv-02538-L-BGS filed 10/31/11 California,
Fed Litigation    Midland Funding LLC    Kimura    3:12-cv-00480-DMS-DHB filed
2/27/12 California, Fed Litigation    Midland Funding LLC    Real   
3:12-cv-00528-DMS-DHB filed 3/2/12 California, Fed Litigation    Midland Funding
LLC    Hauswirth    3:12-cv-00711-DMS-DHB filed 3/23/12 California, Fed
Litigation    Midland Funding LLC    Stivers    3:12-CV-00725-BEN DHB filed
3/26/12 California, Fed Litigation    Midland Funding LLC    Acosta   
3:12-cv-00758-DMS-DHB filed 3/29/12 California, Fed Litigation    Midland
Funding LLC    Pollydore    3:12-cv-00778-DMS-DHB filed 3/30/12 California, Fed
Litigation    Midland Funding LLC    Vogt    3:12-cv-00832-DMS-DHB filed 4/5/12
California, Fed Litigation    Midland Funding LLC    Tapp, Suzan    3:12-cv-
00872 DMS DHB filed 4/10/12 California, Fed Litigation    Midland Funding LLC   
McDole    3:12-cv-00967-LAB-MDD filed 4/18/12 California, Fed Litigation   
Midland Funding LLC    Nguyen    3:12-cv-01253-DMS-DHB filed 5/24/12 California,
Fed Litigation    Midland Funding LLC    Nichols    3:12-cv-01552-IEG-NLS filed
6/25/12 California, Fed Litigation    Midland Funding LLC    Macias   
3:12-CV-01800-LAB-JMA filed 7/20/12 California, Fed Litigation    Midland
Funding LLC    Deguzman    3:12-cv-02064-JM-DHB filed 8/21/12

 

Schedule 4.14



--------------------------------------------------------------------------------

Jurisdiction Searched

  

Name Searched

(as appears, if found)

  

Secured Party/Plaintiff

  

File Number

Date

California, Fed Litigation    Midland Funding LLC    Resendiz, et al.   
3:12-cv-02187-IEG-BGS filed 9/6/12 Delaware, State    MRC Receivables
Corporation    SunTrust Bank, as Collateral Agent    2010 0433585 filed 2/9/10
Delaware, State    MRC Receivables Corporation    SunTrust Bank, as Collateral
Agent    2012 1959511 filed 5/22/12 Delaware, State    Midland Funding NCC-2
Corporation    SunTrust Bank, as Collateral Agent    2010 0433916 filed 2/9/10
Delaware, State    Midland Funding NCC-2 Corporation    SunTrust Bank, as
Collateral Agent    2012 1959313 filed 5/22/12 Delaware, State    Propel
Acquisition LLC    SunTrust Bank, as Collateral Agent    2012 2418897 filed
6/22/12

 

Schedule 4.14



--------------------------------------------------------------------------------

SCHEDULE 7.4(a)

PERMITTED INVESTMENTS

None.

 

[SCHEDULE 7.4(a)]



--------------------------------------------------------------------------------

SCHEDULE 7.4(b)

EXISTING INVESTMENTS

None.

 

[SCHEDULE 7.4(b)]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

[date to be supplied]

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]                    1 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

[EXHIBIT A]



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Borrower(s):   

 

   4.    Administrative Agent:    SunTrust Bank, as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    [The [amount] Credit
Agreement dated as of November 5, 2012 among [name of Borrower(s)], the Lenders
parties thereto, SunTrust Bank, as Administrative Agent, and the other agents
parties thereto] 6.    Assigned Interest[s]:   

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate  Amount
of
Commitment/Loans
for all Lenders8      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number          $                    $                                   %      
      $         $                        %             $         $          
             %   

[7. Trade Date:             ]10

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

[EXHIBIT A]

- 2 -



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]1 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]2 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]3 Accepted:

 

SUNTRUST BANK, as

Administrative Agent

By:  

 

  Title: [Consented to:]4 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

1 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

2 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

[EXHIBIT A]

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

ANNEX 1

ENCORE CAPITAL GROUP, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.4(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the

 

[ANNEX 1 TO EXHIBIT A]



--------------------------------------------------------------------------------

Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. 1 Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

1  The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 

[ANNEX 1 to EXHIBIT A]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

Encore Capital Group, Inc.

Borrowing Base Certificate

As of: [DATE]

Pursuant to, and in accordance with, the terms and provisions of that certain
Amended and Restated Credit Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified to the date hereof, the “Credit
Agreement”), by and among Encore Capital Group, Inc., a Delaware corporation
(“Borrower”), the several banks and other financial institutions and lenders
from time to time party thereto (“Lenders”), SunTrust Bank, as administrative
agent for the Lenders (the “Agent”), as collateral agent to the Secured Parties,
as issuing bank and as swingline lender and the other agents and arrangers party
thereto, the Borrower is executing and delivering to Agent this Borrowing Base
Certificate accompanied by supporting data (collectively referred to as the
“Report”). Borrower represents and warrants to Agent that this Report is true
and correct in all material respects, and is based on information contained in
Borrower’s records. Borrower, by the execution of this Report, hereby certifies
that, as of the Calculation Date set forth below, the Receivables Portfolios
included in the Borrowing Base referenced in this Report are performing, in the
aggregate, at a sufficient level to support the amount of such Borrowing Base.

 

(in thousands)                                Adj Purchase Price   
Total Collections to
Date    Total Est.
Collections    Total Life
Collections    Total

2005

              

2006

              

2007

              

2008

              

2009

              

2010

              

2011

              

2012

              

2013

              

2014

              

2015

              

2016

              

2017

                 

 

  

 

  

 

  

 

  

 

Grand Total

                 

 

  

 

  

 

  

 

  

 

[Continued on Next Page]

 

[EXHIBIT B]



--------------------------------------------------------------------------------

Estimated Remaining Collections

     

Estimated Remaining Collections from Receivables other than Debtor Receivables

     

MULTIPLY: Advance Rate

     X         [33 ]%1       

 

 

 

(a) ERC Borrowing Base Calculation for Non Debtor Receivables

           

 

 

 

Estimated Remaining Collections from Debtor Receivables

     

MULTIPLY: Advance Rate

     X         55 %       

 

 

 

(b) ERC Borrowing Base Calculation for Debtor Receivables2

           

 

 

             

 

 

 

(1) Total ERC Borrowing Base Calculation (sum of (a) and (b) above)

           

 

 

             

 

 

 

Net book value of Receivables Portfolios acquired after January 1, 2005

     

MULTIPLY: Advance Rate

     X         95 %       

 

 

 

(2) NBV Borrowing Base Calculation

           

 

 

 

Initial Borrowing Base (lesser of (1) and (2) above)

     

MINUS: Prudential Senior Secured Notes

     –            

 

 

 

MINUS: Term Loan

           

 

 

             

 

 

 

BORROWING BASE

           

 

 

             

 

 

 

Aggregate Revolving Commitment

           

 

 

             

 

 

 

Revolving Credit Exposure of all Lenders (aggregate)

           

 

 

             

 

 

 

Borrowing Availability (lesser of Borrowing Base and aggregate Revolving Credit
Exposure of all Lenders)

           

 

 

 

[Signature Page Follows]

 

1 

Advance Rate is 33% until the first Advance Rate Measurement Date following the
Closing Date and, thereafter calculated pursuant to the formula set forth in the
definition of “Advance Rate”. Provide supporting calculations of Advance Rate on
Schedule I attached to this Borrowing Base Certificate.

2 

Subject to 35% limit as set forth in the definition of Borrowing Base. Provide
supporting calculations for ERC Borrowing Base Calculation for Debtor
Receivables (including 35% limitation) on Schedule II attached to this Borrowing
Base Certificate.

 

[EXHIBIT B]

[Borrowing Base Certificate (continued)]



--------------------------------------------------------------------------------

ENCORE CAPITAL GROUP, INC. By:  

 

Name:   Title:  

 

[EXHIBIT B]

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF [AMENDED AND RESTATED]1 REVOLVING CREDIT NOTE

            , 201    

ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of [LENDER] or its registered assigns (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
Borrower pursuant to the Agreement (as hereinafter defined), in immediately
available funds at the place specified pursuant to Article II of the Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay, in Dollars, the
principal of and accrued and unpaid interest on the Revolving Loans in full on
the Revolving Commitment Termination Date and shall make such mandatory payments
as are required to be made under the terms of Article II of the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This [Amended and Restated]1 Revolving Credit Note (this “Note”) is one of the
Revolving Credit Notes issued pursuant to, and is entitled to the benefits of,
the Amended and Restated Credit Agreement, dated as of             , 2012
(which, as it may be amended, restated, supplemented or otherwise modified and
in effect from time to time, is herein called the “Agreement”), among the
Borrower, the several banks and other financial institutions and lenders from
time to time party thereto, SunTrust Bank, as Administrative Agent, as
collateral agent to the Secured Parties (the “Collateral Agent”), as issuing
bank and swingline lender, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

This Note is equally and ratably secured by the Collateral Documents. Reference
is hereby made to the Collateral Documents for a description of the collateral
thereby mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Collateral Agent in
respect of such security and otherwise.

This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.

 

1 

Include for existing lenders only.

 

[EXHIBIT C]



--------------------------------------------------------------------------------

[This Note is given in replacement of a Note dated February 8, 2010, previously
delivered to the Lender under the Existing Credit Agreement (as defined in the
Credit Agreement) (the “Original Note”. THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE ORIGINAL NOTE.]1

 

ENCORE CAPITAL GROUP, INC., as Borrower

By:

 

 

Name:

 

Title:

 

 

[EXHIBIT C]

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING CREDIT NOTE OF ENCORE CAPITAL GROUP, INC.

 

Date

   Principal Amount of
Revolving Loan    Principal Amount
Paid    Unpaid
Balance         

 

[EXHIBIT C]

[SCHEDULE I TO REVOLVING CREDIT NOTE]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AMENDED AND RESTATED SWINGLINE NOTE

            , 201    

ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of SunTrust Bank or its registered assigns (the “Lender”) the
aggregate unpaid principal amount of all Swingline Loans made by the Lender to
Borrower pursuant to the Agreement (as hereinafter defined), in immediately
available funds at the place specified pursuant to Article II of the Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay, in Dollars, the
principal of and accrued and unpaid interest on the Swingline Loans in full on
the Revolving Commitment Termination Date and shall make such mandatory payments
as are required to be made under the terms of Article II of the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Swingline Loan and the date and amount of each principal
payment hereunder.

This Amended and Restated Swingline Note (this “Note”) is one of the Swingline
Notes issued pursuant to, and is entitled to the benefits of, the Amended and
Restated Credit Agreement, dated as of             , 2012 (which, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time, is herein called the “Agreement”), among the Borrower, the several banks
and other financial institutions and lenders from time to time party thereto,
SunTrust Bank, as Administrative Agent, as collateral agent to the Secured
Parties (the “Collateral Agent”), as issuing bank and swingline lender, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.

This Note is equally and ratably secured by the Collateral Documents. Reference
is hereby made to the Collateral Documents for a description of the collateral
thereby mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Collateral Agent in
respect of such security and otherwise.

This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.

This Note is given in replacement of a Note dated February 8, 2010, previously
delivered to the Lender under the Existing Credit Agreement (as defined in the
Credit Agreement) (the “Original Note”. THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE ORIGINAL NOTE.

 

[EXHIBIT D]



--------------------------------------------------------------------------------

ENCORE CAPITAL GROUP, INC., as Borrower By:  

 

Name:   Title:  

 

[EXHIBIT D]

[SIGNATURE PAGE TO SWINGLINE NOTE]



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL

TO

SWINGLINE NOTE OF ENCORE CAPITAL GROUP, INC.

 

Date

   Principal Amount of
Swingline Loan    Principal Amount
Paid    Unpaid Balance                           

 

 

[EXHIBIT D]

[SCHEDULE I TO SWINGLINE NOTE]



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF TERM NOTE A

            , 201    

ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of [LENDER] or its registered assigns (the “Lender”) the
aggregate unpaid principal amount of the Term Loan A made by the Lender to
Borrower pursuant to the Agreement (as hereinafter defined), in immediately
available funds at the place specified pursuant to Article II of the Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay, in Dollars, the
principal of and accrued and unpaid interest on the Term Loan A of the Lender in
full on the Term Loan A Maturity Date and shall make such mandatory payments as
are required to be made under the terms of Article II of the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of the Term Loan A made by the Lender and the date and amount of each
principal payment hereunder.

This Term Note A (this “Note”) is a Term Note A issued pursuant to, and is
entitled to the benefits of, the Amended and Restated Credit Agreement, dated as
of             , 2012 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the several banks and other financial
institutions and lenders from time to time party thereto, SunTrust Bank, as
Administrative Agent, as collateral agent for the Secured Parties (the
“Collateral Agent”), as issuing bank and swingline lender, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.

This Note is equally and ratably secured by the Collateral Documents. Reference
is hereby made to the Collateral Documents for a description of the collateral
thereby mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Collateral Agent in
respect of such security and otherwise.

This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.

 

ENCORE CAPITAL GROUP, INC., as Borrower By:  

 

Name:   Title:  

 

[EXHIBIT E-1]



--------------------------------------------------------------------------------

SCHEDULE OF TERM LOAN A AND PAYMENTS OF PRINCIPAL

TO

TERM NOTE OF ENCORE CAPITAL GROUP, INC.

 

Date

   Principal Amount of
Term Loan A    Principal Amount
Paid    Unpaid Balance                           

 

[EXHIBIT E-1]

[SCHEDULE I TO TERM NOTE A]



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF TERM NOTE A-1

            , 201    

ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of [LENDER] or its registered assigns (the “Lender”) the
aggregate unpaid principal amount of the Term Loan A-1 made by the Lender to
Borrower pursuant to the Agreement (as hereinafter defined), in immediately
available funds at the place specified pursuant to Article II of the Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay, in Dollars, the
principal of and accrued and unpaid interest on the Term Loan A-1 of the Lender
in full on the Term Loan A-1 Maturity Date and shall make such mandatory
payments as are required to be made under the terms of Article II of the
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of the Term Loan A made by the Lender and the date and amount of each
principal payment hereunder.

This Term Note A-1 (this “Note”) is a Term Note A-1 issued pursuant to, and is
entitled to the benefits of, the Amended and Restated Credit Agreement, dated as
of             , 2012 (which, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the several banks and other financial
institutions and lenders from time to time party thereto, SunTrust Bank, as
Administrative Agent, as collateral agent for the Secured Parties (the
“Collateral Agent”), as issuing bank and swingline lender, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.

This Note is equally and ratably secured by the Collateral Documents. Reference
is hereby made to the Collateral Documents for a description of the collateral
thereby mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Collateral Agent in
respect of such security and otherwise.

This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.

 

ENCORE CAPITAL GROUP, INC.,

as Borrower

By:

 

 

Name:

 

Title:

 

 

[EXHIBIT E - 2]



--------------------------------------------------------------------------------

SCHEDULE OF TERM LOAN A-1 AND PAYMENTS OF PRINCIPAL

TO

TERM NOTE OF ENCORE CAPITAL GROUP, INC.

 

Date

   Principal Amount of
Term Loan A-1    Principal Amount
Paid    Unpaid Balance                           

 

[EXHIBIT E-2]

[SCHEDULE I TO TERM NOTE A-1]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Encore Capital Group, Inc., and each lender from time to time
party thereto and SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:             , 20[     ]

 

[EXHIBIT F-1]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Encore Capital Group, Inc., and each lender from time to time
party thereto and SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:             , 20[    ]

 

[EXHIBIT F-2]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Encore Capital Group, Inc., and each lender from time to time
party thereto and SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:     Title:   Date:             , 20[    ]

 

[EXHIBIT F-3]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of             , 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Encore Capital Group, Inc., and each lender from time to time
party thereto and SunTrust Bank, as Administrative Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:             , 20[ ]

 

[EXHIBIT F-4]



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of [—] [—], 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among Encore Capital Group, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party thereto (the “Lenders”),
SunTrust Bank, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as collateral agent for the Secured Parties, as issuing
bank and as swingline lender and the other agents and arrangers party thereto.
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement. This notice constitutes a Notice
of Revolving Borrowing, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing requested hereby1:

 

  A. The aggregate amount of the proposed Borrowing is $        2.

 

  B. The Business Day of the proposed Borrowing is                  , 20    .

 

  C. The Borrowing is to be comprised of [Eurodollar]/[Base Rate]3 Loans.

 

  D. [The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be [—] month[s].]4

  

 

1  Notice must be provided in writing (or by telephone promptly confirmed in
writing) prior to 2:00pm Eastern Time (x) 1 Business Day prior to the date of
any proposed Base Rate Borrowing or (y) 3 Business Days prior to the date of any
proposed Eurodollar Borrowing.

2  Not less than $250,000 or a larger multiple of $50,000 (or the remaining
amount of the Aggregate Revolving Commitment amount, if less).

3  Select one.

4  Include Section D when requesting Eurodollar Loans only. May be 1, 2, 3, or 6
months and shall end no later than the Revolving Commitment Termination Date.

 

[EXHIBIT 2.3]



--------------------------------------------------------------------------------

  E. The proceeds of the proposed Borrowing shall be distributed to the Borrower
in accordance with the following wiring instructions:

 

Bank Name:  

 

  ABA:  

 

  Acct Name:  

 

  Acct #:  

 

  Ref:  

 

  Attn:  

 

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b), (c) and (d) of Section 3.2 of the Credit Agreement are
satisfied.

 

Very truly yours,

ENCORE CAPITAL GROUP, INC.,

as Borrower

By:  

 

  Name:   Title:

 

[EXHIBIT 2.3]

[SIGNATURE PAGE TO NOTICE OF REVOLVING BORROWING]



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of [—] [—], 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among Encore Capital Group, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party thereto (the “Lenders”),
SunTrust Bank, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as collateral agent for the Secured Parties, as issuing
bank and as swingline lender and the other agents and arrangers party thereto.
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement. This notice constitutes a Notice
of Swingline Borrowing, and the Borrower hereby requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing requested hereby:1

 

  A. The aggregate amount of the proposed Borrowing is $        2.

 

  B. The Business Day of the proposed Borrowing is                  , 20    .

 

  C. The proceeds of the proposed Borrowing shall be distributed in accordance
with the following wiring instructions:

 

Bank Name:  

 

  ABA:  

 

  Acct Name:  

 

  Acct #:  

 

  Ref:  

 

  Attn:  

 

 

 

 

1  Notice must be provided in writing (or by telephone promptly confirmed in
writing) prior to 10:00am Eastern Time on the date of the proposed Borrowing.

2  Not less than $100,000 or a larger multiple of $50,000 (or the remaining
amount of the Aggregate Revolving Commitment amount, if less).

 

[EXHIBIT 2.4]



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b), (c) and (d) of Section 3.2 of the Credit Agreement are
satisfied.

 

Very truly yours,

ENCORE CAPITAL GROUP, INC.,

as Borrower

By:  

 

  Name:   Title:

 

[EXHIBIT 2.4]

[SIGNATURE PAGE TO NOTICE OF SWINGLINE BORROWING]



--------------------------------------------------------------------------------

EXHIBIT 2.7

FORM OF NOTICE OF CONTINUATION/CONVERSION

[Date]

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of [—] [—], 2012 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among Encore Capital Group, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party thereto (the “Lenders”),
SunTrust Bank, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as collateral agent for the Secured Parties, as issuing
bank and as swingline lender. Capitalized terms used herein but not defined
herein shall have the meaning assigned to such terms in the Credit Agreement.
This notice constitutes a Notice of Continuation/Conversion and the Borrower
hereby requests the continuation or conversion of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:1

 

  A. The Business Day on which the [conversion]/[continuation] is to be
effective is                  , 2012.

 

  B. The aggregate amount of the Loans to be [converted]/[continued] is
$        .2

 

  C. The Loans are to be [converted into]/[continued as] [Eurodollar]/[Base
Rate] Loans.

 

  D. [The duration of the Interest Period for the Loans included in the
[continuation]/[conversion] shall be      months.]3

 

1  Notice must be provided in writing (or by telephone promptly confirmed in
writing) (x) prior to 10:00am Eastern Time on the date that is 1 Business Day
prior to the date of any proposed conversion into a Base Rate Loan and (y) prior
to 11:00am Eastern Time on the date that is 3 Business Days prior to the date of
any proposed conversion into or continuation of a Eurodollar Loan

2 

The principal amount of any resulting Borrowing must satisfy the minimum
borrowing amount for Eurodollar Borrowings and Base Rate Borrowings, as
applicable, as set forth in Section 2.3 of the Credit Agreement.

3  Include Section D when requesting conversion into or continuation of
Eurodollar Loans. May be 1, 2, 3, or 6 months and shall end no later than the
Revolving Commitment Termination Date, the Term Loan A Maturity Date or the Term
Loan A-1 Maturity Date, as applicable.

 

[EXHIBIT 2.7]



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (c) and (d) of Section 3.2 of the Credit Agreement are
satisfied.

 

Very truly yours,

ENCORE CAPITAL GROUP,

as Borrower

By:  

 

  Name:   Title:

 

[EXHIBIT 2.7]

[SIGNATURE PAGE TO NOTICE OF CONTINUATION/CONVERSION]



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(vi)

FORM OF INTERCREDITOR AGREEMENT

See Attached.

 

[EXHIBIT 3.1(B)(V)]

-1-



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(vii)

Form of [SECRETARY’s]1 CERTIFICATE

OF

[entity name]

[            ] [    ], 20[    ]

This [Secretary’s] Certificate is being executed and delivered pursuant to that
certain Amended and Restated Credit Agreement, dated as of [the date hereof]2
(as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Encore Capital
Group, Inc., a Delaware corporation, as the borrower (the “Company”), the
lenders from time to time party thereto (the “Lenders”), SunTrust Bank, as
administrative agent, as collateral agent for the Secured Parties, as issuing
bank and swingline lender. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned, [            ], the Chief [Executive]/[Financial] Officer of
the Company, hereby certifies on behalf of the Company, in such capacity and not
individually, as follows:

[            ] is the duly elected and qualified [Secretary] of the Company and
the signature set forth for such officer below is such officer’s true and
genuine signature,

and the undersigned, [            ], the [Secretary] of the Company certifies on
behalf of the Company, in such capacity and not individually, as follows:

1. Attached hereto as Exhibit A is a correct and complete copy of the
[certificate of incorporation]/[articles of incorporation]/[articles of
organization]/[certificate of formation]/[certificate of limited partnership]3
of the Company (the “[Certificate]/[Articles] of [            ]”), as certified
by the Secretary of State of the State of [            ]. Such
[Certificate]/[Articles] of [            ] [has]/[have] not been amended,
repealed, modified or restated since the date of certification by the Secretary
of State of the State of [            ], and such [Certificate]/[Articles] of
[            ] [is]/[are] in full force and effect on the date hereof.

2. Attached hereto as Exhibit B is a correct and complete copy of the
[by-laws]/[limited liability company agreement]/[operating agreement]/[limited
partnership

 

1  Include the appropriate officer title, preferably “Secretary’s” or “Assistant
Secretary’s”, but may also read “Officer’s” or “Manager’s”, etc., as applicable.

2 

Use “the date hereof” for any certificate being delivered on the Closing Date.
Reference the actual date of the Credit Agreement for any certificate delivered
thereafter.

3  Select the proper name for the relevant organizational document.

 

[EXHIBIT 3.1(B)(V)]

-1-



--------------------------------------------------------------------------------

agreement]4 (including all amendments thereto) of the Company (the “Governing
Document”) as in effect at all times since the adoption thereof to and including
the date hereof. Such Governing Document has not been amended, repealed,
modified or restated since the adoption thereof to and including the date
hereof, and such Governing Document is in full force and effect on the date
hereof.

3. Attached hereto as Exhibit C is a correct and complete copy of the [unanimous
written consent]/[resolutions]5 (the “Authorizing Document”) duly
[executed]/[adopted] by the [board of directors]/[board of managers]/[sole
manager]/[general partner]6 of the Company authorizing the execution, delivery
and performance of each Loan Document to be executed by the Company and the
consummation of the transactions contemplated thereby. Such Authorizing Document
has not in any way been amended, modified, revoked or rescinded and is in full
force and effect on the date hereof.

4. Attached hereto as Exhibit D is a list of Responsible Officers who are now
duly elected and qualified officers of the Company holding the offices indicated
next to their respective names, and the signatures appearing opposite their
respective names are the true and genuine signatures of such Responsible
Officers, and each such Responsible Officer is duly authorized to execute,
deliver and perform, on behalf of the Company, the Loan Documents to which the
Company is a party and any exhibit, certificate or other document to be
delivered by the Company pursuant to such Loan Documents.

5. Attached hereto as Exhibit E is a copy of the certificate of good standing of
the Company, dated as of [            ] and certified by the Secretary of State
of the State of [            ].

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4  Select the proper name for the relevant governing document.

5  Select the proper name for the relevant authorizing document.

6  Select the name of the appropriate governing body.

 

[EXHIBIT 3.1(B)(V)]

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this [Secretary’s] Certificate
to be effective as of the date first above written.

 

  ENTITY NAME(S) By:  

 

Name:   Title:   Chief [Executive]/[Financial] Officer By:  

 

Name:   Title:   [Secretary]

 

EXHIBIT 3.1(B)(V)

[SIGNATURE PAGE TO [ENTITY NAME] [SECRETARY’S] CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT A

[CERTIFICATE]/[ARTICLES OF [            ]

See attached.

 

EXHIBIT 3.1(B)(V)

[EXHIBIT A TO [SECRETARY’S] CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT B

GOVERNING DOCUMENT

See attached.

 

EXHIBIT 3.1(B)(V)

[EXHIBIT B TO [SECRETARY’S] CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT C

AUTHORIZING DOCUMENT

See attached.

 

EXHIBIT 3.1(B)(V)

[EXHIBIT C TO [SECRETARY’S] CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT D

INCUMBENCY

 

NAME

  

OFFICE

    

SIGNATURE

      [                    ]    [                    ]     

 

   [                    ]    [                    ]     

 

   [                    ]    [                    ]     

 

   [                    ]    [                    ]     

 

  

 

EXHIBIT 3.1(B)(V)

[EXHIBIT D - INCUMBENCY – [ENTITY NAME]]



--------------------------------------------------------------------------------

EXHIBIT E

CERTIFICATE OF GOOD STANDING

See attached.

 

EXHIBIT 3.1(B)(V)

[EXHIBIT E TO [SECRETARY’S] CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT 3.1(b)(x)

FORM OF OFFICER’S CERTIFICATE

November [—], 2012

This Officer’s Certificate is being executed and delivered pursuant to
Section 3.1(b)(x) of that certain Amended and Restated Credit Agreement, dated
as of the date hereof (the “Credit Agreement”), by and among Encore Capital
Group, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party thereto (the
“Lenders”), SunTrust Bank, in its capacity as administrative agent for the
Lenders, as collateral agent for the Secured Parties, as issuing bank and as
swingline lender. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, in such capacity and not
individually, hereby certifies on behalf of the Borrower the following:

 

  (a) after giving effect to the funding of any initial Loan or initial issuance
of a Letter of Credit (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4 of the Credit Agreement,
there has been no change which has had or could reasonably be expected to have a
Material Adverse Effect;

 

  (b) no litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries that
(y) purports to enjoin or restrain any Lender from making a Credit Extension
under the Credit Agreement or (z) could reasonably be expected to have a
Material Adverse Effect;

 

  (c) attached hereto as Exhibit A are true and correct copies of all consents,
approvals, authorizations, registrations and filings and orders required or
advisable to be made or obtained under any Requirement of Law, or by any
contractual obligation of each Loan Party, in connection with the execution,
delivery, performance, validity and enforceability of the Loan Documents or any
of the transactions contemplated thereby, and such consents, approvals,
authorizations, registrations, filings and orders are in full force and effect
and all applicable waiting periods have expired, and no investigation or inquiry
by any Governmental Authority regarding the Credit Agreement or any transaction
being financed with the proceeds thereof are ongoing; and

 

  (d) attached hereto as Exhibit B are true and correct copies of all
agreements, indentures or notes governing the terms of any Material Indebtedness
and all other material agreements, documents and instruments to which any Loan
Party or any of its assets are bound.

[Signature page follows]

 

[EXHIBIT 3.1(b)(ix)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate to
be effective as of the date first written above.

 

ENCORE CAPITAL GROUP, INC. By:  

 

  Name:   Title:

 

EXHIBIT 3.1(B)(VIII)

[SIGNATURE PAGE TO CLOSING DATE OFFICER’S CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT A

[See attached.]/[None.]

 

 

EXHIBIT 3.1(B)(VIII)

[EXHIBIT A TO CLOSING DATE OFFICER’S CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT B

[See attached.]/[None.]

 

EXHIBIT 3.1(B)(VIII)

[EXHIBIT B TO CLOSING DATE OFFICER’S CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF COMPLIANCE CERTIFICATE

 

To: The Lenders under the

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement, dated as of             , 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Encore Capital Group, Inc., a Delaware corporation,
as the Borrower (the “Borrower”), the several banks and other financial
institutions and lenders party thereto from time to time, SunTrust Bank, as
administrative agent for the Lenders, as collateral agent for the Secured
Parties, as issuing bank, and as swingline lender. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower;1

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
ending on             , 20     and covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. All of the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty was true and correct on and
as of such earlier date; and

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

1  Per Section 5.1(c) of the Credit Agreement, this certificate is to be
completed and executed by the chief financial officer or treasurer.

 

[EXHIBIT 5.1(c)-1]



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

[EXHIBIT 5.1(c)-2]



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             , 20    .

 

ENCORE CAPITAL GROUP, INC., as Borrower By:  

 

  Name:   Title:

 

[EXHIBIT 5.1(c)-3]

[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE]



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of            ,      (the “Compliance Date”) with Sections 6.1,
6.2, 6.3 and certain other Sections of the Credit Agreement

 

I.       FINANCIAL COVENANTS

 

A.     

  CASH FLOW LEVERAGE RATIO (Section 6.1)    

(1)    

  Consolidated Funded Indebtedness        $                  (2)   Consolidated
EBITDA       (a)   Consolidated Net Income     + $                    (b)  
Amortized Collections     + $                    (c)   Consolidated Interest
Expense     + $                    (d)   Expense for taxes paid or accrued    
+ $                    (e)   Depreciation     + $                    (f)  
Amortization     + $                    (g)   Any extraordinary losses    
+ $                    (h)   Non-Cash Charges from Compensation Expense     +
$                    (i)   Interest income     – $                    (j)  
Extraordinary gains     – $                    (k)   Income of any JV Entity,
joint venture, minority investment or similar entity     – $                   
(l)   Income of any Subsidiary to the extent that declaration or payment of a
dividend is not permitted by such Subsidiary’s charter document or other
agreement at that time     – $                    (m)   Consolidated EBITDA (Sum
of A(2)(a) through A(2)(l))     = $                  (3)   Cash Flow Leverage
Ratio (Ratio of A(1) to A(2)(n))          to 1.00   

 

[EXHIBIT 5.1(c)-4]

[SCHEDULE I TO COMPLIANCE CERTIFICATE]



--------------------------------------------------------------------------------

  (4)   Maximum Cash Flow Leverage Ratio for each fiscal four-quarter period    
2.00 to 1.00      B.   MINIMUM NET WORTH (Section 6.2)     (1)   Minimum Net
Worth       (a)   Base Level     + $166,506,500        (b)   Increase in “Total
Stockholders’ Equity”     + $                    (c)   50% of Consolidated Net
Income     + $                    (d)   Repurchase amounts     – $            
       (e)   Total (Sum of B(1)(a) to B(1)(d)):        $                  (2)  
Consolidated Net Worth (Minimum: Line B(1)(e))        $                C.  
INTEREST COVERAGE RATIO (Section 6.3)     (1)   Consolidated EBIT      

(a)

  Consolidated Net Income        $                   

(b)    

  Consolidated Interest Expense     + $                   

(c)    

  Expense for taxes paid or accrued     + $                   

(d)    

  Any extraordinary losses     + $                   

(e)    

  Interest income     – $                   

(f)     

  Extraordinary gains     – $                   

(g)    

  Income of any JV Entity, joint venture, minority investment or similar entity
    – $                   

(h)    

  Income of any Subsidiary to the extent that declaration or payment of a
dividend is not permitted by such Subsidiary’s charter document or other
agreement at that time     – $                   

(i)     

  Consolidated EBIT (Sum of C(l)(a) through C(1)(h))     = $                 
(2)  

Consolidated Interest Expense

       $                  (3)  

Interest Coverage Ratio (Ratio of C(1) to C(2))

         to 1.00   

 

[EXHIBIT 5.1(c)-5]

[SCHEDULE I TO COMPLIANCE CERTIFICATE]



--------------------------------------------------------------------------------

  (4)  

MinimumInterest Coverage Ratio for each fiscal four-quarter period

    2.00 to 1.00    II.   OTHER MISCELLANEOUS PROVISIONS   A.   INDEBTEDNESS
(Section 7.1)     (1)  

Aggregate outstanding principal amount of Indebtedness (including Capitalized
Leases) incurred in connection with purchase money security interests together
with any additional unsecured Indebtedness incurred pursuant to Section 7.1(i).

    $                    [Maximum: $20,000,000]   B.   SALE OF ASSETS (Section
7.6)     (1)  

Statewhether any asset sales (other than asset sales permitted pursuant to
Sections 7.6) have occurred.

     

Yes/No

  C.   RENTALS (Section 7.14)     (1)  

The aggregate amount of obligations resulting from Rentals during the most
recent fiscal year on a consolidated basis for the Borrower and its
Subsidiaries.

      [Maximum: $ 15,000,000]     $                D.   CAPITAL EXPENDITURES
(Section 7.16)     (1)  

The Capital Expenditures incurred during the previous fiscal year in the
aggregate for the Borrower and its Subsidiaries

      [Maximum: $20,000,000]     $               

 

[EXHIBIT 5.1(c)-6]

[SCHEDULE I TO COMPLIANCE CERTIFICATE]